



wellsfargo.jpg [wellsfargo.jpg]
 
 


Loan Number: 1018934




Execution Version









                     
 
 
 
 
 

                                                                                                                                                    
TERM LOAN AGREEMENT


Dated as of April 30, 2019


by and among


WASHINGTON REAL ESTATE INVESTMENT TRUST, as Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5., as Lenders,
and


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
______________________________________________________


WELLS FARGO SECURITIES, LLC, as Lead Arranger and Bookrunner,


and


PNC BANK, NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents


 
 
 
 
 





 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Article I. Definitions
1
Section 1.1. Definitions.
1
Section 1.2. General; References to Eastern Time.
31
Section 1.3. Financial Attributes of Unconsolidated Affiliates.
32
Section 1.4. Rates.
32
 
 
Article II. Credit Facility
32
Section 2.1. Loans.
32
Section 2.2. [Intentionally Omitted]
33
Section 2.3. [Intentionally Omitted]
33
Section 2.4. [Intentionally Omitted]
33
Section 2.5. Rates and Payment of Interest on Loans.
33
Section 2.6. Number of Interest Periods.
34
Section 2.7. Repayment of Loans.
34
Section 2.8. Prepayments.
34
Section 2.9. [Intentionally Omitted]
34
Section 2.10. Continuation.
34
Section 2.11. Conversion.
35
Section 2.12. Notes.
35
Section 2.13. [Intentionally Omitted].
36
Section 2.14. Extension of Termination Date.
36
Section 2.15. [Intentionally Omitted]
36
Section 2.16. [Intentionally Omitted]
36
 
 
Article III. Payments, Fees and Other General Provisions
37
Section 3.1. Payments.
37
Section 3.2. Pro Rata Treatment.
38
Section 3.3. Sharing of Payments, Etc.
38
Section 3.4. Several Obligations.
39
Section 3.5. Fees.
39
Section 3.6. Computations.
39
Section 3.7. Usury.
39
Section 3.8. Statements of Account.
40
Section 3.9. Defaulting Lenders.
40
Section 3.10. Taxes.
41
 
 
Article IV. Yield Protection, Etc
45
Section 4.1. Additional Costs; Capital Adequacy.
45
Section 4.2. Suspension of LIBOR Loans.
47
Section 4.3. Illegality.
48
Section 4.4. Compensation.
48
Section 4.5. Treatment of Affected Loans.
49



- i -
        

--------------------------------------------------------------------------------





Section 4.6. Affected Lenders.
49
Section 4.7. Change of Lending Office.
50
Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
50
 
 
Article V. Conditions Precedent
50
Section 5.1. Conditions Precedent.
50
 
 
Article VI. Representations and Warranties
52
Section 6.1. Representations and Warranties.
52
Section 6.2. Survival of Representations and Warranties, Etc.
57
 
 
Article VII. Affirmative Covenants
57
Section 7.1. Preservation of Existence and Similar Matters.
58
Section 7.2. Compliance with Applicable Law.
58
Section 7.3. Maintenance of Property.
58
Section 7.4. Conduct of Business.
58
Section 7.5. Insurance.
58
Section 7.6. Payment of Taxes and Claims.
59
Section 7.7. Books and Records; Inspections.
59
Section 7.8. Use of Proceeds.
59
Section 7.9. Environmental Matters.
60
Section 7.10. Further Assurances.
60
Section 7.11. REIT Status.
60
Section 7.12. Exchange Listing.
60
Section 7.13. Guarantors.
60
 
 
Article VIII. Information
62
Section 8.1. Quarterly Financial Statements.
62
Section 8.2. Year‑End Statements.
62
Section 8.3. Compliance Certificate.
63
Section 8.4. Other Information.
63
Section 8.5. Electronic Delivery of Certain Information.
65
Section 8.6. Public/Private Information.
66
Section 8.7. USA Patriot Act Notice; Compliance.
66
 
 
Article IX. Negative Covenants
66
Section 9.1. Financial Covenants.
67
Section 9.2. Reciprocal Lien.
68
Section 9.3. Restrictions on Intercompany Transfers.
68
Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
69
Section 9.5. Plans.
70
Section 9.6. Fiscal Year.
70



- ii -
        

--------------------------------------------------------------------------------





Section 9.7. Modifications of Organizational Documents.
71
Section 9.8. Transactions with Affiliates.
71
Section 9.9. Derivatives Contracts.
71
 
 
Article X. Default
71
Section 10.1. Events of Default.
71
Section 10.2. Remedies Upon Event of Default.
75
Section 10.3. Remedies Upon Default.
76
Section 10.4. Marshaling; Payments Set Aside.
76
Section 10.5. Allocation of Proceeds.
76
Section 10.6. [Intentionally Omitted].
77
Section 10.7. Rescission of Acceleration by Requisite Lenders.
77
Section 10.8. Performance by Administrative Agent.
77
Section 10.9. Rights Cumulative.
77
 
 
Article XI. The Administrative Agent
78
Section 11.1. Appointment and Authorization.
78
Section 11.2. Administrative Agent as Lender.
79
Section 11.3. Approvals of Lenders.
79
Section 11.4. Notice of Events of Default.
79
Section 11.5. Administrative Agent’s Reliance.
80
Section 11.6. Indemnification of Administrative Agent.
80
Section 11.7. Lender Credit Decision, Etc.
81
Section 11.8. Successor Administrative Agent.
82
Section 11.9. Titled Agents.
82
 
 
Article XII. Miscellaneous
83
Section 12.1. Notices.
83
Section 12.2. Expenses.
85
Section 12.3. Setoff.
85
Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
86
Section 12.5. Successors and Assigns.
87
Section 12.6. Amendments and Waivers.
91
Section 12.7. Nonliability of Administrative Agent and Lenders.
95
Section 12.8. Confidentiality.
95
Section 12.9. Indemnification.
96
Section 12.10. Termination; Survival.
97
Section 12.11. Severability of Provisions.
97
Section 12.12. GOVERNING LAW.
97
Section 12.13. Counterparts.
98
Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
98
Section 12.15. Independence of Covenants.
98
Section 12.16. Limitation of Liability.
98



- iii -
        

--------------------------------------------------------------------------------





Section 12.17. Entire Agreement.
98
Section 12.18. Construction.
98
Section 12.19. Headings.
99
Section 12.20. UPREIT Reorganization.
99
Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
101





SCHEDULE I
Commitments

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Properties

SCHEDULE 6.1.(g)
Existing Indebtedness; Liens

SCHEDULE 6.1.(h)
Litigation

SCHEDULE 6.1.(n)
Environmental Matters

SCHEDULE 6.1.(q)
Affiliate Transactions





EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Guaranty

EXHIBIT C
Form of Notice of Borrowing

EXHIBIT D
Form of Notice of Continuation

EXHIBIT E
Form of Notice of Conversion

EXHIBITS F
Forms of U.S. Tax Compliance Certificates

EXHIBIT G
Form of Compliance Certificate

EXHIBIT H
Form of Note

EXHIBIT I
Form of Solvency Certificate









- iv -
        

--------------------------------------------------------------------------------






THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of April 30, 2019 by and
among WASHINGTON REAL ESTATE INVESTMENT TRUST, a real estate investment trust
formed under the laws of the State of Maryland (the “Borrower”), each of the
financial institutions initially a signatory hereto together with their
successors and assignees under Section 12.5. (the “Lenders”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), with WELLS FARGO SECURITIES, LLC, as Lead Arranger and sole Bookrunner
(in such capacities, the “Arranger”) and PNC BANK, NATIONAL ASSOCIATION and U.S.
BANK NATIONAL ASSOCIATION, as Co-Documentation Agents (the “Documentation
Agents”).


WHEREAS, the Administrative Agent and the Lenders desire to make available to
the Borrower a $450,000,000 term loan facility on the terms and conditions
contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I. DEFINITIONS
Section 1.1. Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“1031 Property” means any Property that is at any time held by a “qualified
intermediary” (a “QI”), as defined in the Treasury Regulations promulgated
pursuant to Section 1031 of the Internal Revenue Code, or an “exchange
accommodation titleholder” (an “EAT”), as defined in Internal Revenue Service
Revenue Procedure 2000-37, as modified by Internal Revenue Procedure 2004-51,
(or in either case, by one or more Wholly Owned Subsidiaries thereof, singly or
as tenants in common) which is a single purpose entity and has entered into an
“exchange agreement” or a “qualified exchange accommodation agreement” with the
Borrower or a Wholly Owned Subsidiary in connection with the acquisition (or
possible disposition) of such Property by the Borrower or a Wholly Owned
Subsidiary pursuant to, and intended to qualify for tax treatment under,
Section 1031 of the Internal Revenue Code.


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Acquired Assets” means the seven multifamily assets located in Maryland and
Virginia with approximately 2100 units being acquired by the Borrower or its
Subsidiaries (or by any EAT for the benefit of the Borrower or its Wholly Owned
Subsidiaries) pursuant to the Acquisition Agreement.


“Acquisition” means the acquisition of the Acquired Assets pursuant to the
Acquisition Agreement.


“Acquisition Agreement” means that certain Agreement of Sale dated as of April
2, 2019, by and among Barton’s Crossing LP, Magazine Carlyle Station LP,
Magazine Fox Run LP, Magazine Glen LP, Magazine Lionsgate LP, Magazine Village
At McNair Farms LP, and Magazine Watkins Station LP, each, a Delaware limited
partnership (collectively the “Sellers”) and the Borrower, including all
schedules and exhibits thereto, as amended by that certain First Amendment to
Acquisition Agreement dated as of April 19, 2019.


“Additional Costs” has the meaning given that term in Section 4.1.(b).




 

--------------------------------------------------------------------------------





“Additional Loans” has the meaning given that term in Section 2.17.


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Lender” has the meaning given that term in Section 4.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.


“Anti-Money Laundering Laws” means all laws, statutes, regulations or obligatory
government orders, decrees, ordinances or rules applicable to the Borrower, its
Subsidiaries or Affiliates related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,” 31
U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).
“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means, with respect to a particular Type of Loans, the
percentage rate set forth in the table below corresponding to the level (each a
“Level”) into which the Borrower’s Credit Rating then falls. As of the Effective
Date, the Applicable Margins are determined based on Level 5. Any change in the
Borrower’s Credit Rating which would cause the Applicable Margins to be
determined based on a different Level shall be effective as of the first day of
the first calendar month immediately following receipt by the Administrative
Agent of written notice delivered by the Borrower in accordance with
Section 8.4.(c) that the Borrower’s Credit Rating has changed; provided,
however, if the Borrower has not delivered the notice required by such Section
but the Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed, then the Administrative Agent may, in its sole discretion, adjust the
Level effective as of the first day of the first calendar month following the
date the Administrative Agent becomes aware that the Borrower’s Credit Rating
has changed. During any period that the Borrower has received two Credit Ratings
that are not equivalent, the Applicable Margins shall be determined based on the
Level corresponding to the higher of such two Credit Ratings. During any period
that the Borrower has received more than two


- 2 -
        

--------------------------------------------------------------------------------





Credit Ratings and such Credit Ratings are not equivalent, the Applicable Margin
for the Loans shall equal the average of the Applicable Margins for such Loans
as determined in accordance with the two highest of such Credit Ratings. During
any period for which the Borrower has received a Credit Rating from only one
Rating Agency, then the Applicable Margins shall be determined based on such
Credit Rating so long as such Credit Rating is from either S&P or Moody’s.
During any period that the Borrower has (a) not received a Credit Rating from
any Rating Agency or (b) received a Credit Rating from only one Rating Agency
that is neither S&P or Moody’s, then the Applicable Margins shall be determined
based on Level 7.


Level
Borrower’s Credit Rating (S&P/Moody’s or equivalent)
Applicable Margin for Loans that are LIBOR Loans
Applicable Margin for Loans that are Base Rate Loans
1
A+/A1 (or equivalent) or higher
0.750%
0.000%
2
A/A2 (or equivalent)
0.800%
0.000%
3
A-/A3
0.850%
0.000%
4
BBB+/Baa1
(or equivalent)
0.900%
0.000%
5
BBB/Baa2
(or equivalent)
1.000%
0.000%
6
BBB-/Baa3
(or equivalent)
1.250%
0.250%
7
BB+/Ba1
(or equivalent)
or lower or unrated
1.650%
0.650%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.


“Arranger” has the meaning set forth in the introductory paragraph hereof.


“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Assumption Date” has the meaning given that term in Section 12.20.


“Assumption Transaction” has the meaning given that term in Section 12.20.
    
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.




- 3 -
        

--------------------------------------------------------------------------------





“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).


“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 CFR § 1010.230.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.


“Capital Reserves” means, for any period and with respect to any Property, an
amount equal to (a)(i) for any commercial Property which is not a multifamily
Property (A) the aggregate square footage of all completed space of such
Property times (B) $0.15 and (ii) for any multifamily Property (A) the number of
multifamily units located on such Property times (B) $250, times (b) the number
of days in such period divided by (c) 365. If the term Capital Reserves is used
without reference to any specific Property or group of Properties, then it shall
be determined on an aggregate basis with respect to all Properties of the
Borrower and its Subsidiaries and the applicable Ownership Shares of all
Properties of all Unconsolidated Affiliates.


“Capitalization Rate” means (a) 6.00% for office Properties, (b) 6.50% for
retail Properties and (c) 6.00% for multifamily Properties. For purposes of this
definition, if a Property is a mixed use Property, then the Capitalization Rate
for such Property shall be determined by the use to which the greatest
proportion of revenue is attributable for the preceding fiscal quarter.


“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP.


- 4 -
        

--------------------------------------------------------------------------------







“Cash Equivalents” means (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short‑term commercial paper rating of at least A‑2 or
the equivalent by S&P or at least P‑2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A‑2 or the equivalent thereof by S&P or at least P‑2 or the equivalent thereof
by Moody's, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.


“Commitment” means as to each Lender, such Lender’s obligation to make Loans
pursuant to Section 2.1., in an amount up to, but not exceeding, the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount”.


“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at any time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be (i) the ratio, expressed as
a percentage, of (x) the aggregate unpaid principal amount of such Lender’s
Loans to (y) the aggregate unpaid principal amount of all Loans or (ii) if no
Loans are outstanding at such time, the “Commitment Percentage” of such Lender
in effect immediately prior to such termination or reduction.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 8.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Adjusted EBITDA” means, for any period (a) Consolidated EBITDA for
such period minus (b) Capital Reserves for such period.


“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries,
determined on a consolidated basis for any period and without duplication, net
earnings (loss) for such period excluding the following amounts (but only to the
extent included in determining net earnings (loss) for such period):
(a) depreciation and amortization expense and other non-cash charges for such
period; (b) interest expense for such period; (c) income tax expense in respect
of such period; (d) gains, losses, charges or expenses resulting from
extraordinary, unusual or nonrecurring transactions for such period, including
without limitation, non-recurring severance payments, sales of assets, early
extinguishment or restructuring of Indebtedness (including prepayment premiums),
acquisition costs, Reorganization costs, write-offs and


- 5 -
        

--------------------------------------------------------------------------------





forgiveness of debt and (e) other non-cash charges, including amortization
expense for stock options and impairment charges or expenses (other than
non-cash charges that constitute an accrual of a reserve for future cash
payments). For purposes of this definition, net earnings (loss) shall (x) be
determined before minority interests and distributions to holders of Preferred
Equity Interest and (y) include the Borrower’s Ownership Share of net earnings
(loss) of its Unconsolidated Affiliates, determined in a manner consistent with
the determination of consolidated net earnings (loss) pursuant to the first
sentence of this definition.


“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Expense for such period, (b) all regularly scheduled principal payments
made with respect to Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis, during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full and
(c) all Preferred Dividends paid during such period. The Borrower’s Ownership
Share of the expenses, payments, and dividends described in the foregoing
clauses (a) through (c) of its Unconsolidated Affiliates, to the extent not
already covered in such clauses, shall be included in determinations of
Consolidated Fixed Charges.


“Consolidated Interest Expense” means, with respect to the Borrower and its
Subsidiaries, determined on a consolidated basis for any period, (a) all paid or
accrued interest expense, including all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which the Borrower or any
of its Subsidiaries is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise (excluding (i)
capitalized interest expense, (ii) amortization of deferred financing costs,
(iii) any non-cash portion of interest expense attributable to “convertible
debt” under FASB ASC 470-20, (iv) non-cash interest related to the
reclassification of accumulated other comprehensive income (loss) related to
settled hedges, and (v)  charges related to early extinguishment or
restructuring of Indebtedness), plus (b) to the extent not already included in
the foregoing clause (a) the Borrower’s Ownership Share of all interest expense
described in such clause (a) for such period of its Unconsolidated Affiliates.


“Consolidated Secured Indebtedness” means, with respect to the Borrower and its
Subsidiaries, determined on a consolidated basis at the time of computation, any
Indebtedness that is secured in any manner by any Lien on any property and shall
include the Borrower’s Ownership Share of the Indebtedness of any of its
Unconsolidated Affiliates that is secured in any manner by any Lien on any
property of its Unconsolidated Affiliates; provided, however, that any
Indebtedness that is secured only by a pledge of Equity Interests shall not be
deemed to be Consolidated Secured Indebtedness.


“Consolidated Total Asset Value” means, at a given time, the sum (without
duplication) of all of the following of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP applied on a
consistent basis: (a) Unrestricted Cash; plus (b) the quotient of (i) the Net
Operating Income for each Property owned, or leased as lessee under a ground
lease, by the Borrower or any Subsidiary (including any 1031 Property but
excluding a Property the value of which is included in the determination of
Consolidated Total Asset Value under any of the immediately following clauses
(c), (e) or (f)), for the fiscal quarter most recently ended multiplied by 4,
divided by (ii) the applicable Capitalization Rate; plus (c) the acquisition
cost of Properties (including any 1031 Property) acquired during the period of
six fiscal quarters most recently ended; provided that the Borrower may
irrevocably elect that the value of a recently acquired Property not yet owned
for six quarters be determined in accordance with the preceding clause (b); plus
(d) all Construction-in-Process for all Development Properties; plus (e) the
aggregate Major Redevelopment Property Values of all Major Redevelopment
Properties; plus (f) the aggregate Low Occupancy Property Values of Low
Occupancy Properties; plus (g) the GAAP book value of Unimproved Land; plus
(h) the contractual purchase price of Properties of the Borrower and its
Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations but only to the extent such amounts are
included in determinations of Consolidated Total Indebtedness; plus


- 6 -
        

--------------------------------------------------------------------------------





(i) Marketable Securities, valued at the lower of cost or Fair Market Value (to
the extent that the Fair Market Value of such Marketable Securities is
reasonably capable of being verified or is otherwise acceptable to the
Administrative Agent); plus (j) the aggregate book value of Mortgage
Receivables. The Borrower’s Ownership Share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a) and (i)) will be included in the calculation of Consolidated Total
Asset Value consistent with the above described treatment for wholly owned
assets. Properties disposed of during the fiscal quarter most recently ended
shall not be included in the calculation of Consolidated Total Asset Value.
Other Commercial Properties may only contribute to Consolidated Total Asset
Value to the extent applicable under clause (c) above. In addition, to the
extent (A) the amount of Consolidated Total Asset Value attributable to assets
held by Unconsolidated Affiliates would exceed 20.0% of Consolidated Total Asset
Value, such excess shall be excluded from Consolidated Total Asset Value,
(B) the amount of Consolidated Total Asset Value attributable to Marketable
Securities, Development Properties, Major Redevelopment Properties, Unimproved
Land and Mortgage Receivables would exceed 30.0% of Consolidated Total Asset
Value, such excess shall be excluded from Consolidated Total Asset Value and
(C) the amount of Consolidated Total Asset Value attributable to Low Occupancy
Properties would exceed 10.0% of Consolidated Total Asset Value, such excess
shall be excluded from Consolidated Total Asset Value.


“Consolidated Total Indebtedness” means, at any time of determination and
without duplication, (a) the Indebtedness of the Borrower and its Subsidiaries,
determined on a consolidated basis plus (b) the Borrower’s Ownership Share of
the Indebtedness of the Borrower’s Unconsolidated Affiliates.


“Consolidated Unsecured Indebtedness” means, with respect to the Borrower and
its Subsidiaries, determined on a consolidated basis at any time of
determination, Consolidated Total Indebtedness (other than Indebtedness
described in clauses (b) and (h) of the definition of such term) which is not
Consolidated Secured Indebtedness; provided, however, that any Indebtedness that
is secured only by a pledge of Equity Interests shall be deemed to be
Consolidated Unsecured Indebtedness.


“Construction-in-Process” means construction in process as determined in
accordance with GAAP (including the book value for the portion of the land owned
by the Borrower or a Subsidiary related to such Construction-in-Process).


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Continuing Representations” means those representations and warranties made or
deemed made under Sections 6.1.(a), (c), (d), (e), (h), (k), (l), (m), (o), (p),
(s), (t), (v), (w), (x) and (y).


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled JV Subsidiary” means a Subsidiary (a) that is not a Wholly Owned
Subsidiary of the Borrower and (b) in respect of which the Borrower or a Wholly
Owned Subsidiary of the Borrower owns or controls at least 90.0% of all
outstanding Equity Interests.


“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Credit Event” means the making (or deemed making) of any Loan.




- 7 -
        

--------------------------------------------------------------------------------





“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided, however, that the failure to make any payment of
interest shall not constitute a Default unless and until such failure continues
for 10 Business Days following the Administrative Agent’s delivery to the
Borrower of an invoice therefor (which delivery may be effected by actual
delivery of the written invoice or by electronic communications pursuant to
Section 8.5.).


“Defaulting Lender” means, subject to Section 3.9.(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within 2 Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s reasonable determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within 3 Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower and each Lender.


“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.




- 8 -
        

--------------------------------------------------------------------------------





“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender or any of their respective Affiliates).


“Development Property” means a Property currently under development or
redevelopment (or which (as determined in good faith by the Borrower) will
commence development or redevelopment within 12 months) that (i) has not
achieved, does not or will not maintain an Occupancy Rate of 80% or more or,
subject to the last sentence of this definition, on which the improvements
(other than tenant improvements on unoccupied space) related to the development
or redevelopment have not been completed and (ii) the Borrower has elected to
classify as a Development Property. The term “Development Property” shall
include real property of the type described in the immediately preceding
sentence that satisfies both of the following conditions: (i) it is expected to
be (but has not yet been) acquired by the Borrower, any Subsidiary or any
Unconsolidated Affiliate upon completion of construction pursuant to a contract
in which the seller of such real property is required to develop or renovate
prior to, and as a condition precedent to, such acquisition and (ii) a third
party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Borrower, any Subsidiary or any
Unconsolidated Affiliate. A Development Property shall cease to be a Development
Property at such time as either (i) all improvements (other than tenant
improvements on unoccupied space) related to the development of such Property
have been substantially completed for at least 4 full fiscal quarters
(notwithstanding the fact that such Property may not achieved an Occupancy Rate
of at least 80%) or (ii) the Borrower irrevocably elects to no longer treat such
Property as a Development Property.


“Dollars” or “$” means the lawful currency of the United States of America.


“EAT” has the meaning given that term in the definition of 1031 Property.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived by all of the Lenders.


“Eligible 1031 Property” means a 1031 Property which satisfies all of the
following requirements: (a) such Property is (i) an office, retail or
multifamily Property or (ii) an Other Commercial Property; (b) such


- 9 -
        

--------------------------------------------------------------------------------





Property is located in a State of the United States of America or in the
District of Columbia; (c) the Borrower or a Wholly Owned Subsidiary thereof
leases such 1031 Property from the applicable EAT (or Wholly Owned
Subsidiary(ies) thereof, as applicable) and the Borrower or a Wholly Owned
Subsidiary thereof manages such 1031 Property; (d) the Borrower or a Wholly
Owned Subsidiary thereof is obligated to purchase such 1031 Property (or Wholly
Owned Subsidiary(ies) of the applicable EAT that owns such 1031 Property) from
the applicable EAT (or such Wholly Owned Subsidiary(ies) of the EAT, as
applicable) (other than in circumstances where the 1031 Property is disposed of
by the Borrower or any Subsidiary); (e) the applicable EAT is obligated to
transfer such 1031 Property (or its Wholly Owned Subsidiary(ies) that owns such
1031 Property, as applicable) to the Borrower or a Wholly Owned Subsidiary
thereof, directly or indirectly (including through a QI); (f) the applicable EAT
(or Wholly Owned Subsidiary(ies) thereof that owns such 1031 Property, as
applicable) acquired such 1031 Property with the proceeds of a loan made by the
Borrower or a Wholly Owned Subsidiary, which loan is secured either by a
Mortgage on such 1031 Property and/or a pledge of all of the Equity Interests of
the applicable Wholly Owned Subsidiary(ies) of an EAT that owns such 1031
Property, as applicable); (g) neither such 1031 Property, nor if such Property
is owned or leased by a Subsidiary, any of the Borrower’s direct or indirect
ownership interest in such Subsidiary, is subject to (i) any Lien (other than
Permitted Liens or the Lien of a Mortgage or pledge referred to in the
immediately preceding clause (e)) or (ii) a Negative Pledge, except
(x) Permitted Negative Pledge Provisions and (y) a Negative Pledge binding on
the EAT in favor of the Borrower or any Wholly Owned Subsidiary; and (h) such
1031 Property is either (i) free of all structural defects or major
architectural deficiencies, title defects, environmental conditions or other
adverse matters except for defects, deficiencies, conditions or other matters
individually or collectively which are not material to the profitable operation
of such Property or (ii) the Borrower has identified all structural defects,
major architectural deficiencies, title defects, environmental conditions or
other adverse matters related to such Property which are material to the
profitable operation of such Property and delivered any documents, reports,
appraisals or other information relating to such Property including, without
limitation, a copy of a recent ALTA Owner’s Policy of Title Insurance and a
“Phase I” environmental assessment in accordance with ASTM E 1527-00 standards
(or ASTM E 1527-05 standards, if applicable) as reasonably requested by the
Administrative Agent, and the Administrative Agent has agreed to allow such
Property to be an Eligible 1031 Property subject to any discounts in the amount
of the Unencumbered Pool Value attributable to such Property reasonably deemed
necessary by the Administrative Agent as a result of such structural defects,
title defects, environmental conditions or other adverse matters. In no event
shall a 1031 Property qualify as an Eligible 1031 Property for a period in
excess of 185 consecutive days or such later period (plus 5 consecutive days) if
the relevant period under Section 1031 of the Code (including the Treasury
Regulations thereunder, and including as provided under Rev. Proc. 2000-37 (as
modified by Rev. Proc. 2004-51)) is extended pursuant to Rev. Proc. 2007-56 (or
relevant successor or replacement guidance). A Property shall be excluded from
calculations of Unencumbered NOI and Unencumbered Pool Value as an Eligible 1031
Property if such Property shall cease to be an Eligible 1031 Property; provided,
that a Property so excluded shall again be included in such calculations upon
satisfying the requirements of an Eligible 1031 Property. Notwithstanding
anything to the contrary set forth herein, for purposes of determining
Consolidated Total Asset Value and Unencumbered NOI, such 1031 Property shall be
deemed to have been owned or leased by a Wholly Owned Subsidiary of the Borrower
from the date acquired by the applicable EAT (or Wholly Owned Subsidiary(ies) of
the EAT that owns such 1031 Property, as applicable).


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).


“Eligible Ground Lease” means a ground lease pursuant to which the Borrower or
any of its Subsidiaries is a lessee and that contains terms and conditions
customarily required by mortgagees making a loan secured by the interest of the
holder of the leasehold estate demised pursuant to a ground lease,


- 10 -
        

--------------------------------------------------------------------------------





including without limitation, the following: (a) a remaining term (including
renewal options exercisable at lessee’s sole option) of 25 years or more from
the Agreement Date or, in the case of a shorter term, the leasehold interest of
the Borrower or applicable Subsidiary therein reverts to a fee interest of the
Borrower or such Subsidiary without requirement that the Borrower or such
Subsidiary pay any consideration for such reversion other than consideration
that is nominal or reasonably estimated by the Borrower to be less than twenty
percent (20%) of the Fair Market Value of such Property, as confirmed by the
Administrative Agent; (b) the right of the lessee to pledge, mortgage and
encumber its interest in the leased property, and to amend the terms of any such
pledge, mortgage or encumbrance, in each case, without the consent of the
lessor; (c) the obligation of the lessor to give the holder of any mortgage Lien
on such leased property written notice of any defaults on the part of the lessee
and agreement of such lessor that such lease will not be terminated until such
holder has had a reasonable opportunity to cure or complete foreclosures, and
fails to do so; (d) reasonable transferability of the lessee’s interest under
such lease, including ability to sublease; (e) acceptable limitations on the use
of the leased property; and (f) clearly determinable rental payment terms which
in no event contain profit participation rights. Notwithstanding the foregoing,
in the case of a surface parking lot or structure ancillary to a Property
subject to a ground lease, the requirements of this definition shall not be
required to be satisfied with respect to such surface parking lot or structure
if the rights associated therewith are not material to the profitable operation
of such Property.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is (i) an office, retail or multifamily Property
or (ii) an Other Commercial Property; (b) such Property is owned in fee simple,
or leased under an Eligible Ground Lease, by the Borrower, a Wholly Owned
Subsidiary or a Controlled JV Subsidiary; (c) such Property is located in a
State of the United States of America or in the District of Columbia;
(d) neither such Property, nor if such Property is owned or leased by a
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Subsidiary, is subject to (i) any Lien (other than Permitted Liens) or (ii) a
Negative Pledge, except (x) Permitted Negative Pledge Provisions and (y) a
Property owned or leased by a Controlled JV Subsidiary, and the Borrower’s
direct or indirect ownership interest in such Controlled JV Subsidiary, may be
subject to a Negative Pledge arising out of the consent rights of any holder of
Equity Interests in such Controlled JV Subsidiary described in the following
clause (e); (e) if such Property is owned or leased by a Subsidiary, the
Borrower directly, or indirectly through a Subsidiary, has the right to take the
following actions without the need to obtain the consent of any Person (except
in the case of a Property owned or leased by a Controlled JV Subsidiary, for the
consent of any holder of Equity Interests in such Controlled JV Subsidiary):
(x) to sell, transfer or otherwise dispose of such Property and (y) to create
Liens on such Property as security for Indebtedness of the Borrower or such
Subsidiary, as applicable; and (f) such Property is either (i) free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property or (ii) the Borrower
has identified all structural defects, major architectural deficiencies, title
defects, environmental conditions or other adverse matters related to such
Property which are material to the profitable operation of such Property and
delivered any documents, reports, appraisals or other information relating to
such Property including, without limitation, a copy of a recent ALTA Owner’s
Policy of Title Insurance and a “Phase I” environmental assessment in accordance
with ASTM E 1527-00 standards (or ASTM E 1527-05 standards, if applicable) as
reasonably requested by the Administrative Agent, and the Administrative Agent
has agreed to allow such Property to be Eligible Property subject to any
discounts in the amount of the Unencumbered Pool Value attributable to such
Property reasonably deemed necessary by the Administrative Agent as a result of
such structural defects, title defects, environmental conditions or other
adverse matters. A Property shall be excluded from calculations of Unencumbered
NOI and Unencumbered Pool Value if such Property shall cease to be an Eligible
Property; provided, that a Property so excluded shall again be included in such
calculations upon satisfying the requirements of an Eligible Property.
Notwithstanding anything to the contrary above in this definition, an Eligible
1031 Property shall also constitute an Eligible Property.


- 11 -
        

--------------------------------------------------------------------------------







“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean‑up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning


- 12 -
        

--------------------------------------------------------------------------------





the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), in reorganization (within the meaning of Section 4241 of ERISA), or in
“critical” status (within the meaning of Section 432 of the Internal Revenue
Code or Section 305 of ERISA); (i)  the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any member of the ERISA Group or the imposition of
any Lien in favor of the PBGC under Title IV of ERISA; or (j) a determination
that a Plan is, or is reasonably expected to be, in “at risk” status (within the
meaning of Section 430 of the Internal Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Excluded Subsidiary” means (a)(i) any Subsidiary that holds title to assets or,
in the case of a 1031 Property, leasing such 1031 Property from a QI or EAT,
that are (or become) collateral for any Indebtedness of such Subsidiary (or EAT
(or Wholly Owned Subsidiary(ies) thereof) or QI, as applicable) that is secured
in any manner by any Lien (“Subsidiary Secured Indebtedness”) or (ii) any
Subsidiary that is a direct or indirect owner of a Subsidiary with title to
assets described in the immediately preceding clause (a)(i) (but which has no
assets other than the Equity Interests in such Subsidiary (or if an indirect
owner, other than the Equity Interests in another direct or indirect owner of
such Subsidiary) and other assets of nominal value incidental thereto) and
which, in the case of clauses (a)(i) and (a)(ii), is prohibited from
Guaranteeing the Indebtedness of any Person (other than, in the case of a
Subsidiary described in clause (a)(ii), the Subsidiary Secured Indebtedness of
the Subsidiary of which it is the owner) pursuant to (A) any document,
instrument or agreement evidencing such Subsidiary Secured Indebtedness or (B) a
provision included in such Subsidiary’s organizational documents as a condition
to the extension of such Subsidiary Secured Indebtedness, or (b) any Subsidiary
(the “Subsidiary Guarantor”) obligated pursuant to a limited recourse Guarantee
by such Subsidiary Guarantor in respect of Indebtedness incurred or assumed by
another Subsidiary (the “Guarantied Subsidiary”) that is either (i) a direct,
Wholly Owned Subsidiary of such Subsidiary Guarantor or (ii) the direct owner of
such Subsidiary Guarantor, so long as (x) in either case, such limited recourse
Guarantee is secured by an indemnity deed of trust on the Property owned by such
Subsidiary Guarantor, (y) in either case, such Subsidiary Guarantor is
prohibited from Guaranteeing the Indebtedness of any Person other than the
Guarantied Subsidiary pursuant to (1) any document, instrument or agreement
evidencing such Indebtedness or (2) a provision included in such Subsidiary
Guarantor’s organizational documents as a condition to the extension of such
Indebtedness, and (z) such Subsidiary Guarantor owns no assets other than the
Property subject to the indemnity deed of trust and other assets of nominal
value incidental thereto, and, in the case where the Guarantied Subsidiary is a
Wholly Owned Subsidiary of such Subsidiary Guarantor, Equity Interests in the
Guarantied Subsidiary. A Subsidiary shall only remain an Excluded Subsidiary for
so long as the criteria in clauses (a) or (b) above are satisfied. For purposes
of Section 9.3, in addition to the Subsidiaries described in clauses (a) and (b)
above, a Guarantied Subsidiary shall be an “Excluded Subsidiary”.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party


- 13 -
        

--------------------------------------------------------------------------------





of, or the grant by such Loan Party of a Lien to secure, such Swap Obligation
(or any liability or guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the Guarantee of such
Loan Party or the grant of such Lien becomes effective with respect to such Swap
Obligation (such determination being made after giving effect to any applicable
keepwell, support or other agreement for the benefit of the applicable Loan
Party, including under Section 31 of the Guaranty). If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or Lien is or becomes illegal for the reasons
identified in the immediately preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 4.6.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.


“Extended Loans” means any Loans the maturity of which shall have been extended
pursuant to Section 12.6.(g).


“Extension” has the meaning given that term in Section 12.6.(g)(i).


“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Administrative Agent and the Borrower, be in the form of an
amendment and restatement of this Agreement) among the Loan Parties, the
applicable extending Lenders and the Administrative Agent, implementing an
Extension in accordance with Section 12.6.(g).




“Extension Offer” has the meaning given that term in Section 12.6.(g)(i).


“Extension Request” has the meaning assigned thereto in Section 2.14.


“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of March 29, 2018 (as amended and in effect on the date
hereof) among the Borrower, each of the financial institutions party thereto as
“Lenders” and the Administrative Agent.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm's-length free
market transaction, for


- 14 -
        

--------------------------------------------------------------------------------





cash, between a willing seller and a willing buyer, neither of which is under
pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Fee Letter” means, collectively, (i) that certain fee letter dated as of April
2, 2019, by and among the Borrower and Wells Fargo Bank, National Association,
Wells Fargo Securities, LLC, PNC Bank, National Association, U.S. Bank National
Association, KeyBank National Association and Capital One, National Association
and (ii) that certain fee letter dated as of April 2, 2019, by and among the
Borrower and Wells Fargo Bank, National Association and Wells Fargo Securities,
LLC.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.


“Fitch” means Fitch, Inc., or any successor.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funds From Operations” means, with respect to a Person and for a given period,
Funds from Operations as defined from time to time by the National Association
of Real Estate Investment Trusts.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.




- 15 -
        

--------------------------------------------------------------------------------





“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Gross Construction Budget” means the fully‑budgeted costs for the acquisition
of, and construction or renovation of improvements on, a Property (or phase of
development or renovation of a Property), including without limitation the cost
of acquiring such Property (if applicable), reserves for construction interest
and operating deficits, tenant improvements, leasing commissions, and
infrastructure costs, all as reasonably determined by the Borrower in good
faith.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor”,
including any Person that becomes a party to the Guaranty in accordance with
Section 7.13. but excluding any Person released from the Guaranty pursuant to
Section 7.13.(c). There are no Guarantors as of the Agreement Date.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, rather than primarily for the purpose of acquiring property or services,
(iii) the supplying of funds to or in any other manner investing in the obligor
with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit, or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the guaranty executed and delivered
pursuant to Section 7.13. and substantially in the form of Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


- 16 -
        

--------------------------------------------------------------------------------







“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations for the deferred
purchase price of property or services (other than trade debt, accruals or bank
drafts arising in the ordinary course of business); (c) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered (other than trade debt, accruals or bank
drafts arising in the ordinary course of business); (d) Capitalized Lease
Obligations of such Person; (e) all reimbursement obligations (contingent or
otherwise) of such Person under or in respect of any letters of credit or
acceptances (whether or not the same have been presented for payment); (f) all
Off-Balance Sheet Liabilities of such Person; (g) all obligations of such Person
to purchase, redeem, retire, defease or otherwise make any payment in respect of
any Mandatorily Redeemable Stock issued by such Person or any other Person,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; (h) all obligations of such Person in respect
of any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation (x) that would not then be required to be reflected as a
liability on a balance sheet of such Person prepared in accordance with GAAP or
(y) to the extent the obligation can be satisfied by the issuance of Equity
Interests (other than Mandatorily Redeemable Stock)); (i) net obligations under
any Derivatives Contract not entered into as a hedge against existing interest
rate risk in respect of Indebtedness (which shall be deemed to have an amount
equal to the Derivatives Termination Value thereof at such time but in no event
shall be less than zero); (j) all Indebtedness of other Persons which such
Person has guaranteed or is otherwise recourse to such Person (except for
Nonrecourse Indebtedness Guarantees); and (k) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation (valued, in the case of
any such Indebtedness as to which recourse for the payment thereof is expressly
limited to the property or assets on which such Lien is granted, at the lesser
of (i) the stated or determinable amount of the Indebtedness that is so secured
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) and
(ii) the Fair Market Value of such property or assets). Indebtedness of any
Person shall include Indebtedness of any partnership or joint venture in which
such Person is a general partner or joint venturer to the extent of such
Person’s Ownership Share of such partnership or joint venture (except if such
Indebtedness, or portion thereof, is recourse to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
the recourse portion of such Indebtedness, shall be included as Indebtedness of
such Person). Notwithstanding the use of GAAP, the calculation of Indebtedness
shall not include any fair value adjustments to the carrying value of
liabilities to record such liabilities at fair value pursuant to electing the
fair value option election under FASB ASC 825-10-25 (formerly known as FAS 159,
The Fair Value Option for Financial Assets and Financial Liabilities) or other
FASB standards allowing entities to elect fair value option for financial
liabilities.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding


- 17 -
        

--------------------------------------------------------------------------------





Interest Period for such Loan, and ending 7 days thereafter (only if such period
is available to all Lenders) or on the numerically corresponding day in the
first, third or sixth calendar month thereafter, as the Borrower may select in a
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as the case
may be, except that each Interest Period (other than an Interest Period having a
duration of 7 days) that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
any of the following: (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person. Any commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment. Cash Equivalents shall not constitute
Investments. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.


“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or the equivalent)
or higher from a Rating Agency.


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns;
provided, however, that the term “Lender”, except as otherwise expressly
provided herein, shall exclude any Lender (or its Affiliates) in its capacity as
a Specified Derivatives Provider.


    
“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Specified Derivatives Providers, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 11.5., any other
holder from time to time of any of any Obligations and, in each case, their
respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”


“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 4.2.(b), with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the


- 18 -
        

--------------------------------------------------------------------------------





rate of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (ii) a percentage equal to 1 minus the
stated maximum rate (stated as a decimal) of all reserves, if any, required to
be maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America). If, for any reason, the rate referred to in the
preceding clause (i) is not so published, then the rate to be used for such
clause (i) shall be determined by the Administrative Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause
(ii) shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective. Notwithstanding the foregoing, (x) in no event
shall LIBOR (including, without limitation, any Replacement Rate with respect
thereto) be less than zero (except in the case of LIBOR Loans that the Borrower
has identified in accordance with the terms of this Agreement pursuant to a
Notice of Borrowing, Notice of Continuation or Notice of Conversion, as
applicable, as being subject to a Specified Derivatives Contract (or any
replacement or renewal thereof) that has been entered into to hedge against
fluctuations in interest rates in respect of such Term Loans), and (y) unless
otherwise specified in any amendment to this Agreement entered into accordance
with Section 4.2.(b), in the event that a Replacement Rate with respect to LIBOR
is implemented then all references herein to LIBOR shall be deemed references to
such Replacement Rate.
“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time on such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance to provide security for any obligation, mortgage, deed to
secure debt, deed of trust, assignment of leases and rents, pledge, lien,
hypothecation, assignment, charge or lease constituting a Capitalized Lease
Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; and (c) the
authorized filing of any financing statement under the UCC or its equivalent in
any jurisdiction, other than any precautionary filing not otherwise constituting
or giving rise to a Lien, including a financing statement filed (i) in respect
of a lease not constituting a Capitalized Lease Obligation pursuant to Section
9-505 (or a successor provision) of the UCC or its equivalent as in effect in an
applicable jurisdiction or (ii) in connection with a sale or other disposition
of accounts or other assets not prohibited by this Agreement in a transaction
not otherwise constituting or giving rise to a Lien.




- 19 -
        

--------------------------------------------------------------------------------





“Limited Condition Acquisition” means any acquisition by the Borrower or its
Subsidiaries of any assets, property, business or Person whose consummation is
not conditioned on the availability of, or on obtaining, third party acquisition
financing.


“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1. or
Section 2.17.


“Loan Document” means this Agreement, each Note, the Guaranty, the Fee Letter
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement
(other than any Specified Derivatives Contract).


“Loan Party” means each of the Borrower and each Guarantor.


“Low Occupancy Property” means a Property that has an Occupancy Rate of less
than 80.0% in respect of which the Borrower has elected to value such Property
at the Low Occupancy Property Value as set forth in the applicable Compliance
Certificate.


“Low Occupancy Property Value” means 80.0% of undepreciated GAAP book value for
up to four consecutive quarters, after which time such Property may be carried
at 50.0% of undepreciated GAAP book value.


“Major Redevelopment Property” means a Property (i) owned by the Borrower, any
Subsidiary or any Unconsolidated Affiliate undergoing redevelopment (or which
(as determined in good faith by the Borrower) will commence redevelopment within
12 months) where the Gross Construction Budget for such redevelopment is equal
to or greater than 25.0% of the undepreciated GAAP book value of such Property
immediately prior to the commencement of such redevelopment and (ii) the
Borrower has elected to classify such Property as a Major Redevelopment
Property. A Major Redevelopment Property shall cease to be a Major Redevelopment
Property upon the first to occur of (i) such time as all improvements (other
than tenant improvements on unoccupied space) related to the redevelopment of
such Property have been substantially completed for at least 4 full fiscal
quarters (notwithstanding the fact that such Property may not achieved an
Occupancy Rate of at least 80%) and (ii) the Borrower’s irrevocable election to
no longer treat such Property as a Major Redevelopment Property.


“Major Redevelopment Property Value” means, with respect to a Major
Redevelopment Property, at the Borrower’s election, either (a) 80.0% of the
undepreciated GAAP book value of such Major Redevelopment Property immediately
prior to the commencement of such redevelopment plus all incremental
redevelopment cost incurred to date with respect to such Major Redevelopment
Property or (b) the sum of (i) the quotient of (x) the NOI of such Major
Redevelopment Property for the period of two fiscal quarters most recently ended
immediately prior to the designation of such Property as a Major Redevelopment
Property times 2 divided by (y) the applicable Capitalization Rate, plus
(ii) all incremental redevelopment cost incurred to date with respect to such
Major Redevelopment Property; provided, however, that a Major Redevelopment
Property shall only be eligible for valuation pursuant to clause (b) hereof for
up to 24 months following the commencement of the redevelopment of such Major
Redevelopment Property.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in


- 20 -
        

--------------------------------------------------------------------------------





whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in the
case of each of clauses (a) through (c), on or prior to the latest Termination
Date.


“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or shall have trading privileges on the New York Stock Exchange,
the American Stock Exchange or another recognized national United States
securities exchange and (b) securities evidencing Indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a Credit Rating of BBB-
or Baa3 or better.


“Material Acquisition” means any acquisition by the Borrower or any Subsidiary
in which the assets acquired exceed 10.0% of the consolidated total assets of
the Borrower and its Subsidiaries determined under GAAP as of the last day of
the most recently ending fiscal quarter of the Borrower for which financial
statements are publicly available.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business of
the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower and the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, or (d) the rights and remedies of the Lenders and the Administrative
Agent under any of the Loan Documents.


“Material Nonrecourse Indebtedness” has the meaning given that term in Section
10.1.(d)(ii).


“Material Recourse Indebtedness” has the meaning given that term in Section
10.1.(d)(i).


“Material Subsidiary” means any Person that (a) is a Subsidiary and (b) has
assets with a Fair Market Value equal to or greater than 10.0% of Consolidated
Total Asset Value.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.


“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower or a Subsidiary is the holder and retains the rights of collection of
all payments thereunder (but excluding any such promissory note made by a Wholly
Owned Subsidiary or a Controlled JV Subsidiary).


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s


- 21 -
        

--------------------------------------------------------------------------------





ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance (but not in excess of the actual rent otherwise payable)
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid (excluding interest but including an appropriate accrual for
property taxes and insurance) related to the ownership, operation or maintenance
of such Property, including but not limited to property taxes, assessments and
the like, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses with respect to such Property (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding acquisition costs,
general overhead expenses of the Borrower and its Subsidiaries and any property
management fees) minus (c) the greater of (i) the actual property management fee
paid during such period and (ii) an imputed management fee in the amount of 3.0%
of the gross revenues for such Property for such period.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Non-Wholly Owned Subsidiary” means any Subsidiary of a Person that is not a
Wholly Owned Subsidiary.


“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
prohibited transfers, failure to pay taxes, non-compliance with “separateness
covenants,” voluntary bankruptcy, collusive involuntary bankruptcy and other
exceptions to nonrecourse liability that are either customary in non-recourse
financings for real estate or are approved by the Administrative Agent) is
contractually limited to specific assets of such Person (including without
limitation Equity Interest in other Persons held by such Person) encumbered by a
Lien securing such Indebtedness.


“Nonrecourse Indebtedness Guarantees” means Guarantees in respect of Nonrecourse
Indebtedness where liability of the guarantor is limited to customary exceptions
for fraud, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, non-compliance with “separateness covenants,”
voluntary bankruptcy, collusive involuntary bankruptcy and other exceptions to
nonrecourse liability that are either customary in non-recourse financings for
real estate or are approved by the Administrative Agent.


“Note” means a promissory note of the Borrower substantially in the form of
Exhibit H, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment or Loans, as applicable, as originally in
effect and otherwise duly completed.


“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) or any other applicable provision of this
Agreement evidencing the Borrower’s request for a borrowing of Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit)


- 22 -
        

--------------------------------------------------------------------------------





to be delivered to the Administrative Agent pursuant to Section 2.10. evidencing
the Borrower’s request for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note. For the avoidance of doubt,
“Obligations” shall not include any indebtedness, liabilities, obligations,
covenants or duties in respect of Specified Derivatives Contracts.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the number of units in the case of an
multifamily Property or square feet in the case of any other Property leased to
tenants that are not affiliated with the Borrower pursuant to binding leases to
(b) the aggregate number of units or square feet, as applicable, of such
Property.


“Off-Balance Sheet Liabilities” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10‑Q or Form 10‑K (or their
equivalents) which the Borrower is required to file with the SEC.


“OP” has the meaning given that term in Section 12.20.


“Other Commercial Property” means a commercial Property other than an office,
retail or multifamily Property.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.6.).


“Ownership Share” means, with respect to any Subsidiary (other than a Wholly
Owned Subsidiary) or any Unconsolidated Affiliate of the Borrower, the greater
of (a) the Borrower’s relative nominal direct and indirect ownership interest
(expressed as a percentage) in such Subsidiary or Unconsolidated Affiliate


- 23 -
        

--------------------------------------------------------------------------------





or (b) the Borrower’s relative direct and indirect economic interest (calculated
as a percentage) in such Subsidiary or Unconsolidated Affiliate determined in
accordance with the applicable provisions of the declaration of trust, articles
or certificate of incorporation, articles of organization, partnership
agreement, joint venture agreement or other applicable organizational document
of such Subsidiary or Unconsolidated Affiliate.


“Parent Entity” has the meaning given that term in Section 12.20.


“Participant” has the meaning given that term in Section 12.5.(d).


“Participant Register” has the meaning given that term in Section 12.5.(d).


“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any environmental laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which, in each case, are not at the time required to be paid or discharged under
Section 7.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders; (f) Liens in favor of the Borrower or any other
Wholly Owned Subsidiary securing Indebtedness owing by a Subsidiary to the
Borrower or such Wholly Owned Subsidiary and (g) to the extent constituting a
Lien, any Permitted Negative Pledge Provision of the type described in clauses
(b) and (c) of the definition thereof.


“Permitted Negative Pledge Provision” means a Negative Pledge contained in any
agreement (a) evidencing unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially the same as the corresponding
restrictions contained in the Loan Documents, (b) related to assets or equity
interests to be sold where such Negative Pledge relates only to such assets
pending such sale or (c) Permitted Transfer Restrictions.


“Permitted Transfer Restrictions” means (a) reasonable and customary
restrictions on transfer, mortgage liens, pledges and changes in beneficial
ownership arising under management agreements and Eligible Ground Leases entered
into in the ordinary course of business (including in connection with any
acquisition or development of any applicable Property, without regard to the
transaction value), including rights of first offer or refusal arising under
such agreements and leases, in each case, that limit, but do not prohibit, sale
or mortgage transactions, and (b) solely with respect to an asset or Property of
a Controlled JV Subsidiary or, after the Reorganization, the Borrower,
reasonable and customary obligations, encumbrances or restrictions contained in
agreements not constituting Indebtedness entered into with limited partners,
members or other equity holders of a Controlled JV Subsidiary (or, after the
Reorganization, the Borrower) imposing obligations in respect of contingent
obligations to make any tax “make whole” or similar


- 24 -
        

--------------------------------------------------------------------------------





tax payment arising out of the sale or other transfer of assets reasonably
related to such limited partners’, members’ or other equity holders’ interest in
the Borrower or such Subsidiary pursuant to “tax protection” or other similar
agreements.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, in respect of any principal of any Loan, the rate
otherwise applicable plus an additional two percent 2.0% per annum and with
respect to any other Obligation, a rate per annum equal to the Base Rate as in
effect from time to time plus the Applicable Margin for Loans that are Base Rate
Loans plus two percent (2.0%).


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or any Subsidiary. Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting unscheduled partial redemptions or balloon, bullet or similar
redemptions in full of Preferred Equity Interests.


“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.


“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.


“Principal Office” means the office of the Administrative Agent located at 600
South 4th St., 9th Floor, Minneapolis, Minnesota 55415, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.


“Property” means, with respect to a Person, any parcel of real property (whether
owned in fee or subject to a lease), together with any building, facility,
structure, equipment or other asset located on such parcel of real property, in
each case owned or leased by such Person.


“QI” has the meaning given that term in the definition of 1031 Property.




- 25 -
        

--------------------------------------------------------------------------------





“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.


“Recourse Indebtedness” means any Indebtedness of a Person that is not
Nonrecourse Indebtedness.


“Register” has the meaning given that term in Section 12.5.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“REIT Entity” has the meaning given that term in Section 12.20.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.


“Reorganization” has the meaning given that term in Section 12.20.


“Replacement Rate” has the meaning assigned thereto in Section 4.2.(b).
    
“Required Joinder Date” the date on which the Compliance Certificate is required
to be delivered with respect to any fiscal quarter (or fiscal year in the case
of the fourth fiscal quarter) during which any of the conditions described in
subsection (a) of Section 7.13. first applies to a Subsidiary.




- 26 -
        

--------------------------------------------------------------------------------





“Requisite Lenders” means, as of any date, Lenders, in the aggregate, having
more than 50.0% of the amount of the Commitments then in effect and holding more
than 50.0% of the aggregate principal amount of the outstanding Loans; provided
that in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded.


“Responsible Officer” means with respect to the Borrower or any Subsidiary, the
chief executive officer, the chief financial officer or chief accounting officer
of the Borrower or such Subsidiary.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable solely in
Equity Interests to the holders of such Equity Interests; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Borrower or any
of its Subsidiaries now or hereafter outstanding.


“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, the
European Union, any member state of the European Union or Her Majesty’s
Treasury, (b) Persons, countries or territories that are the target of any
territorial or country-based Sanctions program, (c) an agency of the government
of a Sanctioned County, and (d) any Person that is a target of Sanctions due to
their ownership or control by any Person or agency described in the preceding
clauses (a) through (c).


“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union, any member state of the
European Union or Her Majesty’s Treasury.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Sellers” has the meaning given that term in the definition of “Acquisition
Agreement”.


“Solvency Certificate” means a solvency certificate duly executed by the chief
financial officer of the Borrower, addressed to Administrative Agent for the
benefit of the Lenders in substantially the form of Exhibit I, giving pro forma
effect to transactions to be made simultaneously or in connection with, or
immediately following, the delivery of such Solvency Certificate.


“Solvent” means, on and as of such date (i) the fair value of the assets of the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation on a
going concern basis, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Borrower and its Subsidiaries on a
consolidated basis; (ii) the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated and going concern basis will be
greater than the amount that will be required to pay the probable liability of


- 27 -
        

--------------------------------------------------------------------------------





the Borrower and its Subsidiaries on a consolidated basis on their debts and
other liabilities, direct, subordinated, contingent or otherwise, as such debts
and other liabilities become absolute and matured in the ordinary course of
business; (iii) the Borrower and its Subsidiaries, on a consolidated basis, do
not intend to incur, or believe that they will incur, debts or liabilities
(including current obligations) beyond their ability to pay such liabilities, as
such debts and other liabilities become absolute and matured in the ordinary
course of business; (iv) the Borrower and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured in the ordinary course of business; and (v) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Agreement Date. For purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).


“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to the Acquisition or the
Acquired Assets as are material to the interests of the Lenders, but only to the
extent that (x) the Borrower or its Affiliates have the right to terminate the
Borrower or its Affiliates’ obligations under the Acquisition Agreement or the
Borrower or its Affiliates otherwise have the right to decline to close the
Acquisition, or any applicable portion thereof, as a result of a breach of any
such Specified Acquisition Agreement Representations or any such Specified
Acquisition Agreement Representations not being accurate (in each case,
determined without regard to any notice requirement) or (y) the accuracy of such
representations in the Acquisition Agreement is a condition to the Borrower’s or
its Affiliates’ obligations to consummate the Acquisition pursuant to the
Acquisition Agreement.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider.


“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified Derivatives Contract with a Loan Party, is a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes a Lender
(including on the Effective Date), is a party to a Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.


“Specified Representations” means those representations and warranties made or
deemed made pursuant to Sections 6.1.(a)(i) (solely with respect to the Borrower
and the other Loan Parties), (c), (d)(i), (d)(ii), (k)(solely with respect to
the final sentence of such Section), (o), (p) and (v)(limited to (i) Section
6.1.(v) as it relates to the Patriot Act and (ii) Section 6.1.(v)(iv)).


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.


“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company, trust or other entity of which at least a majority of the
Equity Interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors, trustees or other individuals performing
similar functions of such corporation, partnership, limited liability company,
trust or other entity (without regard to the occurrence of any contingency) is,
at the time of determination thereof, directly or indirectly owned or controlled
by such Person or one or more Subsidiaries of such Person and shall include all
Persons the


- 28 -
        

--------------------------------------------------------------------------------





accounts of which are consolidated with those of such Person pursuant to GAAP.
Unless explicitly set forth to the contrary, a reference to “Subsidiary” means a
Subsidiary of the Borrower.


“Subsidiary Secured Indebtedness” has the meaning given to that term in the
definition of “Excluded Subsidiary”.


“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Borrower and its Subsidiaries determined on a consolidated basis.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means October 30, 2019, or such later date to which the
Termination Date may be extended in accordance with Section 2.14.


“Titled Agent” has the meaning given that term in Section 11.9.


“Transactions” means the funding of the Loans on the Effective Date, the
consummation of the Acquisition, the repayment of certain outstanding loans
under the Existing Credit Agreement and the payment of fees, commissions and
expenses in connection therewith.


“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unencumbered Adjusted NOI” means, for any period, (a) Unencumbered NOI minus
(b) Capital Reserves for such period attributable to Eligible Properties
included in Unencumbered NOI.


“Unencumbered NOI” means, for any period, the aggregate Net Operating Income for
such period of all Eligible Properties the Net Operating Income of which the
Borrower has elected pursuant to clause (i) of the second sentence of Section
8.3. to include for purposes of calculating Unencumbered Pool Value.


“Unencumbered Pool Value” means, without duplication (a) the (x) Unencumbered
NOI (excluding Unencumbered NOI from any Property the value of which is included
in the determination of Unencumbered Pool Value under any of the immediately
following clauses (b), (d) or (e)), for the fiscal quarter most recently ended
(y) multiplied by 4, (z) divided by the applicable Capitalization Rate; plus
(b) the acquisition cost of all Eligible Properties (including Eligible
Properties that are Other Commercial Properties) acquired during the period of
six fiscal quarters most recently ended; provided that the Borrower may
irrevocably elect that the value of a recently acquired Eligible Property not
yet owned for six quarters be determined in accordance


- 29 -
        

--------------------------------------------------------------------------------





with the preceding clause (a); plus (c) all Construction-in-Process for all
Eligible Properties that are Development Properties; plus (d) the aggregate
Major Redevelopment Property Values of all Eligible Properties that are Major
Redevelopment Properties; plus (e) the aggregate Low Occupancy Property Values
of all Eligible Properties that are Low Occupancy Properties; plus (f) the GAAP
book value of each parcel of Unimproved Land that satisfies all of the
requirements of the definition of “Eligible Property” other than clause (a) of
such definition; plus (g) Unrestricted Cash. Eligible Properties disposed of
during the fiscal quarter most recently ended shall not be included in the
calculation of Unencumbered Pool Value. Other Commercial Properties may only
contribute to Unencumbered Pool Value to the extent applicable under clause (b)
above. In addition, to the extent the amount of Unencumbered Pool Value
attributable to Development Properties, Major Redevelopment Properties, Low
Occupancy Properties, Unimproved Land, assets held by Controlled JV
Subsidiaries, Properties subject to a ground lease (other than the Property
located at 2000 M Street, Washington D.C.) and Other Commercial Properties would
exceed 25.0% of Unencumbered Pool Value, such excess shall be excluded from
Unencumbered Pool Value; provided, however that to the extent the amount of
Unencumbered Pool Value attributable to (u) Development Properties exceeds 20.0%
of the Unencumbered Pool Value, (v) Major Redevelopment Properties exceeds 20.0%
of the Unencumbered Pool Value, (w) Low Occupancy Properties exceeds 10.0% of
the Unencumbered Pool Value, (x) Unimproved Land exceeds 5% of the Unencumbered
Pool Value, (y) assets held by Controlled JV Subsidiaries exceeds 10.0% of the
Unencumbered Pool Value, (z) Properties subject to a ground lease (other than
the Property located at 2000 M Street, Washington D.C.) exceed 10.0% of the
Unencumbered Pool Value and (aa) Other Commercial Properties exceed 5.0% of the
Unencumbered Pool Value, such excesses shall be excluded from Unencumbered Pool
Value.


“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.


“Unrestricted Cash” means cash and Cash Equivalents held by the Borrower and its
Subsidiaries (other than tenant deposits and other cash and Cash Equivalents
that are subject to a Lien or a Negative Pledge or the disposition of which is
restricted, it being understood by the parties that cash and Cash Equivalents
representing proceeds from the sale of an asset, which proceeds have been
escrowed in anticipation of a like-kind exchange, will not be considered
restricted).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).


“Virginia Acquisition” means the acquisition by the Borrower or its Subsidiaries
(or by any EAT for the benefit of the Borrower or its Wholly Owned Subsidiaries)
of the Virginia Properties (as defined in the Acquisition Agreement) to be
consummated on the Effective Date.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ or trustees’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In addition, the term “Wholly Owned Subsidiary” means a Subsidiary of
the Borrower that has elected to be treated as a “real estate investment trust”
in accordance with Section 856 through 860 of the Internal Revenue Code and in
which either the Borrower or a Subsidiary of the Borrower described in clause
(a) of this definition owns 100% of the outstanding common Equity Interests and
has management control.




- 30 -
        

--------------------------------------------------------------------------------





“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Section 1.2. General; References to Eastern Time.
All references to the Borrower, for purposes of the financial covenants set
forth in Section 9.1. shall mean the Borrower, or, following the Reorganization,
the REIT Entity, and its Subsidiaries on a consolidated basis. Unless otherwise
indicated, all accounting terms, ratios and measurements shall be interpreted or
determined in accordance with GAAP from time to time; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 12.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, (x) the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities and (y)
all accounting terms, ratios and measurements shall be determined without giving
effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to the extent any lease (or similar
arrangement conveying the right to use) would be required to be treated as a
capital lease thereunder where such lease (or similar arrangement) would have
been treated as an operating lease under GAAP as in effect immediately prior to
the effectiveness of the Accounting Standards Codification 842, provided that
the Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made in accordance with GAAP and made without giving effect
to Accounting Standards Codification 842. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) except as expressly
provided otherwise in any Loan Document, shall include all documents,
instruments or agreements issued or executed in replacement thereof, to the
extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless otherwise expressly provided herein, references to any
Applicable Law


- 31 -
        

--------------------------------------------------------------------------------





shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law. Unless explicitly
set forth to the contrary, a reference to “Subsidiary” means a Subsidiary of the
Borrower or a Subsidiary of a Subsidiary and a reference to an “Affiliate” means
a reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, (a) all references to time are references to Eastern time daylight or
standard, as applicable and (b) when any date specified herein as the due date
for a payment, notice or other deliverable is not a Business Day, such due date
shall be extended to the next following Business Day.


Section 1.3. Financial Attributes of Unconsolidated Affiliates.
When determining compliance by the Borrower with any financial covenant
contained in any of the Loan Documents only the Ownership Share of the Borrower
of the financial attributes (assets, liabilities, income or expenses) of
Unconsolidated Affiliates shall be included.


Section 1.4. Rates.
The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.


ARTICLE II. CREDIT FACILITY
Section 2.1. Loans.
(a)    Making of Loans. Subject to the terms and conditions hereof, on the
Effective Date, each Lender severally and not jointly agrees to make Loans to
the Borrower in the aggregate principal amount equal to the amount of such
Lender’s Commitment as provided in Schedule I. Upon each such Lender’s funding
of its Loan, such Lender’s Commitment shall terminate.


(b)    Requests for Loans. Not later than 11:00 a.m. Eastern time at least 1
Business Day prior to the Effective Date for a borrowing of Loans that are to be
Base Rate Loans and not later than 1:00 p.m. Eastern time at least 3 Business
Days prior to the Effective Date for a borrowing of Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of Loans to be borrowed, the date such Loans are to be borrowed (which must be a
Business Day), the Type of the Loans, the initial Interest Period for such Loans
(if such Loans are to be LIBOR Loans) and the amount of such LIBOR Loans, if
any, that the Borrower has elected to have subject to a Specified Derivatives
Contract that provides a hedge against interest rate risks and the Specified
Derivative Contracts to which such amount is subject. Such notice shall be
irrevocable once given and binding on the Borrower.


(c)    Funding of Loans. Promptly after receipt of a Notice of Borrowing under
the immediately preceding subsection (b), the Administrative Agent shall notify
each Lender of the proposed borrowing. Each such Lender shall deposit an amount
equal to the Loan to be made by such Lender to the Borrower with the
Administrative Agent at the Principal Office, in immediately available funds,
not later than 11:00 a.m. Eastern time in the case of LIBOR Loans, and 12:00
p.m. Eastern time, in the case of Base Rate Loans, on the Effective Date.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower in the account
specified by the Borrower in writing to the Administrative Agent, not later than
(i) 1:00 p.m. Eastern time, in the case of LIBOR Loans, on the date of the
requested borrowing of Loans and (ii) 2:00 p.m. Eastern time, in the case of
Base Rate Loans, on the


- 32 -
        

--------------------------------------------------------------------------------





date of the requested borrowing of Loans, the proceeds of such amounts received
by the Administrative Agent. The Borrower may not reborrow any portion of the
Loans once repaid.


Section 2.2. [Intentionally Omitted]
Section 2.3. [Intentionally Omitted]
Section 2.4. [Intentionally Omitted]    
Section 2.5. Rates and Payment of Interest on Loans.
(a)    Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans; and


(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.


Notwithstanding the foregoing, (x) while an Event of Default under Section
10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist or (y) upon the vote
of the Requisite Lenders in the case of the existence of any other Event of
Default not described in the preceding clause (x), in each case, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).


(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) for Loans that are not LIBOR
Loans, monthly in arrears on the first Business Day of each month, commencing
with the first full calendar month occurring after the Effective Date, (ii) for
LIBOR Loans, on the last day of each Interest Period therefor and, if such
Interest Period is longer than three months, at three-month intervals following
the first day of such Interest Period and (iii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.


Section 2.6. Number of Interest Periods.
There may be no more than 3 different Interest Periods for the Loans.


Section 2.7. Repayment of Loans.
The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on the Loans on the Termination Date.


Section 2.8. Prepayments.


- 33 -
        

--------------------------------------------------------------------------------





(a)    Optional. Subject to Section 4.4., the Borrower may prepay Loans at any
time without premium or penalty. The Borrower shall give the Administrative
Agent (i) with respect to the prepayment of any LIBOR Loan, at least 3 Business
Days prior written notice of such prepayment and (ii) with respect to the
prepayment of any Base Rate Loan, written notice not later than 12:00 pm noon
Eastern time on the date of such prepayment. Each voluntary prepayment of Loans
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$500,000 in excess thereof.


(b)    No Effect on Derivatives Contracts. No repayment or prepayment of the
Loans pursuant to this Section shall affect any of the Borrower’s obligations
under any Derivatives Contracts entered into with respect to the Loans.


Section 2.9. [Intentionally Omitted]
Section 2.10. Continuation.
So long as no Event of Default exists and, without the prior written consent of
the Administrative Agent, so long as no Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Eastern
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation, (c) the duration of the selected
Interest Period, all of which shall be specified in such manner as is necessary
to comply with all limitations on Loans outstanding hereunder and (d) the amount
of such LIBOR Loans, if any, that the Borrower has elected to have subject to a
Specified Derivatives Contract that provides a hedge against interest rate risks
and the Specified Derivatives Contract(s) to which such amount is subject. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender holding Loans being Continued of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any LIBOR Loan in accordance with this Section, such Loan
will automatically, on the last day of the current Interest Period therefor,
continue as a LIBOR Loan with an Interest Period of one month; provided, however
that if a Default or Event of Default exists, such Loan will automatically, on
the last day of the current Interest Period therefor, Convert into a Base Rate
Loan notwithstanding the first sentence of Section 2.11. or the Borrower’s
failure to comply with any of the terms of such Section.


Section 2.11. Conversion.
The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $500,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Eastern time 3 Business Days prior to the date of any proposed Conversion.
Promptly after receipt of a Notice of Conversion, the Administrative Agent shall
notify each Lender holding Loans being Converted of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telecopy, electronic mail or other similar form of communication in the form
of a Notice of Conversion


- 34 -
        

--------------------------------------------------------------------------------





specifying (a) the requested date of such Conversion, (b) the Type of Loan to be
Converted, (c) the portion of such Type of Loan to be Converted, (d) the Type of
Loan such Loan is to be Converted into, (e) if such Conversion is into a LIBOR
Loan, the requested duration of the Interest Period of such Loan and (f) the
amount of such LIBOR Loans, if any, that the Borrower has elected to have
subject to a Specified Derivatives Contract that provides a hedge against
interest rate risks and the Specified Derivatives Contract(s) to which such
amount is subject. Each Notice of Conversion shall be irrevocable by and binding
on the Borrower once given.


Section 2.12. Notes.
(a)    Notes. The Loans made by each Lender shall, if requested by any Lender in
writing to the Administrative Agent, in addition to this Agreement, also be
evidenced by a Note, payable to the order of such Lender in a principal amount
equal to the amount of its Loan and otherwise duly completed.


(b)    Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8. shall be
controlling.


(c)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.13. [Intentionally Omitted].
Section 2.14. Extension of Termination Date.
The Borrower shall have the right, exercisable one time, to extend the
Termination Date by six-months. The Borrower may exercise such right only by
executing and delivering to the Administrative Agent at least 15 days but not
more than 90 days prior to the current Termination Date, a written request for
such extension (an “Extension Request”). The Administrative Agent shall notify
the Lenders if it receives an Extension Request promptly upon receipt thereof.
The Termination Date shall be extended for six-months effective upon receipt by
the Administrative Agent of the Extension Request and the satisfaction of the
following conditions: (x) immediately prior to such extension and immediately
after giving effect thereto, (A) no Default or Event of Default shall exist and
(B) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) except for changes in factual circumstances not
prohibited under the Loan Documents and (y) on or before the then current
Termination


- 35 -
        

--------------------------------------------------------------------------------





Date, the Borrower shall have paid the Fees payable under Section 3.5.(b). At
any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding sub-clauses
(x)(A) and (x)(B).


Section 2.15. [Intentionally Omitted]
Section 2.16. [Intentionally Omitted]
Section 2.17. Additional Loans.
(a)    The Borrower shall have the right exercisable 3 times during the period
beginning on the Effective Date to but excluding the Termination Date, to
request the making of additional Loans (collectively, the “Additional Loans”) in
an aggregate amount for all such Additional Loans of $250,000,000, by providing
written notice to the Administrative Agent, which notice shall be irrevocable
once given. Each such borrowing of Additional Loans must be an aggregate minimum
amount of $20,000,000 and integral multiples of $500,000 in excess thereof. No
Lender shall be obligated in any way whatsoever to make an Additional Loan, and
any new Lender becoming a party to this Agreement in connection with any such
requested making of Additional Loans must be an Eligible Assignee. The making of
Additional Loans under this Section is subject to the following conditions
precedent (x) except as set forth in the immediately following proviso, no
Default or Event of Default shall be in existence on the date of the making of
such Additional Loans, (y) except as set forth the immediately following
proviso, the Continuing Representations made or deemed made by the Borrower and
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of the making of such Additional Loans except to the extent that
such representations and warranties expressly related solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances not prohibited hereunder
and (z) the Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate, partnership, member or
other necessary action taken by the Borrower to authorize such borrowing of such
Additional Loans and (B) all corporate, partnership, member or other necessary
action taken by each Guarantor authorizing the guaranty of such Additional
Loans; (ii) if requested by the Administrative Agent, an opinion of counsel to
the Borrower and the Guarantors, and addressed to the Administrative Agent and
the Lenders covering such matters as reasonably requested by the Administrative
Agent; and (iii) new Notes executed by the Borrower, payable to any new Lenders
making such Additional Loans, and replacement Notes (and if any such Note is in
replacement of an existing Note, such Lender shall promptly return any existing
Notes held by such Lender to the Borrower (or, if lost, destroyed or mutilated,
if requested by the Borrower, a lost note affidavit including a customary
indemnity)) executed by the Borrower payable to such existing Lenders making
such Additional Loans, in each case, in the aggregate principal amount of such
Lender’s outstanding Loan at the time of the making of such Additional Loans
(and only if such Lender has requested that it receive a Note); provided that in
the case of any Additional Loans the proceeds of which will be used to finance a
Limited Condition Acquisition which is consummated within 120 days following the
effective date the acquisition agreement entered into with respect to such
Limited Condition Acquisition and to the extent agreed to by the Administrative
Agent and the financial institutions providing the applicable commitments to the
Additional Loans, (1) in lieu of clause (x) above the following condition shall
be satisfied: (I) no Default or Event of Default shall be in existence on the
date of entering into the acquisition agreement related to such Limited
Condition Acquisition and (II) no Default or Event of Default under
Sections10.1.(a), (e) or (f) shall be in existence on the date of


- 36 -
        

--------------------------------------------------------------------------------





the making of such Additional Loans, and (2) the representations and warranties
required to be true and correct pursuant to clause (y) above shall be limited to
(I) the Specified Acquisition Agreement Representations as such defined term is
modified to apply to the Limited Condition Acquisition and the applicable
acquired assets and the Person or Persons which are the target of the Limited
Condition Acquisition and (II) the Specified Representations. In connection with
the making of Additional Loans pursuant to this Section 2.17. any Lender
becoming a party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America, provide to the Administrative Agent, its name, address, tax
identification number and/or such other information as shall be necessary for
the Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act.


(b)    This Section 2.17. shall supersede any provisions in Section 3.2. or
Section 12.6. to the contrary.


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
Section 3.1. Payments.
(a)    Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to
Section 3.10.), to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day). Subject to Section 10.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. In the event the
Administrative Agent fails to pay such amounts to such Lender within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect. If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.


(b)    Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may (but shall not be obligated to), in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent on demand that amount so distributed
to such Lender, with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.




- 37 -
        

--------------------------------------------------------------------------------





Section 3.2. Pro Rata Treatment.
Except to the extent otherwise provided herein: (a) each payment or prepayment
of principal of Loans shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; (b) each payment of interest on Loans shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Loans then
due and payable to the respective Lenders; and (c) the Conversion and
Continuation of Loans of a particular Type (other than Conversions provided for
by Sections 4.1.(c) and 4.5.) shall be made pro rata among the Lenders according
to the amounts of their respective Loans and the then current Interest Period
for each Lender’s portion of each such Loan of such Type shall be coterminous.


Section 3.3. Sharing of Payments, Etc.
If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders as such Lender in accordance with
Section 3.2. or Section 10.5., as applicable, such Lender shall promptly
purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to the other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation so long as such Participant
has agreed to be subject to this Section. Nothing contained herein shall require
any Lender to exercise any such right or shall affect the right of any Lender to
exercise and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrower.


Section 3.4. Several Obligations.
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5. Fees.
(a)    Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees then due as have been agreed
to herein or in the Fee Letter in writing by the Borrower and the Administrative
Agent or each Lender, as applicable.


(b)    Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.14., the Borrower agrees to pay to
the Administrative Agent for the account of


- 38 -
        

--------------------------------------------------------------------------------





each Lender a fee equal to 0.10% of the amount of such Lender’s Loans at the
time of the payment of such fee.


(c)    Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as set forth in the
Fee Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6. Computations.
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed, except that
interest on Base Rate Loans shall be computed on the basis of a year of 365 or
366 days, as applicable, and the actual number of days elapsed.


Section 3.7. Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.5.(a)(i) and (ii).
Notwithstanding the foregoing, the parties hereto further agree and stipulate
that all agency fees, syndication fees, facility fees, closing fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, attorneys’ fees and reimbursement for costs and expenses
paid by the Administrative Agent or any Lender to third parties or for damages
incurred by the Administrative Agent or any Lender, in each case, in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, are charges made to compensate the Administrative Agent or any such
Lender for underwriting or administrative services and costs or losses performed
or incurred, and to be performed or incurred, by the Administrative Agent and
the Lenders in connection with this Agreement and shall under no circumstances
be deemed to be charges for the use of money. All charges other than charges for
the use of money shall be fully earned when due and nonrefundable when paid.


Section 3.8. Statements of Account.
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9. Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:




- 39 -
        

--------------------------------------------------------------------------------





(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of Requisite Lenders and in
Section 12.6.


(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Article V. were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata as if there had been no Defaulting Lenders. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
thereto.


(c)    Certain Fees. During any period that a Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to receive any Fees otherwise
payable to such Defaulting Lender under Section 3.5.


(d)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held by the Lenders pro rata as if there had been no Defaulting Lenders,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to Fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


(e)    Purchase of Defaulting Lender’s Commitment/Loans. During any period that
a Lender is a Defaulting Lender, the Borrower may, by the Borrower giving
written notice thereof to the Administrative Agent, such Defaulting Lender and
the other Lenders, demand that such Defaulting Lender assign its Commitment, if
any, and Loans to an Eligible Assignee subject to and in accordance with the
provisions of


- 40 -
        

--------------------------------------------------------------------------------





Section 12.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 12.5.(b). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Assumption and shall pay to the Administrative
Agent the assignment fee payable under Section 12.5.(b). The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent or any of the
Lenders. In the event that a Defaulting Lender does not execute an Assignment
and Assumption pursuant to Section 12.5.(b) within 5 Business Days after receipt
by such Defaulting Lender of notice under this Section 3.9.(h) and presentation
to such Defaulting Lender of an Assignment and Assumption evidencing an
assignment pursuant to Section 12.5.(b), the Administrative Agent may elect, in
its sole and absolute discretion, to execute such an Assignment and Assumption
on behalf of such Defaulting Lender, and any such Assignment and Assumption so
executed by the Administrative Agent, the Eligible Assignee and the Borrower,
shall be effective for purposes of Section 12.5.(b). Each Defaulting Lender
hereby grants to the Administrative Agent a limited power of attorney to execute
any such Assignment and Assumption on behalf of such Defaulting Lender shall it
fail to do so as required by this subsection. The Borrower confirms that is
obligations under Section 12.9. apply to any and all actions taken or not taken
by the Administrative Agent under this subsection.


Section 3.10. Taxes.
(a)    FATCA. For purposes of this Section, the term “Applicable Law” includes
FATCA.


(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.


(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error; provided that the determinations in such
statement are made on a reasonable basis and in good faith.


- 41 -
        

--------------------------------------------------------------------------------







(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.


(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g)    Status of Lenders.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


- 42 -
        

--------------------------------------------------------------------------------







(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;


(II)    an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) an electronic copy (or an
original if requested by the Borrower or the Administrative Agent) of IRS Form
W-8BEN or W-8BEN-E, as applicable,; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly


- 43 -
        

--------------------------------------------------------------------------------





completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.




- 44 -
        

--------------------------------------------------------------------------------





ARTICLE IV. YIELD PROTECTION, ETC.
Section 4.1. Additional Costs; Capital Adequacy.
(a)    Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitment of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as shall compensate such Lender or such
Lender’s holding company for any such reduction suffered.


(b)    Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR Loans or its Commitments (such increases in costs and
reductions in amounts receivable being herein called “Additional Costs”),
resulting from any Regulatory Change that:


(i)    changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii)    imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or


(iii)    imposes on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or the
Loans made by such Lender.


(c)    Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or


- 45 -
        

--------------------------------------------------------------------------------





to Convert Base Rate Loans into, LIBOR Loans hereunder shall be suspended until
such Regulatory Change ceases to be in effect (in which case the provisions of
Section 4.5. shall apply).


(d)    Notification and Determination of Additional Costs. Each of the
Administrative Agent, and each Lender, as the case may be, agrees to notify the
Borrower (and in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided, further, that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender notifies the Borrower of the Regulatory
Change giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor (except that, if the Regulatory Change
giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof). The Administrative Agent and each Lender, as the
case may be, agrees to furnish to the Borrower (and in the case of a Lender to
the Administrative Agent as well) a certificate setting forth in reasonable
detail the basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent or such Lender, as the case may be,
of the effect of any Regulatory Change shall be conclusive and binding for all
purposes, absent manifest error. The Borrower shall pay the Administrative Agent
and or any such Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof, provided that such
determinations are made on a reasonable basis and in good faith; provided,
however, that a Lender shall not be entitled to submit a claim for compensation
based upon a Regulatory Change pursuant to any subsection of this Section 4.1.
unless the making of such claim is consistent with such Lender’s general
practices under similar circumstances in respect of similarly situated borrowers
with credit agreements entitling it to make such claims (it being agreed that a
Lender shall not be required to disclose any confidential or proprietary
information in connection with such determination or the making of such claim).


Section 4.2. Suspension of LIBOR Loans.
(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 4.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:


(i)    the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;


(ii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


(iii)    the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional


- 46 -
        

--------------------------------------------------------------------------------





LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR Loans and the
Borrower shall, on the last day of each current Interest Period for each
outstanding LIBOR Loan, either prepay such Loan or Convert such Loan into a Base
Rate Loan.


(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 4.2.(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 4.2.(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with and
with the consent of the Borrower and as determined by the Administrative Agent
to be generally in accordance with similar situations in other transactions in
which it is serving as administrative agent or otherwise consistent with market
practice generally), establish a replacement interest rate (the “Replacement
Rate”), in which case, the Replacement Rate shall, subject to the next two
sentences, replace such applicable interest rate for all purposes under the Loan
Documents unless and until (A) an event described in Section 4.2.(a)(i),
(a)(ii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to the Replacement Rate
or (B) the Administrative Agent (or the Requisite Lenders through the
Administrative Agent) notifies the Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate, and in which case, the provisions of
the last paragraph of Section 4.2(a) shall apply to any Loans accruing interest
at the Replacement Rate in the same manner as would apply to LIBOR Loans
affected by the same circumstances. In connection with the establishment and
application of the Replacement Rate, this Agreement and the other Loan Documents
shall be amended solely with the consent of the Administrative Agent and the
Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 4.2.(b).
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 12.6.), such amendment shall
become effective without any further action or consent of any party other than
the Administrative Agent and the Borrower so long as the Administrative Agent
shall not have received, within five (5) Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Requisite Lenders, with each such notice stating that such
Lender objects to such amendment (which such notice shall note with specificity
the particular provisions of the amendment to which such Lender objects). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).


Section 4.3. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.5. shall be applicable).




- 47 -
        

--------------------------------------------------------------------------------





Section 4.4. Compensation.
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)    any payment or prepayment (whether mandatory or optional) of a LIBOR Loan
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


(b)    any failure by the Borrower for any reason to borrow a LIBOR Loan from
such Lender on the date for such borrowing, or to Convert a Base Rate Loan into
a LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion
or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, an amount equal to the then present value of (A) the amount of
interest that would have accrued on such LIBOR Loan for the remainder of the
Interest Period at the rate applicable to such LIBOR Loan, less (B) the amount
of interest that would accrue on the same LIBOR Loan for the same period if
LIBOR were set on the date on which such LIBOR Loan was repaid, prepaid or
Converted or the date on which the Borrower failed to borrow, Convert or
Continue such LIBOR Loan, as applicable, calculating present value by using as a
discount rate LIBOR quoted on such date; provided that in no event shall such
compensation include any loss of anticipated profits. Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth the basis for requesting compensation under this Section and the
method for determining the amount thereof. Any such statement shall be
conclusive absent manifest error.


Section 4.5. Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c), Section 4.2. or Section 4.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c), Section 4.2., or Section 4.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 4.1., Section 4.2.
or Section 4.3. that gave rise to such Conversion no longer exist:


(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and


(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 4.1.(c), 4.2. or 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such


- 48 -
        

--------------------------------------------------------------------------------





outstanding LIBOR Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding LIBOR Loans and by such Lender
are held pro rata (as to principal amounts, Types and Interest Periods) in
accordance with their respective Commitments.


Section 4.6. Affected Lenders.
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(c) or 4.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of
Section 12.5.(b) for a purchase price equal to (x) the aggregate principal
balance of all Loans then owing to the Affected Lender, plus (y) any accrued but
unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or any other amount as may be mutually agreed upon by such Affected
Lender and Eligible Assignee. Each of the Administrative Agent and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section and the Affected Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Assumption, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender or the Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 4.1. or
4.4.) with respect to any period up to the date of replacement.


Section 4.7. Change of Lending Office.
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to eliminate or reduce
the liability of the Borrower or avoid the results provided thereunder, so long
as such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.


Section 4.8. Assumptions Concerning Funding of LIBOR Loans.
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.
 


- 49 -
        

--------------------------------------------------------------------------------





ARTICLE V. CONDITIONS PRECEDENT
Section 5.1. Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder is subject to the satisfaction or waiver of the following
conditions precedent:


(a)    The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:


(i)    counterparts of this Agreement executed by each of the parties hereto;


(ii)    Notes executed by the Borrower, payable to each applicable Lender that
has requested that it receive Notes prior to the Effective Date, and complying
with the terms of Section 2.12.(a);


(iii)    an opinion of counsel to the Borrower and the other Loan Parties and
opinions of special and local counsel, if requested by the Administrative Agent,
addressed to the Administrative Agent and the Lenders and covering such matters
as the Administrative Agent may reasonably request, which expressly permit
reliance by the successors and permitted assigns of each of the Administrative
Agent and the Lenders;


(iv)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(v)    a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of each such Loan Party;


(vi)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;


(vii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(viii)    a Solvency Certificate (after giving effect to the Transactions to
occur on the Effective Date);


(ix)    the financial statements described in Section 6.1.(j) hereof; provided
that the Borrower’s public filing of any such required financial statements with
the SEC shall constitute delivery of such financial statements to the
Administrative Agent; and


- 50 -
        

--------------------------------------------------------------------------------







(x)    evidence that the Fees, if any, then due and payable under Section 3.5.,
together with, to the extent a reasonably detailed invoice has been delivered to
the Borrower at least one Business Day prior to the date hereof, all other fees,
expenses and reimbursement amounts due and payable to the Administrative Agent
and any of the Lenders, including without limitation, the reasonable and
documented out‑of‑pocket fees and expenses of counsel to the Administrative
Agent, have been paid;


(b)    the Virginia Acquisition shall have been consummated, or substantially
simultaneously with the first Credit Event, shall be consummated in accordance
with the terms of the Acquisition Agreement and the Acquisition Agreement shall
not have been amended or modified, and neither any condition nor Sellers’
compliance with the terms of the Acquisition Agreement shall have been waived
nor consent granted, in any respect that is materially adverse to the Lenders or
the Arranger without the Arranger’s prior written consent; provided that
increases or decreases in purchase price relating to the Acquisition which
increase or decrease does not exceed 10% of the initial purchase price shall not
be deemed to be materially adverse to the interests of the Lenders and the
Arranger and shall not require the consent of the Arranger; provided further
that any decrease in the purchase price relating to the Acquisition shall be
applied on a dollar-for-dollar basis to reduce the Loans hereunder on a pro rata
basis in accordance with the Commitments of the Lenders; provided, further, that
any extension of the termination or outside closing date to acquire the Virginia
Assets under the Acquisition Agreement shall not be deemed to be materially
adverse to the interests of the Lenders and the Arranger and shall not require
the consent of the Lead Arranger unless such date is extended beyond May 31,
2019;


(c)    the Arranger shall have received, at least 5 Business Days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, that has
been requested at least 10 Business Days prior to the Effective Date;


(d)     the Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects (or if
qualified by materiality or material adverse effects, in all respects); and


(e)    there shall exist no payment or bankruptcy default under the Existing
Credit Agreement immediately prior to and after giving pro forma effect to the
Virginia Acquisition, the first Credit Event and the other Transactions to occur
on the Effective Date.




ARTICLE VI. REPRESENTATIONS AND WARRANTIES
Section 6.1. Representations and Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and the Lenders to make Loans, the Borrower represents and warrants to
the Administrative Agent and each Lender as follows:


(a)    Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries (i) is a corporation, partnership or other
legal entity, duly organized or formed, validly existing and in good standing
under the jurisdiction of its incorporation or formation, (ii) has the power and
authority to own or lease its respective properties and to carry on its
respective business as now being and hereafter proposed to be conducted and is
duly qualified and (iii) is in good standing as a foreign corporation,


- 51 -
        

--------------------------------------------------------------------------------





partnership or other legal entity, and authorized to do business, in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification or authorization and where the failure to
be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.


(b)    Ownership Structure. Part I of Schedule 6.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries setting forth for each
such Subsidiary, whether or not such Subsidiary is a Wholly Owned Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person held by it, (B) all of the issued and outstanding
capital stock of each such Person organized as a corporation is validly issued,
fully paid and nonassessable and (C) there are no outstanding subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including, without limitation, any stockholders’ or voting trust agreements)
for the issuance, sale, registration or voting of, or outstanding securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, any such Person. As of
the Agreement Date, Part II of Schedule 6.1.(b) correctly sets forth all
Unconsolidated Affiliates of the Borrower, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Borrower.


(c)    Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. Each of the Borrower and the
other Loan Parties has the right and power, and has taken all necessary action
to authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d)    Compliance of Loan Documents with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both: (i) require any Loan Party to obtain a
Governmental Approval (other than any required filing with the SEC) or violate
any Applicable Law (including all Environmental Laws) relating to or any Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, (iii)
conflict with, result in a breach of or constitute a default under, any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iv) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by any Loan
Party.


(e)    Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval and all other Applicable Laws relating to it except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.




- 52 -
        

--------------------------------------------------------------------------------





(f)    Title to Properties; Liens. Schedule 6.1.(f) is, as of the Agreement
Date, a complete and correct listing of all real estate assets of the Borrower,
each other Loan Party and each other Subsidiary, setting forth, for each such
Property, whether such Property is a Development Property or Major Redevelopment
Property. Each of the Borrower, each other Loan Party and each other Subsidiary
owns, or has a valid leasehold interest in, its respective Properties. As of the
Agreement Date, there are no Liens against any Eligible Properties included in
the calculation of Unencumbered Pool Value or the income of which is included in
the calculation of Unencumbered NOI other than Permitted Liens.


(g)    Existing Indebtedness; Liens. Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) in respect of borrowed money of each of the Borrower, the other Loan
Parties and the other Subsidiaries. As of the Agreement Date, no event of
default, (after giving effect to notice, grace and cure periods) exists with
respect to any such Indebtedness.


(h)    Litigation. Except as set forth on Schedule 6.1.(h), there are no
actions, suits or proceedings pending (or, to the knowledge of any Loan Party,
are there any actions, suits or proceedings threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Borrower, any other Loan Party, any other Subsidiary or any of their respective
property in any court or before any arbitrator of any kind or before or by any
other Governmental Authority which, (i) could reasonably be expected to have a
Material Adverse Effect or (ii) in any manner draws into question the validity
or enforceability of any Loan Document.


(i)    Taxes. All federal and state income and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party, each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 7.6. As of
the Agreement Date, none of the United States income tax returns of the
Borrower, any other Loan Party or any other Subsidiary is under audit.


(j)    Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2016, December 31, 2017 and
December 31, 2018, and the related audited consolidated statements of income,
shareholders’ equity and cash flows for the fiscal years ended on such dates,
with the opinion thereon of Ernst & Young LLP, and (ii) the unaudited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries for
the fiscal quarter ended March 31, 2019, and the related unaudited consolidated
statements of income, shareholders’ equity and cash flows of the Borrower and
its consolidated Subsidiaries for the fiscal quarter period ended on such date.
Such financial statements (including in each case related schedules and notes)
are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved and in
all material respects, the consolidated financial position of the Borrower and
its consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, material liabilities, material liabilities for
taxes, material unusual or long-term commitments or material unrealized or
forward anticipated losses from any unfavorable commitments, in each case, that
would be required to be set forth in its financial statements or notes thereto,
except as referred to or reflected or provided for in said financial statements.


(k)    No Material Adverse Change. Since December 31, 2018, there have been no
changes, events, acts, conditions or occurrences of any nature, singly or in the
aggregate, that have had or could reasonably


- 53 -
        

--------------------------------------------------------------------------------





be expected to have a Material Adverse Effect. The Borrower, the other Loan
Parties and the other Subsidiaries, taken as a whole, are Solvent.


(l)    ERISA.


(i)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan (A) has received a favorable determination from the Internal
Revenue Service applicable to such Qualified Plan’s current remedial amendment
cycle (as defined in Revenue Procedure 2007-44 or “2007-44” for short), (B) has
timely filed for a favorable determination letter from the Internal Revenue
Service during its staggered remedial amendment cycle (as defined in 2007-44)
and such application is currently being processed by the Internal Revenue
Service, (C) had filed for a determination letter prior to its “GUST remedial
amendment period” (as defined in 2007-44) and received such determination letter
and the staggered remedial amendment cycle first following the GUST remedial
amendment period for such Qualified Plan has not yet expired, or (D) is
maintained under a prototype plan and may rely upon a favorable opinion letter
issued by the Internal Revenue Service with respect to such prototype plan. To
the best knowledge of the Borrower, nothing has occurred which would cause the
loss of its reliance on each Qualified Plan’s favorable determination letter or
opinion letter.


(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715.


(iii)    Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the knowledge of a
Responsible Officer of the Borrower, threatened, claims, actions or lawsuits or
other action by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.


(m)    Absence of Defaults. None of the Loan Parties or any of the other
Subsidiaries is in material default under its certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents.


(n)    Environmental Laws. Each of the Borrower, each other Loan Party and each
other Subsidiary: (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have a Material Adverse
Effect. Except for any of the matters set forth on Schedule 6.1.(n) or that
could not reasonably be expected to have a Material Adverse Effect, no Loan
Party has any knowledge of, nor has it received notice of, any past, present, or
pending releases, events, conditions, circumstances, activities, practices,
incidents, facts, occurrences, actions, or plans that, with respect to any Loan
Party or any other Subsidiary, could


- 54 -
        

--------------------------------------------------------------------------------





reasonably be expected to interfere with or prevent compliance or continued
compliance with Environmental Laws, or could reasonably be expected to give rise
to any other potential common‑law or legal claim or other liability, based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
Hazardous Material, or any other requirement under Environmental Law. There is
no civil, criminal, or administrative action, suit, demand, claim, hearing,
notice, or demand letter, mandate, order, lien, request, investigation, or
proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, any other Loan Party or any other Subsidiary
relating in any way to Environmental Laws which, could reasonably be expected to
have a Material Adverse Effect. None of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To the Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties are or have
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.


(o)    Investment Company. None of the Borrower, any other Loan Party or any
other Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(p)    Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.


(q)    Affiliate Transactions. Except as set forth on Schedule 6.1.(q), and
except as permitted by Section 9.8., none of the Borrower, any other Loan Party
or any other Subsidiary is a party to or bound by any agreement or arrangement
(whether oral or written) with any Affiliate.


(r)    Business. As of the Agreement Date, the Borrower, the other Loan Parties
and the other Subsidiaries are engaged in the business of acquiring, developing,
owning and operating income-producing properties and such business activities
and investments incidental or reasonably related thereto.


(s)    Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.


(t)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (other than financial projections and other
forward looking statements and information of a general economic or general
industry nature, including, without limitation, any projections furnished
pursuant to Section 8.4.(n) and Section 8.4.(o)) furnished to the Administrative
Agent or any Lender by, on behalf of, or at the direction of, the Borrower, any
other Loan Party or any other Subsidiary were, at the time the same were so
furnished, when taken as a whole, complete and correct in all material respects,
and did not contain any untrue statement of a material fact, or omit to state a
material fact necessary in order to make the statements


- 55 -
        

--------------------------------------------------------------------------------





contained therein, in light of the circumstances under which they were made, not
materially misleading. All financial projections and other forward looking
statements prepared by or on behalf of the Borrower, any other Loan Party or any
other Subsidiary that have been or may hereafter be made available to the
Administrative Agent or any Lender were or will be prepared in good faith based
on assumptions believed to be reasonable at the time made, it being understood
that actual result may vary materially from such projections and statements.


(u)    Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder, of any Plan. Assuming that no Lender funds
any amount payable by it hereunder with “plan assets,” as that term is defined
in 29 C.F.R. 2510.3-101, the execution, delivery and performance of this
Agreement and the other Loan Documents, and the extensions of credit and
repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(v)    Anti-Corruption Laws and Sanctions; Anti-Money Laundering Laws.


(i)    None of (1) the Borrower, any other Loan Party or any other Subsidiary,
any of their respective directors, officers, or, to the knowledge of the
Borrower, such other Loan Party or such other Subsidiary, any of their
respective employees or Affiliates, or (2) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from this Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is acting on
behalf of a Sanctioned Person, or (C) has violated any Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions in any material respect.
(ii)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to promote and achieve
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.
(iii)    Each of the Borrower and its Subsidiaries, each director, officer, and
to the knowledge of Borrower, employee, agent and Affiliate of the Borrower and
each such Subsidiary, is in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.
(iv)    No proceeds of any Loans or other extensions of credit hereunder have
been used, directly or (to the knowledge of the Borrower) indirectly, by the
Borrower, any of its Subsidiaries or any of its directors, officers, employees
and agents in violation of Section 7.8.(b).


(w)    REIT Status. The Borrower qualifies as, and has elected to be treated as,
a REIT and is in compliance with all requirements and conditions imposed under
the Internal Revenue Code to allow the Borrower to maintain its status as a
REIT.


(x)    Unencumbered Properties. Each Property included in any calculation of
Unencumbered NOI satisfied, at the time of such calculation, all of the
requirements contained in the definition of “Eligible Property”. Each Property
included in any calculation of Unencumbered Pool Value satisfied, at the time of
such calculation, all of the requirements contained in the definition of
“Eligible Property”.


(y)    EEA Financial Institution. None of the Borrower, or any other Loan Party
is an EEA Financial Institution.




- 56 -
        

--------------------------------------------------------------------------------







Section 6.2. Survival of Representations and Warranties, Etc.
All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement. All
such representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.


ARTICLE VII. AFFIRMATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 7.1. Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, (i) preserve and
maintain its respective existence in the jurisdiction of its incorporation or
formation, (ii) preserve and maintain its respective rights, franchises,
licenses and privileges in the jurisdiction of its incorporation or formation,
and (iii) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
business requires such qualification and authorization, except, in the case of
clauses (i) (solely with respect to Subsidiaries other than Loan Parties), (ii)
and (iii), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.


Section 7.2. Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower will (a) maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and its directors,
officers, employees and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions, (b) notify the Agent and each Lender that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and (c) promptly
upon the reasonable request of the Agent or any Lender, provide the Agent or
such Lender, as the case may be, any information or documentation reasonably
requested by it for purposes of complying with the Beneficial Ownership
Regulation.


Section 7.3. Maintenance of Property.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties and maintain
(other than Development Properties and Major Redevelopment Properties) in good
repair, working order and condition all tangible properties, ordinary wear and
tear and condemnation and casualty events excepted, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.




- 57 -
        

--------------------------------------------------------------------------------





Section 7.4. Conduct of Business.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in
Section 6.1.(r) and not enter into any line of business not otherwise engaged in
or permitted to be engaged in pursuant to Section 6.1.(r) by such Person as of
the Agreement Date.


Section 7.5. Insurance.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks and in such amounts
as is customarily maintained by Persons engaged in similar businesses and at
similar localities or as may be required by Applicable Law. The Borrower shall
from time to time deliver to the Administrative Agent upon request a detailed
list, together with copies of all policies of the insurance then in effect,
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby.


Section 7.6. Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge (a)  prior to delinquency, all federal and
state income taxes and all other material taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any
properties belonging to it, and (b) by not later than 30 days past the due date
therefor, all lawful claims of materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals which, if unpaid, would
without further passage of time become a Lien on any Eligible Property of such
Person that is included in the calculation of Unencumbered Pool Value or the
income of which is included in the calculation of Unencumbered NOI; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Person in accordance with GAAP.


Section 7.7. Books and Records; Inspections.
The Borrower will, and will cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in order to permit the
preparation of financial statements accordance with GAAP. Subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements (other than confidentiality provisions entered into in
contemplation of this Agreement) to which the Borrower or one of its
Subsidiaries is subject or could otherwise reasonably be expected to contravene
attorney-client privilege or constitute attorney work product, the Borrower
will, and will cause each other Loan Party and each other Subsidiary to, permit
representatives of the Administrative Agent or any Lender to visit and inspect
any of their respective properties, to examine and make abstracts from any of
their respective books and records and to discuss their respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants (in the presence of an officer of the Borrower if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
exercise of their rights under this Section only if such exercise occurs while a
Default or Event of Default exists. The Borrower hereby authorizes and instructs
its accountants to discuss the financial affairs of the Borrower, any other Loan
Party or any other Subsidiary with the Administrative Agent.




- 58 -
        

--------------------------------------------------------------------------------





Section 7.8. Use of Proceeds.
(a)     The Borrower will use the proceeds of (a) the initial Loans only (i) to
finance the consideration for the Acquisition, (ii) repay certain outstanding
loans under the Existing Credit Agreement (for the avoidance of doubt, without a
reduction in the commitments thereunder) and (iii) to pay fees and expenses
incurred in connection with the closing of this facility, and (b) the Additional
Loans to finance acquisitions permitted under the Loan Documents and other
general corporate purposes of the Borrower and its Subsidiaries. The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any part of such proceeds to purchase or carry, or to reduce or retire or
refinance any credit incurred to purchase or carry, any margin stock (within the
meaning of Regulation U or Regulation X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.


(b)    The Borrower will not request any Loan, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan, directly
or to Borrower’s knowledge indirectly, (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (ii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.


Section 7.9. Environmental Matters.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to and the Borrower shall use, and shall cause each other Loan Party
and each other Subsidiary to use, commercially reasonable efforts to cause all
other Persons occupying, using or present on the Properties, to comply with all
Environmental Laws the failure with which to comply could reasonably be expected
to have a Material Adverse Effect. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.


Section 7.10. Further Assurances.
At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably requested by the Administrative Agent to carry out more effectively
the provisions and purposes of this Agreement and the other Loan Documents.


Section 7.11. REIT Status.
Prior to the Reorganization, the Borrower shall maintain its status as, and
election to be treated as, a REIT. On and after the Reorganization, the REIT
Entity shall maintain its status as, and election to be treated as, a REIT.




- 59 -
        

--------------------------------------------------------------------------------





Section 7.12. Exchange Listing.
Prior to the Reorganization, the Borrower shall maintain at least one class of
common shares of the Borrower having trading privileges on the New York Stock
Exchange or NYSE Amex Equities or which is subject to price quotations on The
NASDAQ Stock Market’s National Market System. On and after the Reorganization,
the REIT Entity shall maintain at least one class of common shares of the REIT
Entity having trading privileges on the New York Stock Exchange or NYSE Amex
Equities or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.


Section 7.13. Guarantors.
(a)    Not later than the applicable Required Joinder Date following the date on
which any of the following conditions first applies to any Subsidiary that is
not a Guarantor, the Borrower shall cause such Subsidiary to execute and deliver
an Accession Agreement (or if at such time a Guaranty is not in effect, a
Guaranty substantially in the form of the Exhibit B) and the items specified in
subsection (b) below:


(i)    such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of the Borrower or any other Subsidiary of the Borrower (or,
from and after the Reorganization, the REIT Entity or any Subsidiary of the REIT
Entity) (other than (A) Guarantees of, and other obligations in respect of,
Indebtedness relating to construction loans in an aggregate amount for such
Guarantees and other obligations not in excess of $200,000,000 at any time, (B)
Nonrecourse Indebtedness Guarantees and Guarantees of the type described in
clause (b) of the definition of Excluded Subsidiary, (C) obligations in respect
of Indebtedness of a Subsidiary in respect of which recourse is limited to
pledges of Equity Interests in the Subsidiary that is the primary obligor under
such Indebtedness, (D) any Guaranty of Indebtedness of any Subsidiary acquired
or assumed in connection with an acquisition of such Subsidiary (so long as such
Guaranty was in existence prior to the consummation of such acquisition and not
incurred in contemplation thereof) and (E) intercompany Indebtedness of a
Subsidiary (1) owing to a Loan Party or (2) owing to another Subsidiary so long
as such Indebtedness is subordinated to the Obligations); or


(ii)    (A) such Subsidiary owns an Eligible Property or other asset the value
of which is included in the determination of Unencumbered Pool Value and (B)
such Subsidiary, or any other Subsidiary that directly or indirectly owns any
Equity Interests in such Subsidiary, incurs or suffers to exist (whether as a
borrower, co-borrower, guarantor or otherwise) any Recourse Indebtedness (other
than intercompany Indebtedness of a Subsidiary (1) owing to a Loan Party or (2)
owing to another Subsidiary so long as such Indebtedness is subordinated to the
Obligations).


(b)    On the date that any Accession Agreement or Guaranty is required to be
delivered pursuant to subsection (a) above, the Borrower shall cause each
Subsidiary that is required to become a Guarantor to deliver, in addition to the
Accession Agreement or Guaranty to which it is a party, each of the following in
form and substance reasonably satisfactory to the Administrative Agent:


(i)    if requested by the Administrative Agent, an opinion of counsel to such
Subsidiary, addressed to the Administrative Agent and the Lenders;


(ii)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each such Subsidiary certified
as of a recent date by the Secretary of State of the state of formation of such
Subsidiary;




- 60 -
        

--------------------------------------------------------------------------------





(iii)    a certificate of good standing (or certificate of similar meaning) with
respect to each such Subsidiary issued as of a recent date by the Secretary of
State of the state of formation of each such Subsidiary and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which each such Subsidiary is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(iv)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each such
Subsidiary with respect to each of the officers of such Subsidiary authorized to
execute and deliver the Loan Documents to which such Subsidiary is a party;


(v)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each such Subsidiary of (A) the
by-laws of such Subsidiary, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Subsidiary to authorize the execution, delivery and performance of
the Loan Documents to which it is a party; and


(vi)    such other documents, agreements and instruments as the Administrative
Agent or any Lender through the Administrative Agent, may reasonably request.


Until a Subsidiary that is required to become a Guarantor under clause (ii) of
the immediately preceding subsection (a) becomes a Guarantor, and delivers to
the Administrative Agent the items required to be delivered pursuant to this
subsection (b), (i) no Eligible Property owned or leased by such Subsidiary
shall be included in calculations of Unencumbered Pool Value and (ii) no income
attributable to any Eligible Property owned or leased by such Subsidiary shall
be included in calculations of Unencumbered NOI.


(c)    Release of Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release on the date requested for such release, a
Guarantor from the Guaranty so long as: (i) such Guarantor is not (or
simultaneously upon its release will not be) otherwise required to be a party to
the Guaranty under the immediately preceding subsection (a), (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release and (iii) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in
clauses (i) and (ii) of the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such requested
release) are true and correct with respect to such requested release and that
the Guarantor being released from the Guaranty has been (or simultaneously upon
its release will be) released from all obligations in respect of any
Indebtedness giving rise to the requirement that such Guarantor be a party to
the Guaranty under subsection (a) above.


ARTICLE VIII. INFORMATION
For so long as this Agreement is in effect, the Borrower shall furnish
(including by electronic means as provided in Section 8.5.) to the
Administrative Agent for distribution to each of the Lenders:




- 61 -
        

--------------------------------------------------------------------------------





Section 8.1. Quarterly Financial Statements.
As soon as available and in any event within 10 days after the same is filed
with the SEC for the first, second and third fiscal quarters of the Borrower
(but in no event later than the date 45 days after the end of any such fiscal
quarter, commencing with the fiscal quarter ending June 30, 2019), the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures as of
the end of and for the corresponding periods of the previous fiscal year, all of
which shall be certified by the chief financial officer of the Borrower, in his
or her opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year‑end audit adjustments).


Section 8.2. Year‑End Statements.
As soon as available and in any event within 10 days after the same is filed
with the SEC for each fiscal year of the Borrower (but in no event later than
the date 90 days after the end of any such fiscal year, commencing with the
fiscal year ending December 31, 2019), the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year and the
related audited consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be (a) certified by the chief executive officer, the
chief financial officer, or executive vice president of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP and in all material
respects, the financial position of the Borrower and its Subsidiaries as at the
date thereof and the result of operations for such period and (b) accompanied by
the report thereon of Ernst & Young LLP or any other independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, whose report shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit.


Notwithstanding anything to the contrary in this Article VIII, following the
consummation of the Reorganization, the Borrower will be permitted to satisfy
its obligations with respect to financial information relating to the Borrower
described in Section 8.1. and this Section 8.2. above by furnishing financial
information relating to the REIT Entity; provided that the same is accompanied
by consolidating information that explains in reasonable detail the differences
between the information relating to the REIT Entity and its Subsidiaries, on the
one hand, and the information relating to the Borrower and its Subsidiaries on a
standalone basis, on the other hand, with respect to the consolidated balance
sheet and income statement.


Section 8.3. Compliance Certificate.
At the time the financial statements are furnished pursuant to the immediately
preceding Sections 8.1. and 8.2., a certificate substantially in the form of
Exhibit G (a “Compliance Certificate”) executed on behalf of the Borrower by the
chief financial officer or the chief accounting officer of the Borrower
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period or fiscal year, as the case may be, the calculations required
to establish whether the Borrower was in compliance with the covenants contained
in Section 9.1.; and (b) stating that to his or her knowledge, no Default or
Event of Default exists, or, if such is not the case, specifying such Default or
Event of Default and its nature, when it occurred and the steps being taken by
the Borrower with respect to such event, condition or failure. Each Compliance
Certificate shall include (i) a reasonably detailed list of all Properties which
the Borrower has elected to include in calculations of Unencumbered NOI and
Unencumbered Pool Value for the fiscal period covered by such Compliance
Certificate (it being understood that so long as no Default or Event of Default
exists or would


- 62 -
        

--------------------------------------------------------------------------------





occur as a result of such election, the Borrower shall be free to include or
exclude from such calculations any Property that would otherwise be eligible for
inclusion), (ii) a summary with respect to each Property then included in
calculations of Unencumbered NOI and Unencumbered Pool Value, including without
limitation, a quarterly and year-to-date statement of Net Operating Income,
(iii) a statement of Funds From Operations, and (iv) a report listing Properties
acquired in the most recently ended fiscal quarter setting forth for each such
Property the purchase price and Net Operating Income for such Property and
indicating whether such Property is collateral for any Indebtedness of the owner
of such Property that is secured in any manner by any Lien and, if so, a
description of such Indebtedness.


Section 8.4. Other Information.
(a)    Within 10 days of the filing thereof, copies of all registration
statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S‑8 or its
equivalent), reports on Forms 10‑K, 10‑Q and 8‑K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange (which information may be
delivered by electronic means as provided in Section 8.5.);


(b)    Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and promptly upon the issuance thereof copies of all press releases
issued by the Borrower, any other Loan Party or any other Subsidiary (which
information may be delivered by electronic means as provided in Section 8.5.);


(c)    Promptly, upon any change in the Borrower’s Credit Rating, a certificate
stating that the Borrower’s Credit Rating has changed and the new Credit Rating
that is in effect;


(d)    If any ERISA Event shall occur that individually, or together with any
other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;


(e)    To the extent any Loan Party or any other Subsidiary is aware of the
same, prompt notice of the commencement of any proceeding or investigation by or
before any Governmental Authority and any action or proceeding in any court or
other tribunal or before any arbitrator against or in any other way relating
adversely to, or adversely affecting, any Loan Party or any other Subsidiary or
any of their respective properties, assets or businesses which could reasonably
be expected to have a Material Adverse Effect;


(f)    Prompt notice of (i) any change in the executive management of the
Borrower, any other Loan Party or any other Subsidiary (which notice may be
delivered by electronic means as provided in Section 8.5.) and (ii) any matter
which has had, or could reasonably be expected to have, a Material Adverse
Effect (which notice may be delivered by electronic means as provided in Section
8.5.);


(g)    Prompt notice of the occurrence of any Default or Event of Default;


(h)    Prompt notice of any order, judgment or decree in excess of $5,000,000
having been entered against any Loan Party or any other Subsidiary or any of
their respective properties or assets;


(i)    Promptly upon the request of the Administrative Agent, evidence of the
Borrower’s calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail reasonably
satisfactory to the Administrative Agent;


- 63 -
        

--------------------------------------------------------------------------------







(j)    Promptly, upon each request, information identifying the Borrower or any
other Loan Party as a Lender may request in order to comply with applicable
“know your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act;


(k)    Simultaneously with the year-end financial statements furnished pursuant
to Section 8.2., profit and loss projections of the Borrower and its
Subsidiaries on a consolidated basis for each quarter of the next succeeding
fiscal year, all itemized in reasonable detail. The foregoing shall be
accompanied by pro forma determinations of the ratios or amounts specified in
each of the covenants contained in Section 9.1. at the end of each fiscal
quarter of the next succeeding fiscal year, it being understood and agreed that
the projections and pro forma determinations provided under this subsection (k)
shall be furnished for informational purposes only and shall not be a basis for
determining or declaring the occurrence, existence or continuation of any
Default or Event of Default;


(l)    Simultaneously with the year-end financial statements furnished pursuant
to Section 8.2., a report in form and content satisfactory to the Administrative
Agent detailing the Borrower’s, together with its Subsidiaries’, projected
sources and uses of cash for each quarter of the next succeeding fiscal year.
Such sources and uses shall be furnished for informational purposes only and
shall not be a basis for determining or declaring the occurrence, existence or
continuation of any Default or Event of Default and shall include but not be
limited to excess operating cash flow, projected borrowings under existing
credit facilities or debt issuances, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing Property
loans, hedge settlements and other anticipated uses of cash;


(m)    Within 10 Business Days of the Administrative Agent’s written request, a
current rent roll for any one or more Properties then included in the
calculations of Unencumbered NOI and Unencumbered Pool Value;


(n)    From time to time and promptly upon each request, such data,
certificates, reports, statements, documents or further information regarding
any Property or the business, assets, liabilities, financial condition, results
of operations or business prospects of the Borrower or any of its Subsidiaries
as the Administrative Agent or any Lender may reasonably request (subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements (other than confidentiality provisions entered into in
contemplation of this Agreement) to which the Borrower or one of its
Subsidiaries is subject or could otherwise reasonably be expected to contravene
attorney-client privilege or constitute attorney work product); and


(o)    Following the Reorganization, while any Event of Default exists, the
Borrower shall give the Administrative Agent at least 5 Business Days’ prior
notice of (i) any redemption of any Equity Interests of the OP for cash as
permitted under Section 9.1.(f)(ii) and (ii) any Restricted Payment by the
Borrower to the REIT Entity to fund administrative and operating expenses as
permitted under Section 9.1.(f)(iii).


Section 8.5. Electronic Delivery of Certain Information.
(a)    Documents required to be delivered by or on behalf of the Borrower
pursuant to the Loan Documents may be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website (such as www.sec.gov) or a website sponsored or hosted by
the Administrative Agent or the Borrower) provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II.


- 64 -
        

--------------------------------------------------------------------------------





Notices and other communications to the Administrative Agent and the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) documents or notices delivered electronically
shall be deemed to have been delivered on the date and at the time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto;
provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
11:00 a.m. Central time on the opening of business on the next business day for
the recipient. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.


(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.


Section 8.6. Public/Private Information.
The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and, if requested by the Administrative Agent, the
Borrower shall designate Information Materials (a) that are either available to
the public or not material with respect to the Borrower and its Subsidiaries or
any of their respective securities for purposes of United States federal and
state securities laws, as “Public Information” and (b) that are not Public
Information as “Private Information”. All Information Materials that are neither
identified as “Public Information” nor included in public filings made by the
Borrower or any of its Subsidiaries with the SEC shall be deemed to be private
and confidential. Notwithstanding the foregoing, each Lender who does not wish
to receive Private Information (a “Public Lender”) agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of any website provided pursuant to Section 8.5. in order to enable such
Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States federal and
state securities laws, to make reference to Information Materials that are not
made available through the “Public Side Information” portion of such website
provided pursuant to Section 8.5. and that may contain material non‑public
information with respect to the Borrower or its securities for purposes of
United States federal and state securities laws.




- 65 -
        

--------------------------------------------------------------------------------





Section 8.7. USA Patriot Act Notice; Compliance.
The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, a cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.


ARTICLE IX. NEGATIVE COVENANTS
For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 9.1. Financial Covenants.
The Borrower shall comply with following financial covenants at all times
specified below but shall in any event only report on compliance as required
pursuant to Section 8.3. or any other applicable provision of this Agreement:


(a)    Ratio of Consolidated Total Indebtedness to Consolidated Total Asset
Value. The Borrower shall not permit the ratio of (i) Consolidated Total
Indebtedness to (ii) Consolidated Total Asset Value to exceed 0.60 to 1.00 at
any time; provided, however, that if such ratio is greater than 0.60 to 1.00 but
is not greater than 0.65 to 1.00, then the Borrower shall be deemed to be in
compliance with this subsection (a) so long as (i) the Borrower completed a
Material Acquisition which resulted in such ratio (after giving effect to such
Material Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such Material Acquisition took place and for any subsequent
consecutive fiscal quarters, (ii) the Borrower has not maintained compliance
with this subsection (a) in reliance on this proviso for more than four fiscal
quarters (whether or not consecutive) and (iii) such ratio (after giving effect
to such Material Acquisition) is not greater than 0.65 to 1.00 at any time. For
the purpose of calculating such ratio, (a) Consolidated Total Indebtedness shall
be adjusted by deducting an amount equal to the lesser of the amount of
(i) Unrestricted Cash on the date of determination and (ii) Consolidated Total
Indebtedness and (b) Consolidated Total Asset Value shall be adjusted by
deducting therefrom the amount by which Consolidated Total Indebtedness is
adjusted under the immediately preceding clause (a).


(b)    Ratio of Consolidated Secured Indebtedness to Consolidated Total Asset
Value. The Borrower shall not permit the ratio of (i) Consolidated Secured
Indebtedness to (ii) Consolidated Total Asset Value, to exceed 0.40 to 1.00 at
any time.


(c)    Ratio of Consolidated Adjusted EBITDA to Consolidated Fixed Charges. The
Borrower shall not permit the ratio of (i) Consolidated Adjusted EBITDA for any
fiscal quarter to (ii) Consolidated Fixed Charges for such fiscal quarter, to be
less than 1.50 to 1.00 at the end of such fiscal quarter.


(d)    Ratio of Unencumbered Adjusted NOI to Consolidated Interest Expense on
Consolidated Unsecured Indebtedness. The Borrower shall not permit the ratio of
(i) Unencumbered Adjusted NOI for any fiscal quarter to (ii) Consolidated
Interest Expense on Consolidated Unsecured Indebtedness for such fiscal quarter,
to be less than 1.75 to 1.00 at the end of such fiscal quarter.




- 66 -
        

--------------------------------------------------------------------------------





(e)    Ratio of Consolidated Unsecured Indebtedness to Unencumbered Pool Value.
The Borrower shall not permit the ratio of (i) Consolidated Unsecured
Indebtedness to (ii) Unencumbered Pool Value to exceed 0.60 to 1.00 at any time;
provided, however, that if such ratio is greater than 0.60 to 1.00 but is not
greater than 0.65 to 1.00, then the Borrower shall be deemed to be in compliance
with this subsection (e) so long as (i) the Borrower completed a Material
Acquisition which resulted in such ratio (after giving effect to such Material
Acquisition) exceeding 0.60 to 1.00 at any time during the fiscal quarter in
which such Material Acquisition took place and for any subsequent consecutive
fiscal quarters, (ii) the Borrower has not maintained compliance with this
subsection (e) in reliance on this proviso for more than four fiscal quarters
(whether or not consecutive) and (iii) such ratio (after giving effect to such
Material Acquisition) is not greater than 0.65 to 1.00 at any time. For the
purpose of calculating such ratio, (a) Consolidated Unsecured Indebtedness shall
be adjusted by deducting an amount equal to the lesser of the amount of
(i) Unrestricted Cash on the date of determination and (ii) Consolidated
Unsecured Indebtedness and (b) Unencumbered Pool Value shall be adjusted by
deducting therefrom the amount by which Consolidated Unsecured Indebtedness is
adjusted under the immediately preceding clause (a).
(f)    Dividends and Other Restricted Payments. If (i) an Event of Default under
Section 10.1.(a), Section 10.1.(e) or Section 10.1.(f) shall exist, or (ii) as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 10.2.(a), neither the Borrower nor any
Subsidiary shall directly or indirectly declare or make, or incur any liability
to make any Restricted Payments. If any Event of Default other than those
specified in clauses (i) and (ii) of the immediately preceding sentence exists
and the Obligations have not been accelerated pursuant to Section 10.2.(a), the
Borrower may only declare or make, or incur any liability to make, cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower (or following the
Reorganization, the REIT Entity) to maintain compliance with Section 7.11.
Notwithstanding anything to the contrary in this Section, (i) Subsidiaries may
make Restricted Payments to the Borrower and to other Subsidiaries,
(ii) following the consummation of the Reorganization, the OP or any other
Subsidiary of the REIT Entity may redeem for cash limited partnership interests
or membership interests in the OP pursuant to customary redemption rights
granted to the applicable limited partner or member, but only to the extent
that, in the good faith determination of the Borrower, issuing shares of the
REIT Entity in redemption of such partnership or membership interests reasonably
could be considered to impair its ability to maintain its status as a REIT, and
(iii) following the consummation of the Reorganization, to the extent
constituting a Restricted Payment, payments may be made by the Borrower to the
REIT Entity to the extent required to fund administrative and operating expenses
of the REIT Entity to the extent attributable to any activity of or with respect
to the REIT Entity that is not otherwise prohibited by this Agreement.


Section 9.2. Reciprocal Lien.
If any Eligible Property included in the calculation of Unencumbered Pool Value
or the income of which is included in the calculation of Unencumbered NOI
becomes subject to a Lien causing such Property to no longer satisfy the
definition of Eligible Property, and, as a result, a Default or Event of Default
occurs, then the Borrower or the applicable Subsidiary will make or cause to be
made a provision whereby the Obligations will be secured equally and ratably
with all other obligations secured by such Lien, and in any case the Lenders
shall have the benefit, to the full extent that and with such priority as, the
Lenders may be entitled under Applicable Law, of an equitable Lien on such
Property securing the Obligations. The grant of a Lien pursuant to this
Section 9.2. shall not be deemed to cure any Default or Event of Default
occurring as a result of such Eligible Property becoming subject to such Lien.




- 67 -
        

--------------------------------------------------------------------------------





Section 9.3. Restrictions on Intercompany Transfers.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary (other than an Excluded Subsidiary) to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary to: (a) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other Equity
Interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any other Subsidiary; provided that this Section shall not apply to: (i) with
respect to clause (d), (A) restrictions contained in any agreement relating to
the sale of assets pending sale, or relating to Indebtedness secured by a Lien
on assets which Indebtedness the Borrower or a Subsidiary, as applicable, is not
prohibited from creating, incurring, assuming, or permitting or suffering to
exist by the Loan Documents; provided that in any such case, the restrictions
apply only to the assets that are the subject of such sale or Lien, as the case
may be or (B) customary provisions restricting assignment of any agreement
entered into by the Borrower, any other Loan Party or any other Subsidiary in
the ordinary course of business and (ii) with respect to clauses (a) through
(d), those encumbrances or restrictions (A) contained in any Loan Document,
(B) contained in any other agreement that evidences unsecured Indebtedness
containing encumbrances or restrictions on the actions described above that are
substantially similar to those contained in the Loan Documents, (C) contained in
organizational documents of, or other agreements governing an Investment in, or
Indebtedness incurred by, any Excluded Subsidiary, Unconsolidated Affiliate or
any Subsidiary that is not a Wholly Owned Subsidiary (but only to the extent
applicable to the Equity Interest in such Subsidiary or Unconsolidated Affiliate
or the assets of such Subsidiary or Unconsolidated Affiliate) or (D) obligations
restricting the sale or other transfer of assets pursuant to “tax protection”
(or similar) agreements entered into with limited partners or members of the OP
or of any other Subsidiary of the REIT Entity.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation;
(b) liquidate, windup or dissolve itself (or suffer any liquidation or
dissolution); (c) convey, sell, lease, sublease, transfer or otherwise dispose
of, in one transaction or a series of transactions, assets, or the capital stock
of or other Equity Interests in any of its Subsidiaries, whether now owned or
hereafter acquired, having a fair market value in excess of the Substantial
Amount; or (d) engage in a transaction or a series of related transactions in
which it acquires assets having a fair market value in excess of the Substantial
Amount or make an Investment in any other Person in excess of the Substantial
Amount; provided, however, that:


(i)    the Borrower or any Subsidiary may merge with or into any other
Subsidiary or any other Person so long as no Default or Event of Default is or
would be in existence immediately thereafter; provided, however, that in the
case of any merger involving (x) the Borrower, the Borrower shall be the
surviving entity or (y) any Loan Party (other than the Borrower), the surviving
entity shall be a Loan Party or shall become a Loan Party in accordance with the
applicable terms of this Agreement;


(ii)    the Borrower or any Subsidiary may sell, lease or otherwise transfer or
dispose of its assets to the Borrower or any other Subsidiary so long as no
Default or Event of Default is or would be in existence immediately thereafter;


(iii)    any Loan Party and any other Subsidiary may, directly or indirectly,
sell, lease or otherwise transfer, whether by one or a series of transactions,
assets having a fair market value in


- 68 -
        

--------------------------------------------------------------------------------





excess of the Substantial Amount (including capital stock or other securities of
Subsidiaries) to any other Person, so long as (1) the Borrower shall have given
the Administrative Agent and the Lenders at least 15 days prior written notice
(or such shorter period as may be acceptable to the Administrative Agent) of
such sale, lease or other transfer; (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; provided, however, that if, prior to the
occurrence of a Default (or, during the existence of a Default, so long as the
relevant agreement expressly states that sale of the Property subject to the
agreement is conditioned on the approval of the Lenders), such Loan Party or
Subsidiary has entered into an agreement to sell a Property which agreement
requires that such Property be sold at a time during which a Default exists,
such Loan Party or Subsidiary shall be permitted to sell such Property if a
Default (but not an Event of Default) exists to the extent necessary for such
Loan Party or Subsidiary to comply with the terms of such agreement, subject to
such Loan Party or Subsidiary having received the approval of the Lenders
required pursuant to the terms of any agreement entered into during the
existence of a Default; and (3) at the time the Borrower gives notice pursuant
to clause (1) of this subsection, the Borrower shall have delivered to the
Administrative Agent and the Lenders a Compliance Certificate, calculated on a
pro forma basis, evidencing the continued compliance by the Loan Parties with
the financial covenants contained in Section 9.1., after giving effect to such
consolidation, merger, sale, lease or other transfer;


(iv)    any Loan Party and any other Subsidiary may, directly or
indirectly, acquire (whether by purchase, acquisition of Equity Interests of a
Person, or as a result of a merger or consolidation) assets, in a single
transaction or series of related transactions, having a fair market value in
excess of the Substantial Amount, or make an Investment in any other Person in
an amount in excess of the Substantial Amount, so long as (1) the Borrower shall
have given the Administrative Agent and the Lenders at least 15 days prior
written notice (or such shorter period as may be acceptable to the
Administrative Agent) of such purchase, acquisition, merger, consolidation or
Investment (collectively, "acquisition"); (2) immediately prior thereto, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; provided, however, that if, prior to the
occurrence of a Default (or, during the existence of a Default, so long as the
relevant agreement expressly states that acquisition of the Property subject to
the agreement is conditioned on the approval of the Lenders), such Loan Party or
Subsidiary has entered into an agreement to acquire a Property which agreement
requires that such Property be acquired at a time during which a Default (but
not an Event of Default) exists, such Loan Party or Subsidiary shall be
permitted to acquire such Property to the extent necessary for such Loan Party
or Subsidiary to comply with the terms of such agreement, subject to such Loan
Party or Subsidiary having received the approval of the Lenders required
pursuant to the terms of any agreement entered into during the existence of a
Default; (3) in the case of a consolidation or merger involving (x) the
Borrower, the Borrower shall be the survivor thereof or (y) any Loan Party
(other than the Borrower), the survivor thereof shall be a Loan Party or shall
become a Loan Party in accordance with the applicable terms of this Agreement;
and (4) at the time the Borrower gives notice pursuant to clause (1) of this
subsection, the Borrower shall have delivered to the Administrative Agent and
the Lenders a Compliance Certificate, calculated on a pro forma basis,
evidencing the continued compliance by the Loan Parties with the financial
covenants contained in Section 9.1., after giving effect to such acquisition;


(v)    the Loan Parties and the other Subsidiaries may lease and sublease their
respective assets, as lessor or sublessor (as the case may be), in the ordinary
course of their business;


(vi)    any Subsidiary that is not a Material Subsidiary may liquidate and
dissolve itself (or suffer its liquidation or dissolution) so long as
immediately prior to the taking of such action,


- 69 -
        

--------------------------------------------------------------------------------





and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence; and


(vii)    Borrower and its Subsidiaries may effect the transactions described in
clauses (a) through (d) of this Section 9.4. to the extent necessary or
convenient to consummate the Reorganization in accordance with the requirements
of Section 12.20.


Section 9.5. Plans.
The Borrower shall not, and shall not permit any Subsidiary to, permit any of
its respective assets to become or be deemed to be “plan assets” within the
meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.


Section 9.6. Fiscal Year.
The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.


Section 9.7. Modifications of Organizational Documents.
The Borrower shall not enter into, and shall not permit any Loan Party or any
other Subsidiary to enter into any amendment, supplement, restatement or other
modification of its certificate or articles of incorporation, articles of
organization or formation, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) that could
reasonably be expected to have a Material Adverse Effect or that would be
adverse to the rights and remedies of the Administrative Agent and Lenders in
any material respect.


Section 9.8. Transactions with Affiliates.
The Borrower shall not permit to exist or enter into, and will not permit any
other Loan Party or other Subsidiary to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate of the Borrower except (a) as
set forth on Schedule 6.1.(q), (b) transactions in the ordinary course of and
pursuant to the reasonable requirements of the business of the Borrower or any
of its Subsidiaries and upon fair and reasonable terms, (c) transactions which
are no less favorable to the Borrower or such Subsidiary than would be obtained
in a comparable arm’s length transaction with a Person that is not an Affiliate,
(d) transactions entirely by and among Loan Parties and Subsidiaries,
(e) following the Reorganization, payments by the Borrower to the REIT Entity to
the extent required to fund administrative and operating expenses of the REIT
Entity and which are not prohibited by the Loan Documents, (f) transactions by
and among Subsidiaries and Unconsolidated Affiliates not otherwise prohibited
under the Loan Documents, (g) transactions not prohibited by Section 9.1.(f) or
9.4. and (h) transactions necessary or convenient to consummate the
Reorganization in accordance with Section 12.20.


Section 9.9. Derivatives Contracts.
The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts, other than Derivatives Contracts entered into by the Borrower, any
such other Loan Party or any such other Subsidiary in the ordinary course of
business and which, when entered into, were intended to establish an effective
hedge either (i) in respect of existing or permitted Indebtedness or (ii) in
respect of liabilities, commitments or assets held or reasonably anticipated to
be held by the Borrower, such other Loan Party or such other Subsidiary.


- 70 -
        

--------------------------------------------------------------------------------







ARTICLE X. DEFAULT
Section 10.1. Events of Default.
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)    Default in Payment. (i) The Borrower shall fail to pay when due under
this Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (A) the principal of any of the Loans, or
(B) interest on any of the Loans or any of the other payment Obligations owing
by the Borrower under this Agreement or any other Loan Document in the case of
this clause (B) only, within 10 Business Days after becoming due, or (ii) any
other Loan Party shall fail to pay within 10 Business Days after becoming due
any payment obligation owing by such Loan Party under any Loan Document to which
it is a party.


(b)    Default in Performance.


(i)    Any Loan Party shall fail to perform or observe any term, covenant or
agreement on its part to be performed or observed and contained in Section
7.1.(i) (solely with respect to the existence of the Borrower) or Article IX.
(other than Section 9.7. or Section 9.9.); or


(ii)    Any Loan Party shall fail to perform or observe any term, covenant or
agreement contained in this Agreement or any other Loan Document to which it is
a party and not otherwise mentioned in this Section, and in the case of this
subsection (b)(ii) only, such failure shall continue for a period of 30 calendar
days after the earlier of (x) the date upon which a Responsible Officer of the
Borrower or such other Loan Party obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent.


(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of any Loan Party under this Agreement or
under any other Loan Document, or any amendment hereto or thereto, or in any
other writing or statement at any time furnished by, or at the direction of, any
Loan Party to the Administrative Agent or any Lender, shall at any time prove to
have been incorrect or misleading in any material respect when furnished or made
or deemed made, it being understood that no projections furnished pursuant to
Section 8.4.(k) and Section 8.4.(l) or otherwise shall be a basis for
determining or declaring the occurrence, existence or continuation of any
Default or Event of Default.


(d)    Indebtedness Cross‑Default.


(i)    The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans and any Nonrecourse Indebtedness) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives
Termination Value), in each case individually or in the aggregate with all other
such Indebtedness as to which such a failure exists, of $75,000,000 or more
(“Material Recourse Indebtedness”); or


(ii)    (x) The maturity of any Material Recourse Indebtedness (or Nonrecourse
Indebtedness having an aggregate outstanding principal amount in excess of 5.0%
of Consolidated


- 71 -
        

--------------------------------------------------------------------------------





Total Asset Value (“Material Nonrecourse Indebtedness”)) shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Recourse Indebtedness or Material Nonrecourse Indebtedness or
(y) any Material Recourse Indebtedness or Material Nonrecourse Indebtedness
shall have been required to be prepaid, repurchased, redeemed or defeased prior
to the stated maturity thereof (other than as a result of (A) customary
non‑default mandatory prepayment requirements associated with asset sales,
casualty events, debt or equity issuances, extraordinary receipts or borrowing
base limitations and (B) any Indebtedness constituting convertible debt becoming
due as a result of the exercise by any holder thereof of conversion, exchange or
similar rights related to the value of the Borrower’s equity securities shall
not be subject to this clause (ii) as long as such Indebtedness is converted
into or exchanged for Equity Interests (other than Mandatorily Redeemable Stock)
of the Borrower pursuant to the terms of such Indebtedness); or


(iii)    Any other event shall have occurred and be continuing (after giving to
notice, grace and cure periods) as a result of which any holder or holders of
any Material Recourse Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, is then permitted to accelerate the
maturity of any such Material Recourse Indebtedness or is then permitted to
require any such Material Recourse Indebtedness to be prepaid, repurchased,
redeemed or defeased prior to its stated maturity and all applicable grace or
cure periods shall have expired (other than as a result of (A) customary
non‑default mandatory prepayment requirements associated with asset sales,
casualty events, debt or equity issuances, extraordinary receipts or borrowing
base limitations and (B) any Indebtedness constituting convertible debt becoming
due as a result of the exercise by any holder thereof of conversion, exchange or
similar rights related to the value of the Borrower’s equity securities shall
not be subject to this clause (iii) as long as such Indebtedness is converted
into or exchanged for Equity Interests (other than Mandatorily Redeemable Stock)
of the Borrower pursuant to the terms of such Indebtedness).


(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party, any
Material Subsidiary or any Subsidiary to which more than 10.0% of Consolidated
Total Asset Value is attributable in the aggregate shall: (i) commence a
voluntary case under the Bankruptcy Code or other federal bankruptcy laws (as
now or hereafter in effect); (ii) file a petition seeking to take advantage of
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding‑up, or composition or adjustment of debts;
(iii) consent to, or fail to contest in a timely and appropriate manner, any
petition filed against it in an involuntary case under such bankruptcy laws or
other Applicable Laws or consent to any proceeding or action described in the
immediately following subsection (f); (iv) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee, or liquidator of itself or of a
substantial part of its property, domestic or foreign; (v) admit in writing its
inability to pay its debts as they become due; (vi) make a general assignment
for the benefit of creditors; (vii) make a conveyance fraudulent as to creditors
under any Applicable Law; or (viii) take any corporate or partnership action for
the purpose of effecting any of the foregoing.


(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party, any Material Subsidiary or
any Subsidiary to which more than 10.0% of Consolidated Total Asset Value is
attributable in the aggregate in any court of competent jurisdiction seeking:
(i) relief under the Bankruptcy Code or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding‑up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 90 consecutive calendar days, or an order granting the
remedy or other relief


- 72 -
        

--------------------------------------------------------------------------------





requested in such case or proceeding (including, but not limited to, an order
for relief under such Bankruptcy Code or such other federal bankruptcy laws)
shall be entered.


(g)    Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).


(h)    Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower,
any other Loan Party, or any other Subsidiary by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (excluding any amount for
which insurance coverage has not been denied in writing by the applicable
insurance carrier) exceeds, individually or together with all other such
unsatisfied judgments or orders entered against the Borrower, any other Loan
Party or any other Subsidiary (other than any judgment entered against a
Subsidiary in relation to Nonrecourse Indebtedness where recourse with respect
to such judgment remains limited to the assets securing such Nonrecourse
Indebtedness), $75,000,000 or (B) in the case of an injunction or other
non-monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.


(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary (other than any warrant, writ of attachment, execution or
similar process issued against the property of a Subsidiary in relation to
Nonrecourse Indebtedness where such warrant, writ of attachment, execution or
similar process attaches only to the assets securing such Nonrecourse
Indebtedness), which exceeds, individually or together with all other such
warrants, writs, executions and processes, $75,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 60 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower, any other Loan
Party or any other Subsidiary.


(j)    ERISA.


(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $75,000,000; or


(ii)    The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $75,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.


(k)    Change of Control/Change in Management.


(i)    Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly,


- 73 -
        

--------------------------------------------------------------------------------





of more than 50.0% of the total voting power of the then outstanding voting
stock of the Borrower; or


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Trustees of the Borrower (together with any new trustees whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Borrower then in
office.


Notwithstanding the foregoing provisions of this Section 10.1., if a Default or
Event of Default shall occur solely as a result of a Property being treated as
an Eligible Property that is not in fact an Eligible Property, such Default or
Event of Default shall be deemed to not have occurred so long as the Borrower
delivers to the Administrative Agent not later than 15 days from (x) the date on
which a Responsible Officer of the Borrower obtains knowledge of the occurrence
of such Default or Event of Default and (y) the date on which the Borrower has
received written notice of such Default or Event of Default from the
Administrative Agent, each of the following: (1) written notice thereof and
(2) a Compliance Certificate, prepared as of the last day of the most recent
fiscal quarter, evidencing compliance with the covenants set forth in Section
9.1. excluding such Property as an Eligible Property, as applicable.


Section 10.2. Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)    Acceleration; Termination of Facilities.


(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding and (2) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties.


(ii)    Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (2) terminate the Commitments.


(b)    Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.




- 74 -
        

--------------------------------------------------------------------------------





(c)    Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the Eligible Property and/or the
business operations of the Borrower and its Subsidiaries and to exercise such
power as the court shall confer upon such receiver.


(e)    Remedies in Respect of Specified Derivatives Contracts. Notwithstanding
any other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent or the Lenders, to take any action or avail itself of
any remedies available to such Specified Derivatives Provider under any
Specified Derivatives Contract.


Section 10.3. Remedies Upon Default.
Upon the occurrence of a Default specified in Section 10.1.(f), the Commitments
shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.
No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


Section 10.5. Allocation of Proceeds.
If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 12.3.) under any of the Loan Documents in respect of any Guaranteed
Obligations shall be applied in the following order and priority:


(a)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such;


(b)    to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;




- 75 -
        

--------------------------------------------------------------------------------





(c)    to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause (c) payable to
them;


(d)    to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Specified
Derivatives Contracts, ratably among the Lenders and the Specified Derivatives
Providers in proportion to the respective amounts described in this clause (d)
payable to them; and


(e)    the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
Specified Derivatives Provider. Each Specified Derivatives Provider not a party
to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI. for
itself and its Affiliates as if a “Lender” party hereto.


Section 10.6. [Intentionally Omitted].
Section 10.7. Rescission of Acceleration by Requisite Lenders.
If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.


Section 10.8. Performance by Administrative Agent.
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.




- 76 -
        

--------------------------------------------------------------------------------





Section 10.9. Rights Cumulative.
(a)    Generally. The rights and remedies of the Administrative Agent and the
Lenders under this Agreement and each of the other Loan Documents and of the
Specified Derivatives Providers under the Specified Derivatives Contracts shall
be cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent the Lenders and the Specified Derivatives
Providers may be selective and no failure or delay by any such Lender Party in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.


(b)    Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article X. for the benefit of all the Lenders; provided that the foregoing shall
not prohibit (i) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (ii) any
Specified Derivatives Provider from exercising the rights and remedies that
inure to its benefit under any Specified Derivatives Contract, (iii) any Lender
from exercising setoff rights in accordance with Section 12.3. (subject to the
terms of Section 3.3.), or (iv) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (x) the Requisite Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Article X. and (y) in addition to the matters set forth in clauses (iii) and
(iv) of the preceding proviso and subject to Section 3.3., any Lender may, with
the consent of the Requisite Lenders, enforce any rights and remedies available
to it and as authorized by the Requisite Lenders.


ARTICLE XI. THE ADMINISTRATIVE AGENT
Section 11.1. Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the


- 77 -
        

--------------------------------------------------------------------------------





Administrative Agent pursuant to Article VIII. that the Borrower is not
otherwise required to deliver directly to the Lenders. The Administrative Agent
will furnish to any Lender, upon the request of such Lender, a copy (or, where
appropriate, an original) of any document, instrument, agreement, certificate or
notice furnished to the Administrative Agent by the Borrower, any other Loan
Party or any other Affiliate of the Borrower, pursuant to this Agreement or any
other Loan Document not already delivered or otherwise made available to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 11.2. Administrative Agent as Lender.
The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document or any Specified Derivatives Contract, as the
case may be, as any other Lender or any Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
other Lenders or any Specified Derivatives Providers. Further, the
Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement or any
Specified Derivatives Contract, or otherwise without having to account for the
same to the other Lenders or any Specified Derivatives Providers. The Lenders
acknowledge that, pursuant to such activities, the Lender acting as
Administrative Agent or its Affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided


- 78 -
        

--------------------------------------------------------------------------------





to the Administrative Agent by the Borrower in respect of the matter or issue to
be resolved. Unless a Lender shall give written notice to the Administrative
Agent that it specifically objects to the requested determination, consent or
approval within 10 Business Days (or such lesser or greater period as may be
specifically required under the express terms of the Loan Documents) of receipt
of such communication, such Lender shall be deemed to have conclusively approved
or consented to such requested determination, consent or approval. The
provisions of this Section shall not apply to any amendment, waiver or consent
regarding any of the matters described in Section 12.6.(b).


Section 11.4. Notice of Events of Default.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 11.5. Administrative Agent’s Reliance.
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own bad
faith, gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender or any other Person, or shall be responsible to any
Lender or any other Person for any statement, warranty or representation made or
deemed made by the Borrower, any other Loan Party or any other Person in or in
connection with this Agreement or any other Loan Document; (b) shall have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or any other Loan Document
or the satisfaction of any conditions precedent under this Agreement or any Loan
Document on the part of the Borrower or other Persons, or to inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document, any other instrument or document furnished pursuant thereto or
any collateral covered thereby or the perfection or priority of any Lien in
favor of the Administrative Agent on behalf of the Lenders Parties in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of bad faith,
gross


- 79 -
        

--------------------------------------------------------------------------------





negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, reasonable
out-of-pocket costs and expenses of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, further, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its Commitment
Percentage (determined as of the time that the applicable reimbursement is
sought) of any out‑of‑pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out‑of‑pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other Obligations and the termination of this
Agreement. If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall promptly share such reimbursement on a ratable basis
with each Lender making any such payment.


Section 11.7. Lender Credit Decision, Etc.
Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent to any Lender.
Each of the Lenders acknowledges that it has made its own credit and legal
analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Administrative
Agent, any other Lender or counsel to the Administrative Agent, or any of their
respective Related Parties, and based on the financial statements of


- 80 -
        

--------------------------------------------------------------------------------





the Borrower, the other Loan Parties, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders also acknowledges that it will, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective Related Parties, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrower, any other Loan Party or any other Subsidiary.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Administrative Agent or
any of its Related Parties. Each of the Lenders acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender.


Section 11.8. Successor Administrative Agent.
The Administrative Agent (a) may resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (b) may be removed as Administrative Agent by the Requisite Lenders
(excluding the Lender then acting as Administrative Agent) if the Administrative
Agent (i) is found by a court of competent jurisdiction in a final,
non-appealable judgment to have committed gross negligence, bad faith or willful
misconduct in the course of performing its duties hereunder or (ii) has become a
Defaulting Lender under clause (d) of the definition of such term. Upon any such
resignation or removal, the Requisite Lenders shall have the right to appoint a
successor Administrative Agent which appointment shall, provided no Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed. If no successor Administrative Agent shall
have been so appointed in accordance with the immediately preceding sentence,
and shall have accepted such appointment, within 30 days after the current
Administrative Agent’s giving of notice of resignation or upon the removal of
the current Administrative Agent, then, in the case of resignation by the
Administrative Agent, the current Administrative Agent may, or in the case of
removal of the Administrative Agent, the Requisite Lenders may, on behalf of the
Lenders, appoint a successor Administrative Agent, which shall be a Lender, if
any Lender shall be willing to serve, and otherwise shall be an Eligible
Assignee; provided that if no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any
Administrative Agent’s


- 81 -
        

--------------------------------------------------------------------------------





resignation or removal hereunder as Administrative Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
to any of its Affiliates by giving the Borrower and each Lender prior written
notice.


Section 11.9. Titled Agents.
Each of the Arranger and Documentation Agents (each a “Titled Agent”) in each
such respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.


Section 11.10. Specified Derivatives Contracts.
No Specified Derivatives Provider that obtains the benefits of Section 10.5. by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of such Specified Derivatives Contracts, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Specified Derivatives Provider.


ARTICLE XII. MISCELLANEOUS
Section 12.1. Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, electronically mailed, telecopied, or delivered as follows:


If to the Borrower:


Washington Real Estate Investment Trust
1775 Eye Street, NW, Suite 1000
Washington, D.C. 20006
Attention: Chief Financial Officer
Telecopier:    (202) 379-3554
Telephone:    (202) 774-3200
Email:        sriffee@washreit.com


with a copy to:




- 82 -
        

--------------------------------------------------------------------------------





Washington Real Estate Investment Trust
1775 Eye Street, NW, Suite 1000
Washington, D.C. 20006
Attention: Treasurer
Telecopier: (202) 379-3554
Telephone: (202) 774-3200
Email: dhammond@washreit.com


Washington Real Estate Investment Trust
1775 Eye Street, NW, Suite 1000
Washington, D.C. 20006
Attention: General Counsel
Telecopier:    (202) 379-3554
Telephone:    (202) 774-3200
Email:         tfielder@washreit.com


If to the Administrative Agent:


Wells Fargo Bank, National Association
10 South Wacker Drive, 32nd floor
Chicago, Illinois 60606
Attention: Brandon Barry
Telecopier:     (312) 782-0966
Telephone:    (312) 827-1525
Email:        brandon.barry@wellsfargo.com


with a copy to


Wells Fargo Bank, National Association
550 S Tryon Street, 6th Floor
Charlotte, North Carolina 28202-6000
Mail code D1086-061
Attn: Douglas Frazer
Telecopier:    (704) 715-1289
Telephone:    (704) 715-5747
Email:        doug.e.frazer@wellsfargo.com


If to the Administrative Agent under Article II.


Wells Fargo Bank, National Association
Minneapolis Loan Center
MAC N9303 110
600 South 4th St., 9th Floor
Minneapolis, Minnesota 55415
Attn: David DeAngelis
Telecopier:    (866) 595-7861
Telephone:    (612) 667-4773
Email:         david.r.deangelis@wellsfargo.com


If to any other Lender:


- 83 -
        

--------------------------------------------------------------------------------







To such Lender’s address, telecopy number or electronic mail address as set
forth in the applicable Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender shall only be required to give notice of any such
other address to the Administrative Agent and the Borrower. All such notices and
other communications shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; (iii) if hand delivered or sent by overnight
courier, when delivered; or (iv) if delivered in accordance with Section 8.5. to
the extent applicable; provided, however, that, in the case of the immediately
preceding clauses (i), (ii) and (iii), non-receipt of any communication as of
the result of any change of address of which the sending party was not notified
or as the result of a refusal to accept delivery shall be deemed receipt of such
communication. None of the Administrative Agent or any Lender shall incur any
liability to any Loan Party (nor shall the Administrative Agent incur any
liability to the Lenders) for acting upon any telephonic notice referred to in
this Agreement which the Administrative Agent or such Lender, as the case may
be, believes in good faith to have been given by a Person authorized to deliver
such notice or for otherwise acting in good faith hereunder. Failure of a Person
designated to get a copy of a notice to receive such copy shall not affect the
validity of notice properly given to another Person.


Section 12.2. Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable and documented out-of-pocket costs and reasonable and documented
expenses incurred in connection with the preparation, negotiation and execution
of, and any amendment, supplement or modification to, any of the Loan Documents
(including due diligence expenses and reasonable travel expenses related to
closing), and the consummation of the transactions contemplated hereby and
thereby, including the reasonable and documented out‑of‑pocket fees and
disbursements of counsel to the Administrative Agent and all reasonable and
documented out‑of‑pocket costs and expenses of the Administrative Agent in
connection with the use of IntraLinks, SyndTrak or other similar information
transmission systems in connection with the Loan Documents, (b) to pay or
reimburse the Administrative Agent and the Lenders for all their reasonable and
documented out‑of‑pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable and documented fees and disbursements of their respective counsel
and any payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan Documents, (c) to pay, and indemnify
and hold harmless the Administrative Agent and the Lenders from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any failure to pay or delay in paying, documentary, stamp, excise
and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay or
reimburse the reasonable and documented out‑of‑pocket fees and disbursements of
counsel to the Administrative Agent and any Lender incurred in connection with
the representation of the Administrative Agent or such Lender in any matter
relating to or arising out of any bankruptcy or other proceeding of the type
described in Sections 10.1.(e) or 10.1.(f), including, without limitation
(i) any motion for relief from any stay or similar order, (ii) the negotiation,
preparation, execution and delivery of any document relating to the Obligations
and (iii) the negotiation and preparation of any debtor‑in‑possession financing
or any plan of reorganization of the Borrower or any other Loan Party, whether
proposed by the Borrower, such Loan Party, the Lenders or any other Person, and
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Administrative Agent and/or the Lenders may pay
such


- 84 -
        

--------------------------------------------------------------------------------





amounts on behalf of the Borrower and such amounts shall be deemed to be
Obligations owing hereunder. Notwithstanding the foregoing, the obligation to
reimburse the Lender Parties for fees and expenses in connection with the
matters described in items (b) and (d) shall be limited to the reasonable and
documented out‑of‑pocket fees, disbursements and other charges of one counsel to
the Lender Parties and, if reasonably necessary, a single local counsel for the
Lender Parties in each relevant jurisdiction and with respect to each relevant
specialty, and in the case of an actual or perceived conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Lender Parties
similarly situated. All amounts payable pursuant to this Section 12.2. shall be
due and payable 15 days after receipt of a reasonably detailed invoice therefor.


Section 12.3. Setoff.
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Lender, each Affiliate
of the Administrative Agent or any Lender, and each Participant, at any time or
from time to time while an Event of Default exists, without notice to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but in the case of a Lender, an Affiliate of a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, such
Lender, any Affiliate of the Administrative Agent or such Lender, or such
Participant, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 10.2., and although such
Obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 3.9. and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders and (y) such Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.


Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


(b)    THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR


- 85 -
        

--------------------------------------------------------------------------------





OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK,
NEW YORK, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY FURTHER
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS
BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.
THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE
THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED IN
SECTION 12.1. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.


(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.


Section 12.5. Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower
(other than as permitted pursuant to Section 12.20.) may not assign or otherwise
transfer any of its rights or obligations hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of


- 86 -
        

--------------------------------------------------------------------------------





the immediately following subsection (b), (ii) by way of participation in
accordance with the provisions of the immediately following subsection (d) or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of the immediately following subsection (e) (and, subject to the
last sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in the immediately
following subsection (d) and, to the extent expressly contemplated hereby, the
Related Parties of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans at the time owing to it);
provided that any such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of (w) an assignment of the entire remaining amount of an
assigning Lender’s Loans at the time owing to it, (x) contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in the immediately following clause (B) in the aggregate, (y) an assignment of
the entire remaining amount of an assigning Lender’s Commitment or Loans at the
time owing to it, or (z) an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and


(B)    in any case not described in the immediately preceding subsection (A),
the aggregate principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000 in the case
of any assignment of a Loan, unless each of the Administrative Agent and, so
long as no Default or Event of Default shall exist, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, however, that if, after giving effect to such assignment, the amount
of the outstanding principal balance of the Loans of such assigning Lender, as
applicable, would be less than $5,000,000, then such assigning Lender shall
assign the entire amount of its Loans at the time owing to it.


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall exist at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and




- 87 -
        

--------------------------------------------------------------------------------





(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Loan to a Person who is not a Lender, an Affiliate of a Lender or an
Approved Fund.


(iv)    Assignment and Assumption; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 for each assignment
(which fee the Administrative Agent may, in its sole discretion, elect to
waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate, and such transferor Lender shall promptly
return any existing Notes held by such Lender to the Borrower (or, if lost,
destroyed or mutilated, if requested by the Borrower a lost note affidavit
including a customary indemnity).


(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to


- 88 -
        

--------------------------------------------------------------------------------





the extent otherwise expressly agreed by the affected parties, no assignment by
a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with the immediately following subsection (d).


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, any Defaulting Lender or the Borrower or
any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to (w) increase such Lender’s Commitment, (x) extend the date fixed for
the payment of principal on the Loans or portions thereof owing to such Lender,
(y) reduce the rate at which interest is payable thereon or (z) release any
Guarantor from its Obligations under the Guaranty except as contemplated by
Section 7.13.(c), in each case, as applicable to that portion of such Lender’s
rights and/or obligations that are subject to the participation. The Borrower
agrees that each Participant shall be entitled to the benefits of
Sections 3.10., 4.1., 4.4. (subject to the requirements and limitations therein,
including the requirements under Section 3.10.(g) (it being understood that the
documentation required under Section 3.10.(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.6. as if it were an assignee under subsection (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.1. or
3.10., with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Regulatory Change that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.6. with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 12.3. as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3. as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any


- 89 -
        

--------------------------------------------------------------------------------





obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f)    No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.


(g)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


Section 12.6. Amendments and Waivers.
(a)    Generally. Except as otherwise expressly provided in this Agreement, (i)
any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Notwithstanding anything to the contrary contained in this
Section, the Fee Letter may only be amended, and the performance or observance
by any Loan Party thereunder may only be waived, in a writing executed by the
parties thereto.


(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i)    increase (or reinstate) or extend (except in accordance with Section
2.14.) the Commitments of a Lender or subject a Lender to any additional
obligations without the written consent of such Lender (it being understood and
agreed that a waiver of any condition precedent set


- 90 -
        

--------------------------------------------------------------------------------





forth in Section 5.1. or of any Default or Event of Default is not considered an
increase in the Commitments of any Lender);


(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required (x) for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” and (y) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;


(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;


(iv)    modify the definition of “Termination Date”, or otherwise postpone any
date fixed for, or forgive, any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations owing to the Lenders,
in each case, without the written consent of each Lender directly affected
thereby;


(v)    modify the definition of “Commitment Percentage” without the written
consent of each Lender directly affected thereby;


(vi)    modify the provisions of Section 3.2. without the written consent of
each Lender directly and adversely affected thereby;


(vii)    amend this Section, amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, modify the definition of the term “Requisite Lenders”
or modify in any other manner the number or percentage of the Lenders required
to make any determinations or waive any rights hereunder or to modify any
provision hereof without the written consent of each Lender;


(viii)    [reserved];


(ix)    release any Guarantor from its obligations under the Guaranty (except as
contemplated by Section 7.13.(b)) without the written consent of each Lender (it
being understood and agreed that this clause (ix) shall not apply to any
amendment to Section 7.13. unless such amendment has the effect of releasing any
Person that has already become a Guarantor); or


(x)    waive a Default or Event of Default under Section 10.1.(a), except as
permitted in Section 10.7., without the written consent of each Lender directly
and adversely affected thereby.


(c)    Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. The Administrative Agent and the Borrower may, without the consent of
any Lender, enter into the amendments or modifications to this Agreement or any
of the other Loan Documents or enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 4.2.(b) in
accordance with the terms of Section 4.2.(b). Any amendment, waiver or consent
with respect to any Loan Document that (i)


- 91 -
        

--------------------------------------------------------------------------------





diminishes the rights of a Specified Derivatives Provider in a manner or to an
extent dissimilar to that affecting the Lenders or (ii) increases the
liabilities or obligations of a Specified Derivatives Provider shall, in
addition to the Lenders required hereinabove to take such action, require the
consent of the Lender that is (or having an Affiliate that is) such Specified
Derivatives Provider. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.


(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 12.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement.


(e)    [Reserved].


(f)    Reorganization Amendments. Notwithstanding anything in this Section or
any other provision of this Agreement and the Loan Documents to the contrary,
each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended (or amended and restated), without the consent of any
of the Lenders, to the extent necessary or appropriate in the opinion of the
Administrative Agent to (i) effect the OP’s assumption of all of the Borrower’s
liabilities and obligations under, and the Borrower’s transfer and assignment to
the OP of all of the Borrower’s rights and benefits under, this Agreement and
the other Loan Documents to which the Borrower is a party as permitted under
Section 12.20. and (ii) effect such other amendments to (or amendment and
restatement of) this Agreement and the other Loan Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of Section 12.20., including, without
limitation, to amend representations, covenants and events of default as
appropriate to permit consummation of the Reorganization and reflect the OP as
the Borrower hereunder, and the Lenders hereby expressly authorize the
Administrative Agent to enter into any such amendments or amendment and
restatement.


(g)    Amend and Extend Transactions.


(i)    The Borrower may, by written notice to the Administrative Agent from time
to time, request an extension (each, an “Extension”) of the maturity date of any
Loans to the extended maturity


- 92 -
        

--------------------------------------------------------------------------------





date specified in such notice. Such notice shall (A) set forth the amount of the
applicable Loans that will be subject to the Extension (which shall be in a
minimum amount of $100,000,000 and minimum increments of $25,000,000 in excess
thereof (or such other amounts as may be acceptable to the Borrower and the
Administrative Agent)), (B) set forth the date on which such Extension is
requested to become effective (which shall be not less than ten (10) Business
Days nor more than sixty (60) days after the date of such Extension notice (or
such longer or shorter periods as the Administrative Agent shall agree in its
sole discretion)) and (C) identify the relevant Loans to which such Extension
relates. Each Lender of the applicable Loans shall be offered (an “Extension
Offer”) an opportunity to participate in such Extension on a pro rata basis and
on the same terms and conditions as each other Lender of such Loans pursuant to
procedures established by, or reasonably acceptable to, the Administrative Agent
and the Borrower. If the aggregate principal amount of Loans in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans subject to the Extension Offer as
set forth in the Extension notice, then the Loans shall be extended ratably up
to such maximum amount based on the respective principal amounts with respect to
which such Lenders have accepted such Extension Offer.


(ii)    The following shall be conditions precedent to the effectiveness of any
Extension: (A) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (B) the representations and warranties set forth in Section 6.1. and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the effective date of
such Extension except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder, (C) the terms of such Extended Loans
shall comply with subclause (iii) of this Section 12.6.(g), and (D) the
Termination Date shall have been first extended pursuant to Section 2.14. prior
to any Extension pursuant to this Section 12.6.(g). Notwithstanding any other
provision of this Agreement to the contrary, in no event shall the Loans of any
Lender be extended pursuant to this Section 12.6.(g) unless such Lender
affirmatively accepts in writing the applicable Extension Offer, it being
understood and agreed that a failure by a Lender to respond to any such
Extension Offer shall be deemed to be a rejection by such Lender of such
Extension Offer.


(iii)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (A) the final maturity date of any Extended Loan shall be no earlier than
the latest Termination Date then in effect for any Loans, (B)(x) there shall be
no scheduled amortization of the Extended Loans and (y) the average life to
maturity of the Extended Loans shall be no shorter than the remaining average
life to maturity of the existing Loans, (C) the Extended Loans will rank pari
passu in right of payment and with respect to security with the existing Loans
and the borrower and guarantors of the Extended Loans shall be the same as the
Borrower and Guarantors with respect to the existing Loans, (D) the interest
rate margin, rate floors, fees, original issue discount and premium applicable
to any Extended Loans shall be determined by the Borrower and the applicable
extending Lenders, (E) the Extended Loans may participate on a pro rata or less
than pro rata (but not greater than pro rata) basis in voluntary prepayments
with the other Loans and (F) the terms of the Extended Loans, as applicable,
shall be substantially identical to the terms set forth herein (except as set
forth in sub-clauses (A) through (E) above).




- 93 -
        

--------------------------------------------------------------------------------





(iv)    In connection with any Extension, the Borrower, the Administrative Agent
and each applicable extending Lender shall execute and deliver to the
Administrative Agent an Extension Amendment and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extension. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension. Any Extension Amendment may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to implement the terms of any such Extension, including
any amendments necessary to establish Extended Loans as a new class or tranche
of Loans, and such other technical amendments as may be necessary or appropriate
in the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new class or tranche (including to
preserve the pro rata treatment of the extended and non-extended classes or
tranches), in each case on terms consistent with this Section 12.6.(g).


Section 12.7. Nonliability of Administrative Agent and Lenders.
The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. None of the Administrative Agent or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. None of the Administrative Agent or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations. The Borrower hereby acknowledges that each of the Administrative
Agent, Lenders and Arranger and each of their Affiliates may have economic
interests that conflict with those of the Borrower.


Section 12.8. Confidentiality.
The Administrative Agent and each Lender shall not disclose to any Person and
shall maintain the confidentiality of all Information (as defined below) but in
any event may make disclosure: (a) to its Affiliates and to its and its
Affiliates’ other respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; provided that the
disclosure of any such Information under clauses (i) or (ii) of this Section to
such Persons shall be made subject to the acknowledgement and acceptance by any
such Person that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower and such disclosing Person, including,
without limitation, as agreed in any confidential information memorandum or
other marketing materials); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings, or as otherwise required by Applicable
Law (in which case (other than in the case of requests from regulatory
authorities), such Person shall, to the extent permitted by law, inform you
promptly in advance thereof); (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information and are or have been
advised of their obligation to keep information of this type confidential);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any Specified


- 94 -
        

--------------------------------------------------------------------------------





Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent
or such Lender to be a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender on a nonconfidential basis from a source other than the Borrower or
any Affiliate of the Borrower; (g) to the extent requested by, or required to be
disclosed to, any nationally recognized rating agency or regulatory or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) having or purporting to have
jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Administrative Agent and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, any other Loan Party, any other Subsidiary or any
Affiliate. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.


Section 12.9. Indemnification.
(a)    The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnified Party”) against, and hold each
Indemnified Party harmless from, and shall pay or reimburse any such Indemnified
Party for, any and all losses, claims (including without limitation,
Environmental Claims), damages, liabilities and related expenses (including
without limitation, the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel for any Indemnified Party), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Borrower, any other Loan Party or any other Subsidiary) other
than such Indemnified Party and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
Transactions and the other transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower, any other Loan Party or any other Subsidiary, or
any Environmental Claim related in any way to the Borrower, any other Loan Party
or any other Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding (an “Indemnity Proceeding”) relating to any of the
foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by the Borrower, any other Loan Party or any other
Subsidiary, and regardless of whether any Indemnified Party is a party thereto,
or (v) any claim (including without limitation, any Environmental Claims),
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto) and the prosecution and defense thereof,
arising out of or in any way connected with the Loans, this Agreement, any other
Loan Document, or any documents contemplated by or referred to herein or
therein, the Transactions or the other transactions contemplated hereby or
thereby, including without limitation, reasonable and documented out‑of‑pocket
attorneys and consultant’s fees (in any case, limited to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
such Indemnified Parties and, if reasonably necessary, a single local counsel
for the Indemnified Parties in


- 95 -
        

--------------------------------------------------------------------------------





each relevant jurisdiction and with respect to each relevant specialty, and in
the case of an actual or perceived conflict of interest, one additional counsel
in each relevant jurisdiction to the affected Indemnified Parties similarly
situated); provided, however, that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnified Party or (B)
arise from any dispute solely among Indemnified Parties (except in connection
with claims or disputes (1) relating to whether the conditions to any Credit
Event have been satisfied, (2) with respect to a Defaulting Lender or the
determination of whether a Lender is a Defaulting Lender, (3) against the
Administrative Agent or the Arrangers in their respective capacities as such,
and (4) directly resulting from any act or omission on part of the Borrower, any
other Loan Party or any other Subsidiary). This Section 12.9.(a) shall not apply
with respect to Taxes addressed in Section 3.10. or yield maintenance
obligations described in Section 4.1. and Section 4.4.


(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.


(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.


Section 12.10. Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) none of the Lenders is obligated any longer under this
Agreement to make any Loans and (c) all Obligations (other than obligations
which survive as provided in the following sentence) have been paid and
satisfied in full. Promptly following such termination, upon the Borrower’s
written request, each Lender shall promptly return to the Borrower any Note
issued to such Lender. The indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6.,
12.2. and 12.9. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.4., shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising after such termination as well as before and
(ii) at all times after any such party ceases to be a party to this Agreement
with respect to all matters and events existing on or prior to the date such
party ceased to be a party to this Agreement. Upon the Borrower’s request, the
Administrative Agent agrees to deliver to the Borrower, at the Borrower’s sole
cost and expense, written confirmation of the foregoing termination.


Section 12.11. Severability of Provisions.
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.12. GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


- 96 -
        

--------------------------------------------------------------------------------







Section 12.13. Counterparts.
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 12.14. Obligations with Respect to Loan Parties and Subsidiaries.
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.


Section 12.15. Independence of Covenants.
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.16. Limitation of Liability.
None of the Administrative Agent, any Lender, or any of their respective Related
Parties shall have any liability with respect to, and the Borrower hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, consequential or punitive damages suffered or
incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents, the Transactions or
any of the other transactions contemplated by this Agreement or any of the other
Loan Documents.


Section 12.17. Entire Agreement.
This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.


Section 12.18. Construction.
The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Administrative Agent, the
Borrower and each Lender.




- 97 -
        

--------------------------------------------------------------------------------





Section 12.19. Headings.
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 12.20. UPREIT Reorganization.
(a)    If the Borrower elects to reorganize its corporate organizational
structure to implement an “umbrella partnership” real estate investment trust
structure by forming a limited partnership, limited liability company or other
registered business organization (other than a general partnership) under the
laws of any state of the United States or the District of Columbia (the “OP”) of
which the Borrower (or a Wholly Owned Subsidiary of the Borrower) is to be the
general partner, manager, or managing member, as applicable (the
“Reorganization”), the OP, subject to the satisfaction of the conditions set
forth in this clause (a) below, may assume all of the Borrower’s liabilities and
obligations under, and the Borrower may transfer and assign to the OP all of the
Borrower’s rights and benefits under, this Agreement and the other Loan
Documents to which the Borrower is a party (and the Borrower shall be released
from all liabilities and obligations under this Agreement and the other Loan
Documents to which the Borrower is a party except as expressly provided
otherwise)(collectively, the “Assumption Transaction”):


(i)    the Borrower shall have given the Administrative Agent and the Lenders
prior written notice of the Borrower’s intent to exercise its rights under this
Section at least 30 days (or such shorter period as may be permitted by the
Administrative Agent) prior to the proposed effective date of the Assumption
Transaction (the “Assumption Date”);


(ii)    the Administrative Agent shall have received each of the following, in
form and substance reasonably satisfactory to the Administrative Agent:


(A)    an assignment and assumption agreement executed by the Borrower and the
OP, acknowledged by the other Loan Parties, providing for the OP’s assumption of
all of the Borrower’s liabilities and obligations under, and the Borrower’s
transfer and assignment to the OP of all of the Borrower’s rights and benefits
under, this Agreement and the other Loan Documents to which the Borrower is a
party (and the term “REIT Entity” shall thereafter refer to Washington Real
Estate Investment Trust (including any successor entity thereto which becomes
the general partner, manager, or managing member, as applicable, of the OP, or
the ultimate parent thereof) and, except as set forth in the first sentence of
Section 1.2. hereof or otherwise expressly set forth herein, the term “Borrower”
shall thereafter refer to the OP);
    
(B)    amendments to this Agreement and the other Loan Documents executed by the
Borrower, the OP and the other Loan Parties, as appropriate, requested or
approved by the Administrative Agent as permitted under Section 12.6.(f);


(C)    Notes executed by the OP, payable to each applicable Lender that has
requested that it receive Notes and complying with the terms of Section 2.12.(a)
(it being understood that any previously issued notes shall be returned in
exchange for such new replacement notes);


(D)    an opinion of counsel to the OP and the other Loan Parties, addressed to
the Administrative Agent and the Lenders and covering such matters as the
Administrative


- 98 -
        

--------------------------------------------------------------------------------





Agent may reasonably request in relation to matters covered in opinions
concerning the Borrower on the Effective Date;


(E)    the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the OP certified as of a recent
date by the Secretary of State of the state of formation of the OP;


(F)    a certificate of good standing (or certificate of similar meaning) with
respect to the OP issued as of a recent date by the Secretary of State of the
state of formation of the OP and certificates of qualification to transact
business or other comparable certificates issued as of a recent date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which the OP is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;


(G)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the OP with
respect to each of the officers of the OP authorized to execute and deliver the
Loan Documents to which the OP is to become a party, and authorized to execute
and deliver on behalf of the OP Notices of Borrowing, Notices of Conversion and
Notices of Continuation;


(H)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the OP of (A) the operating
agreement of the OP, if a limited liability company, the partnership agreement,
if a limited or general partnership, or other comparable document in the case of
any other form of legal entity and (B) all corporate, partnership, member or
other necessary action taken by or on behalf of the OP to authorize the
Reorganization and the execution, delivery and performance of the Loan Documents
to which it is, or is to become, a party in connection therewith;


(I)    no Default or Event of Default shall exist as of the date the
Reorganization, or will exist immediately after giving effect thereto;


(J)    the representations and warranties made or deemed made by the Borrower,
the OP or any other Loan Party in any Loan Document (as amended to incorporate
any revisions associated with the Reorganization) to which such Loan Party is a
party shall be true and correct in all material respects (except in the case of
a representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
Assumption Date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true in all respects) on
and as of such earlier date) and except for changes in factual circumstances not
prohibited hereunder;


(K)    the Administrative Agent shall have received an officer’s certificate
from the chief executive officer or chief financial officer of the OP certifying
the matters referred to in the immediately preceding sub‑clauses (I) and (J);


(L)    such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request; and


- 99 -
        

--------------------------------------------------------------------------------







(iii)    the OP shall have provided all information requested by the
Administrative Agent and each Lender in order to comply with applicable “know
your customer” and anti-money laundering rules and regulations, including
without limitation, the Patriot Act; and


(iv)    the Borrower shall have transferred all of its assets to the OP other
than those assets the Borrower is permitted to retain in accordance with Section
12.20.(b).


(b)    Immediately upon the effectiveness of the Assumption Transaction and for
so long as this Agreement is in effect, (i) the REIT Entity’s assets shall
consist solely of Equity Interests in the OP or any Wholly Owned Subsidiaries
whose assets consist solely of direct or indirect Equity Interests in the OP
(provided, that the REIT Entity may (A) have cash and other assets of nominal
value incidental to its ownership of such Equity Interests, (B) own certain
other Equity Interests or such other assets in an aggregate amount not to exceed
$50,000,000 (or such greater amount as may be approved by the Administrative
Agent solely with respect to Equity Interests or assets held by the REIT Entity
at the time of the Reorganization; provided such additional amount shall not
exceed $50,000,000 for more than one year following the date of the
Reorganization), (C) maintain assets on a temporary or pass-through basis that
are held for subsequent payment of dividends or other Restricted Payments not
prohibited by Section 9.1.(f) or for contribution to any Subsidiary and (D)
contract rights related to the REIT Entity’s status as a public company and
(ii) neither the REIT Entity nor any Wholly Owned Subsidiaries whose assets
consist solely of direct or indirect Equity Interests in the OP (each a “Parent
Entity”) shall have any liabilities other than liabilities that would be
reflected in consolidated financial statements of the OP (provided, that any
Parent Entity may have (1) other liabilities incidental to its status as a
publicly traded REIT and not constituting liabilities in respect of Indebtedness
for borrowed money, including liabilities associated with employment contracts,
employee benefit matters, indemnification obligations pursuant to purchase and
sale agreements, and other legacy liabilities arising pursuant to contracts
entered into in the ordinary course of business prior to (and not in
contemplation of) the Reorganization, (2) nonconsensual obligations imposed by
operation of Applicable Law, (3) obligations (i) in the form of Nonrecourse
Indebtedness Guarantees and (ii) contingent obligations in relation to ground
leases, and (4) other immaterial obligations, immaterial intercompany
obligations or other intercompany obligations owing by any Parent Entity to the
OP or any Subsidiary of the OP. If at any time the requirements set forth in
this Section 12.20.(b) are not satisfied, the REIT Entity shall be required
become a Guarantor in accordance with Section 7.13. hereof.


Section 12.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    


- 100 -
        

--------------------------------------------------------------------------------





(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
[Signatures on Next Page]


- 101 -
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.




WASHINGTON REAL ESTATE INVESTMENT TRUST




By: /s/ Stephen E. Riffee__________
Name: Stephen E. Riffee
Title: Chief Financial Officer














































[Signatures Continued on Next Page]


[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]
 

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender




By: /s/ Scott S. Solis__________
Name: Scott S. Solis
Title: Managing Director








[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]
 

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Katie Chowdhry__________
Name: Katie Chowdhry
Title: Senior Vice President




[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]
 

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Timothy J. Tillman__________
Name: Timothy J. Tillman
Title: Senior Vice President








[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]
 

--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Sara Smith__________
Name: Sarah Smith
Title: VP






[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]
 

--------------------------------------------------------------------------------






CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By: /s/ Jessica W. Phillips_________
Name: Jessica W. Phillips
Title: Senior Vice President






































    


[Signature Page to Term Loan Agreement with Washington Real Estate Investment
Trust]
 

--------------------------------------------------------------------------------






SCHEDULE I




Commitments


Lender
Commitment Amount
Wells Fargo Bank, National Association


$180,000,000


PNC Bank, National Association


$90,000,000


U.S. Bank National Association


$90,000,000


KeyBank National Association


$45,000,000


Capital One, National Association


$45,000,000


TOTAL


$450,000,000











 

--------------------------------------------------------------------------------






Schedule 6.1.(b)
Ownership Structure


Subsidiaries and Unconsolidated Affiliates


Part I – Subsidiaries


Subsidiaries (* denotes Non-Wholly Owned Subsidiary)
WRIT Frederick Crossing Land, LLC
Frederick Crossing Associates L.C.
Frederick Crossing Retail Associates L.C.
WRIT Frederick Crossing Lease, LLC
WRIT Frederick Crossing Associates, Inc.
WRIT-Kenmore, LLC
WRIT - 2445 M LLC
WRIT GATEWAY OVERLOOK LLC
WRIT 1140 CT LLC
WRIT Limited Partnership
Real Estate Management, Inc. (REMI)
Washington Parking, Inc.
WRIT Dulles Station, LLC
Washington Metro, Inc.
WRIT 1227 25th Street LLC
WRIT 8283 Greensboro Drive LLC
WRIT Crimson On Glebe Member LLC
650 N. Glebe, LLC
WRIT Olney Village Center LLC
WRIT Fairgate LLC
WRIT Yale West LLC
WRIT Paramount LLC
WRIT ANC LLC
WRIT 1775 EYE STREET LLC
WRIT SPRING VALLEY LLC
WashREIT Wellington LLC
WashREIT OP LLC
WashREIT OP Sub DC LLC
WashREIT 1901 Pennsylvania Ave Grantor Trust Ownership LLC
WashREIT 1901 Pennsylvania Ave Trustee LLC
WashREIT Courthouse Square LLC
WashREIT 515 King St LLC
WashREIT Frederick County Square LLC
WashREIT Wellington Apartments LLC
WashREIT Monument II LLC



   
  
 

--------------------------------------------------------------------------------





Subsidiaries (* denotes Non-Wholly Owned Subsidiary)
WashREIT Park Adams Apartments LLC
WashREIT Roosevelt Towers LLC
WashREIT Randolph Shopping Center LLC
WashREIT Takoma Park Shopping Center LLC
WashREIT Wheaton Park Shopping Center LLC
WashREIT Centre at Hagerstown LLC
WashREIT Westminster Shopping Center LLC
WashREIT Shoppes at Foxchase LLC
WashREIT Bradlee Shopping Center LLC
WashREIT Chevy Chase Metro Center Grantor Trust Ownership LLC
WashREIT Chevy Chase Metro Center Trustee LLC
WashREIT 1776 G St Grantor Trust Ownership LLC
WashREIT 1776 G St Trustee LLC
WashREIT 1220 19th St Grantor Trust Ownership LLC
WashREIT 1220 19th St Trustee LLC
WashREIT 2000 M St Grantor Trust Ownership LLC
WashREIT 2000 M St Trustee LLC
WashREIT Riverside LLC
WashREIT Riverside Apartments LLC
WashREIT 3801 Connecticut Ave Trust Ownership LLC
WashREIT 3801 Connecticut Ave Trustee LLC
WashREIT Watergate 600 OP LP (f/k/a WashReit HW LP)*
WashREIT Arlington Tower LLC
WashREIT Virginia Lender LLC
SME Rock Manager, Inc. (to be dissolved)
SYN-Rock Manager, Inc. (to be dissolved)
Trade Rock Manager, Inc. (to be dissolved)
WashREIT Alexandria Holdings LLC
WashREIT Bull Run Holdings LLC
WashREIT Dulles Holdings LLC
WashREIT Germantown Holdings LLC
WashREIT Leesburg Holdings LLC
WashREIT McNair Farms Holdings LLC
WashREIT Watkins Mill Holdings LLC



Part II – Unconsolidated Affiliate


None.




 
  
 

--------------------------------------------------------------------------------






Schedule 6.1.(f)
Properties


Properties
Location
Year Acquired
Major Redevelopment/ Development
Office Buildings 
 
 
 
 
1901 Pennsylvania Avenue
Washington, DC
1977
 
 
515 King Street
Alexandria, VA
1992
 
 
Watergate 600
Washington, DC
2017
 
 
1220 19th Street
Washington, DC
1995
 
 
1600 Wilson Boulevard
Arlington, VA
1997
 
 
Silverline Center (formerly 7900 Westpark)
Tysons, VA
1997
 
 
Arlington Tower
Arlington, VA
2018
 
 
Courthouse Square
Alexandria, VA
2000
 
 
1776 G Street
Washington, DC
2003
 
 
Monument II
Herndon, VA
2007
 
 
2000 M Street, NW
Washington, DC
2007
 
 
925 Corporate Drive (Building E)
Stafford, VA
2010
 
 
1000 Corporate Drive (Building G)
Stafford, VA
2010
 
 
1140 Connecticut Avenue
Washington, DC
2011
 
 
1227 25th Street
Washington, DC
2011
 
 
John Marshall II
Tysons, VA
2011
 
 
Fairgate at Ballston
Arlington, VA
2012
 
 
Army Navy Building
Washington, DC
2014
 
 
1775 Eye Street
Washington, DC
2014
 
Retail Centers
 
 
 
 
Takoma Park
Takoma Park, MD
1963
 
 
Westminster
Westminster, MD
1972
 
 
Concord Centre
Springfield, VA
1973
 
 
Wheaton Park
Wheaton, MD
1977
 
 
Bradlee
Alexandria, VA
1984
 
 
Chevy Chase Metro Plaza
Washington, DC
1985
 
 
Shoppes of Foxchase
Alexandria, VA
1994
 
 
Frederick County Square
Frederick, MD
1995
 
 
800 S. Washington Street
Alexandria, VA
1998/2003
 
 
Centre at Hagerstown
Hagerstown, MD
2002
 
 
Frederick Crossing
Frederick, MD
2005
 
 
Randolph Shopping Center
Rockville, MD
2006
 
 
Montrose Shopping Center
Rockville, MD
2006
 
 
Gateway Overlook Shopping Center
Columbia, MD
2010
 
 
Olney Village Center
Olney, MD
2011
 



 
  
 

--------------------------------------------------------------------------------





Properties
Location
Year Acquired
Major Redevelopment/ Development
 
Spring Valley Village
Washington, DC
2014
X
Multifamily Buildings / # units
 
 
 
 
3801 Connecticut Avenue
Washington, DC
1963
 
 
Roosevelt Towers
Falls Church, VA
1965
 
 
Park Adams
Arlington, VA
1969
 
 
The Ashby at McLean
McLean, VA
1996
 
 
Bethesda Hill Apartments
Bethesda, MD
1997
 
 
Bennett Park
Arlington, VA
2007
 
 
Clayborne Apartments
Alexandria, VA
2008
 
 
Kenmore Apartments
Washington, DC
2008
 
 
The Maxwell
Arlington, VA
2011
 
 
The Paramount
Arlington, VA
2013
 
 
Yale West Apartments
Washington, DC
2014
 
 
The Wellington
Arlington, VA
2015
X
 
Riverside Apartments
Alexandria, VA
2016
X







 
  
 

--------------------------------------------------------------------------------






Schedule 6.1.(g)
Existing Indebtedness; Liens


Part I – Existing Indebtedness


Indebtedness as of April 30, 2019


Unsecured Debt (in $000s)
 


$995,867


4.95% notes due 10/1/20


$250,000


 
Unsecured Term Loan Facility maturing 3/15/21


$150,000


 
3.95% notes due 10/15/22


$300,000




 
Unsecured Term Loan Facility maturing 7/21/23


$250,000


 
7.25% notes due 02/25/28


$50,000


 
Net Discount/Premiums on notes issued


($1,058
)
 
Loan costs, net of amortization


($3,075
)
 
Mortgage Notes Payable (in $000s)
 


$56,313




 
 
 
Olney Village Center


$10,563


 
Yale West


$45,991


 
Loan costs, net of amortization


($241
)
 
Lines of credit (in $000s)
 


$248,000


Total Indebtedness (in $000s)
 


$1,300,180





Part II – Liens






Property
Owner
Lender/Servicer
Amount of secured Debt
($000s)
Olney Village Center
WRIT Olney Village Center LLC
MetLife
$10,563
Yale West
WRIT Yale West LLC
U.S. Department of Housing and Urban Development
$45,991









 
  
 

--------------------------------------------------------------------------------






Schedule 6.1.(h)
Litigation


None.


 
  
 

--------------------------------------------------------------------------------






Schedule 6.1.(n)
Environmental Matters




None.


 
  
 

--------------------------------------------------------------------------------






Schedule 6.1.(q)
Affiliate Transactions




None.






 
  
 

--------------------------------------------------------------------------------








EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT


This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Term Loan Agreement”), receipt of a
copy of which is hereby acknowledged by [the][each] Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the] [any] Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.


1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
















A-1
LEGAL02/38898269v3

--------------------------------------------------------------------------------





1.    Assignor[s]:        ______________________________


______________________________
[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:        ______________________________



______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.
Borrower:        Washington Real Estate Investment Trust



4.
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Term Loan Agreement



5.
Term Loan Agreement:    That certain Term Loan Agreement dated as of April 30,
2019 among Washington Real Estate Investment Trust, the Lenders parties thereto
and their assignees under Section 12.5. thereof, Wells Fargo Bank, National
Association, as Administrative Agent, and the other parties thereto



6.
Assigned Interest[s]:



Assignor[s]
Assignee[s]
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]
5 List each Assignor, as appropriate.
6 List each Assignee, as appropriate.
7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
8 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.




[Page break]


A-2
LEGAL02/38898269v3

--------------------------------------------------------------------------------





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


[NAME OF ASSIGNOR]




By:______________________________
Name: _________________________    
Title: __________________________


ASSIGNEE[S]
[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________




[NAME OF ASSIGNEE]




By:______________________________
Name: _________________________    
Title: __________________________












10 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).
11 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).




A-3
LEGAL02/38898269v3

--------------------------------------------------------------------------------





[Consented to and] Accepted:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent




By: _________________________________
Name: _____________________________
Title: ______________________________


[Consented to:]


[NAME OF RELEVANT PARTY]




By: _________________________________
Name: _____________________________
Title: ______________________________










12 To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.
13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.




A-4
LEGAL02/38898269v3

--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the Term
Loan Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement, (ii)
it meets all the requirements to be an Eligible Assignee as defined in the Term
Loan Agreement (subject to such consents, if any, as may be required under
Section 12.5.(b) of the Term Loan Agreement), (iii) from and after the Effective
Date specified for this Assignment and Assumption, it shall be bound by the
provisions of the Term Loan Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Term Loan Agreement, and has received or has been accorded the opportunity
to receive copies of the financial statements referenced in Section 6.1.(j)
thereof or of the most recent financial statements delivered pursuant to
Section 8.1. or 8.2. thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Term Loan Agreement (including,
without limitation, Section 3.10.(g) of the Term Loan Agreement), duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date


A-5
LEGAL02/38898269v3

--------------------------------------------------------------------------------





specified for this Assignment and Assumption. The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




A-6
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT B


FORM OF GUARANTY




THIS GUARANTY dated as of ______________, 20__ (this “Guaranty”) executed and
delivered by each of the undersigned and the other Persons from time to time
party hereto pursuant to the execution and delivery of an Accession Agreement in
the form of Annex I hereto (all of the undersigned, together with such other
Persons each a “Guarantor” and collectively, the “Guarantors”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of April 30, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), by and among Washington
Real Estate Investment Trust, a real estate investment trust formed under the
laws of the State of Maryland (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5. thereof (the “Lenders”), the
Administrative Agent, and the other parties thereto, for its benefit and the
benefit of the Lenders and the Specified Derivatives Providers (the
Administrative Agent, the Lenders and the Specified Derivatives Providers each
individually a “Guarantied Party” and collectively, the “Guarantied Parties”).


WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent, and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;


WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;


WHEREAS, the Borrower and the Guarantors, though separate legal entities, are
mutually dependent on each other in the conduct of their respective businesses
as an integrated operation and have determined it to be in their mutual best
interests to obtain financial accommodations from the Guarantied Parties through
their collective efforts;


WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations; and


WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Guarantied Parties’ making, and continuing to make, such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:


Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Lender or the Administrative Agent under or in connection with the Term Loan
Agreement or any other Loan Document, including without limitation, the
repayment of all principal of the Loans and the payment of all interest, fees,


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





charges, reasonable and documented out‑of‑pocket attorneys’ fees and other
amounts payable to any Lender or the Administrative Agent thereunder or in
connection therewith (including, to the extent permitted by Applicable Law,
interest, Fees and other amounts that would accrue and become due after the
filing of a case or other proceeding under the Bankruptcy Code (as defined
below) or other similar Applicable Law but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case or proceeding); (b) all existing or future payment and other
obligations owing by any Loan Party under any Specified Derivatives Contract
(other than any Excluded Swap Obligation); (c) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (d) all expenses,
including, without limitation, reasonable and documented out‑of‑pocket
attorneys’ fees and disbursements, that are incurred by the Administrative Agent
or any other Guarantied Party in the enforcement of any of the foregoing or any
obligation of such Guarantor hereunder; and (e) all other Guarantied
Obligations.


Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.


Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):


(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Term Loan Agreement, any other Loan Document, any Specified
Derivatives Contract or any other document, instrument or agreement evidencing
or relating to any Guarantied Obligations (the “Guarantied Documents”), or (iv)
any waiver, renewal, extension, addition, or supplement to, or deletion from, or
any other action or inaction under or in respect of, any Guarantied Document or
any assignment or transfer of any Guarantied Document;


(b)    any lack of validity or enforceability of any Guarantied Document or any
assignment or transfer of any Guarantied Document;


(c)    any furnishing to any of the Guarantied Parties of any security for any
of the Guarantied Obligations, or any sale, exchange, release or surrender of,
or realization on, any collateral securing any of the Guarantied Obligations;




B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to any of
the Guarantied Obligations, or any subordination of the payment of any of the
Guarantied Obligations to the payment of any other liability of the Borrower or
any other Loan Party;


(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
any other Loan Party or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;


(f)    any act or failure to act by any Loan Party or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against any other
Loan Party or any other Person to recover payments made under this Guaranty;


(g)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;


(h)    any application of sums paid by any Loan Party or any other Person with
respect to the liabilities of any Loan Party to any of the Guarantied Parties,
regardless of what liabilities of the Borrower remain unpaid;


(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;


(j)    any defense, set off, claim or counterclaim (other than indefeasible
payment and performance in full) which may at any time be available to or be
asserted by any Loan Party or any other Person against any Guarantied Party;


(k)    any change in the corporate existence, structure or ownership of any Loan
Party;


(l)    any statement, representation or warranty made or deemed made by or on
behalf of any Loan Party under any Guarantied Document, or any amendment hereto
or thereto, proves to have been incorrect or misleading in any respect; or


(m)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full) or release or termination of the obligations of
any Guarantor as provided by the terms of the Term Loan Agreement.


Section 4. Action with Respect to Guarantied Obligations. The Guarantied Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement any Guarantied Document; (c) sell, exchange, release or otherwise
deal with all, or any part, of any collateral securing any of the Guarantied
Obligations; (d) release any Loan Party or other Person liable in any manner for
the payment or collection of any of the Guarantied Obligations; (e) exercise, or
refrain from exercising, any rights against any Loan Party or any other Person;
and (f) apply any sum, by whomsoever paid or however realized, to the Guarantied
Obligations in such order as the Guarantied Parties shall elect.


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------







Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Term Loan Agreement and the other Guarantied Documents, as
if the same were set forth herein in full.


Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Term
Loan Agreement or any of the other Guarantied Documents.


Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Section 8. Inability to Accelerate. If the Guarantied Parties or any of them are
prevented under Applicable Law or otherwise from demanding or accelerating
payment of any of the Guarantied Obligations by reason of any automatic stay or
otherwise, the Administrative Agent and/or the other Guarantied Parties shall be
entitled to receive from each Guarantor, upon demand therefor, the sums which
otherwise would have been due had such demand or acceleration occurred.


Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of any of the
Guarantied Documents and such Guarantor shall be and remain liable to the
Administrative Agent or such other Guarantied Party for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Administrative Agent or such other Guarantied Party.


Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of another Loan Party, such Guarantor shall be
subrogated to the rights of the payee against such Loan Party; provided,
however, that such Guarantor shall not enforce any right or receive any payment
by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against such Loan Party arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full. If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Guarantied Parties and shall forthwith pay such amount to the
Administrative Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Term Loan Agreement or to be held by the Administrative Agent as collateral
security for any Guarantied Obligations existing.




B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes, subject to Section
3.10 of the Term Loan Agreement), and if such Guarantor is required by
Applicable Law or by any Governmental Authority to make any such deduction or
withholding, subject to Section 3.10 of the Term Loan Agreement, such Guarantor
shall pay to the Administrative Agent and the Lenders such additional amount as
will result in the receipt by the Administrative Agent and the Lenders of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.


Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Guarantied Documents or Applicable Law and not by way of
limitation of any such rights, each Guarantor hereby authorizes each Guarantied
Party, each Affiliate of a Guarantied Party, and each Participant, at any time
while an Event of Default exists, without any prior notice to such Guarantor or
to any other Person, any such notice being hereby expressly waived, but in the
case of a Guarantied Party (other than the Administrative Agent), an Affiliate
of a Guarantied Party (other than the Administrative Agent), or a Participant,
subject to receipt of the prior written consent of the Requisite Lenders
exercised in their sole discretion, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by a Guarantied Party, an
Affiliate of a Guarantied Party or such Participant to or for the credit or the
account of such Guarantor against and on account of any of the Guarantied
Obligations, although such obligations shall be contingent or unmatured. Each
Guarantor agrees, to the fullest extent permitted by Applicable Law, that any
Participant may exercise rights of setoff or counterclaim and other rights with
respect to its participation as fully as if such Participant were a direct
creditor of such Guarantor in the amount of such participation provided that
such Participant agrees to be subject to Section 3.3. of the Term Loan Agreement
as though it were a Lender.


Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of any other Loan Party to such Guarantor of whatever description, including
without limitation, all intercompany receivables of such Guarantor from any
other Loan Party (collectively, the “Junior Claims”) shall be subordinate and
junior in right of payment to all Guarantied Obligations. If an Event of Default
shall exist, no Guarantor shall accept any direct or indirect payment (in cash,
property or securities, by setoff or otherwise) from or any other Loan Party on
account of or in any manner in respect of any Junior Claim until all of the
Guarantied Obligations have been indefeasibly paid in full.


Section 14. Avoidance Provisions. It is the intent of each Guarantor and the
Guarantied Parties that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise. The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Guarantied Parties) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions”.
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Guarantied Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, as of the time any of the Guarantied
Obligations are deemed to have been incurred under the Avoidance Provisions,
would not cause the obligations of any Guarantor hereunder (or any other


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





obligations of such Guarantor to the Guarantied Parties), to be subject to
avoidance under the Avoidance Provisions. This Section is intended solely to
preserve the rights of the Administrative Agent and the other Guarantied Parties
hereunder to the maximum extent that would not cause the obligations of any
Guarantor hereunder to be subject to avoidance under the Avoidance Provisions,
and no Guarantor or any other Person shall have any right or claim under this
Section as against the Guarantied Parties that would not otherwise be available
to such Person under the Avoidance Provisions.


Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Loan Parties, and of
all other circumstances bearing upon the risk of nonpayment of any of the
Guarantied Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that neither of the
Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.


Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


SECTION 17. WAIVER OF JURY TRIAL.


(a)    EACH GUARANTOR, AND EACH OF THE GUARANTIED PARTIES BY ACCEPTING THE
BENEFITS HEREOF, ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR AMONG
SUCH GUARANTOR AND ANY OF THE GUARANTIED PARTIES WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
GUARANTORS, AND THE GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS GUARANTY.


(b)    EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY OTHER GUARANTIED PARTY, OR ANY RELATED PARTY OF
THE FOREGOING IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE
AGENT OR ANY OTHER GUARANTIED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY ANY GUARANTIED PARTY OR THE
ENFORCEMENT BY ANY GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER GUARANTIED DOCUMENTS, AND THE TERMINATION
OF THIS GUARANTY.


Section 18. Loan Accounts. The Administrative Agent and each other Guarantied
Party may maintain books and accounts setting forth the amounts of principal,
interest and other sums paid and payable with respect to the Guarantied
Obligations arising under or in connection with the Loan Documents, and in the
case of any dispute relating to any of the outstanding amount, payment or
receipt of any of such Guarantied Obligations or otherwise, the entries in such
books and accounts shall be binding on the Guarantors absent manifest error. The
failure of the Administrative Agent or any other Guarantied Party to maintain
such books and accounts shall not in any way relieve or discharge any Guarantor
of any of its obligations hereunder.


Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.


Section 20. Termination/Release of Guarantor. This Guaranty shall remain in full
force and effect with respect to each Guarantor until payment in full of the
Guarantied Obligations and the termination or cancellation of all Guarantied
Documents in accordance with their respective terms. Notwithstanding the
foregoing, once a Guarantor has been released from the Guaranty in accordance
with Section 7.13.(c) of the Term Loan Agreement, such Guarantor shall have no
further liability for the Guarantied Obligations, whether accrued prior to or
after the date of its release as a Guarantor.


Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Term Loan Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder.
Subject to Section 12.8. of the Term Loan Agreement, each Guarantor hereby
consents to the delivery by the Administrative Agent and any other Lender to any
Assignee or Participant (or any prospective


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.


Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.


Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.6.
of the Term Loan Agreement.


Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 2:00 p.m. Eastern
time, on the date one Business Day after demand therefor.


Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at its address for notices provided for in the Guarantied Documents, as
applicable, or (c) as to each such party at such other address as such party
shall designate in a written notice to the other parties. Each such notice,
request or other communication shall be effective (i) if mailed, when received;
(ii) if telecopied, when transmitted; or (iii) if hand delivered or sent by
overnight courier, when delivered; provided, however, that in the case of the
immediately preceding clauses (i) through (iii), non-receipt of any
communication as the result of any change of address of which the sending party
was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.


Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.


Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.


Section 28. Limitation of Liability. None of the Administrative Agent, any other
Guarantied Party or any of their respective Related Parties shall have any
liability with respect to, and each Guarantor hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty, any of
the other Guarantied Documents, or any of the transactions contemplated by this
Guaranty or any of the other Guarantied Documents. Each Guarantor hereby waives,
releases, and agrees not to sue the Administrative Agent, any other Guarantied
Party or any of their respective Related Parties for punitive damages in respect
of any claim in connection with, arising out of, or in any way related to, this
Guaranty, any of the other Guarantied Documents, or any of the transactions
contemplated by thereby.


Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5. of the Term Loan Agreement.


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------







Section 30. Right of Contribution. The Guarantors hereby agree as among
themselves that, if any Guarantor shall make an Excess Payment, such Guarantor
shall have a right of contribution from each other Guarantor in an amount equal
to such other Guarantor’s Contribution Share of such Excess Payment. The payment
obligations of any Guarantor under this Section shall be subordinate and subject
in right of payment to the Guarantied Obligations until such time as the
Guarantied Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated, and none of the Guarantors shall
exercise any right or remedy under this Section against any other Guarantor
until such Obligations have been indefeasibly paid and performed in full and the
Commitments have expired or terminated. Subject to Section 10 of this Guaranty,
this Section shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Applicable Law
against any other Loan Party in respect of any payment of Guarantied
Obligations. Notwithstanding the foregoing, all rights of contribution against
any Guarantor shall terminate from and after such time, if ever, that such
Guarantor shall cease to be a Guarantor in accordance with the applicable
provisions of the Loan Documents.


Section 31. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until termination of this Guaranty in accordance with
Section 20 hereof. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


Section 32. Definitions. (a) For the purposes of this Guaranty:


“Contribution Share” means, for any Guarantor in respect of any Excess Payment
made by any other Guarantor, the ratio (expressed as a percentage) as of the
date of such Excess Payment of (i) the amount by which the aggregate present
fair salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of the Loan Parties other than
the maker of such Excess Payment exceeds the amount of all of the debts and
liabilities (including contingent, subordinated, unmatured, and unliquidated
liabilities, but excluding the obligations of the Loan Parties) of the Loan
Parties other than the maker of such Excess Payment; provided, however, that,
for purposes of calculating the Contribution Shares of the Guarantors in respect
of any Excess Payment, any Guarantor that became a Guarantor subsequent to the
date of any such Excess Payment shall be deemed to have been a Guarantor on the
date of such Excess Payment and the financial information for such Guarantor as
of the date such Guarantor became a Guarantor shall be utilized for such
Guarantor in connection with such Excess Payment.


“Excess Payment” means the amount paid by any Guarantor in excess of its Ratable
Share of any Guarantied Obligations.


“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy


B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any Applicable Law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding‑up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.


“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party (including the Borrower) that has total assets exceeding $10,000,000 at
the time the relevant Guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Ratable Share” means, for any Guarantor in respect of any payment of Guarantied
Obligations, the ratio (expressed as a percentage) as of the date of such
payment of Guarantied Obligations of (i) the amount by which the aggregate
present fair salable value of all of its assets and properties exceeds the
amount of all debts and liabilities of such Guarantor (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of such Guarantor hereunder) to (ii) the amount by which the
aggregate present fair salable value of all assets and other properties of all
of the Loan Parties exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties hereunder) of the Loan
Parties; provided, however, that, for purposes of calculating the Ratable Shares
of the Guarantors in respect of any payment of Guarantied Obligations, any
Guarantor that became a Guarantor subsequent to the date of any such payment
shall be deemed to have been a Guarantor on the date of such payment and the
financial information for such Guarantor as of the date such Guarantor became a
Guarantor shall be utilized for such Guarantor in connection with such payment.


(b)    As used herein, “Guarantors” shall mean, as the context requires,
collectively, (a) each Subsidiary identified as a “Guarantor” on the signature
pages hereto, (b) each Person that joins this Guaranty as a Guarantor pursuant
to Section 7.13. of the Term Loan Agreement, (c) with respect to (i) any
Specified Derivatives Obligations between any Loan Party (other than the
Borrower) and any Specified Derivatives Provider, the Borrower and (ii) the
payment and performance by each other Loan Party of its obligations under the
Guaranty with respect to all Swap Obligations, the Borrower, and (d) the
successors and permitted assigns of the foregoing.


(c)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Term Loan Agreement.


[Signatures on Following Page]




B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.


GUARANTORS:


[NAME OF GUARANTOR]


By:    
Name:    
Title:    




Address for Notices for all Guarantors:


c/o Washington Real Estate Investment Trust
_____________________
_____________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________


BORROWER:


WASHINGTON REAL ESTATE INVESTMENT TRUST


By:    
Name:    
Title:    






B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





ANNEX I


FORM OF ACCESSION AGREEMENT


THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) under that certain Term Loan Agreement dated as of
April 30, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among Washington Real Estate
Investment Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “Borrower”), the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Administrative
Agent, and the other parties thereto, for its benefit and the benefit of the
other Guarantied Parties.


WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent, and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;


WHEREAS, the Specified Derivatives Provider may from time to time enter into
Specified Derivatives Contracts with the Borrower and/or its Subsidiaries;


WHEREAS, the New Guarantor is owned or controlled by the Borrower, or is
otherwise an Affiliate of the Borrower;


WHEREAS, the Borrower, the New Guarantor and the other Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financial accommodations from the
Guarantied Parties through their collective efforts;


WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties making such financial accommodations
available ; and


WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties continuing to make such financial
accommodations.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:


Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under the Guaranty dated as of ___________, 20__ (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by the Guarantors party thereto in favor of the Administrative Agent, for
its benefit and the benefit of the other Guarantied Parties, and assumes all
obligations of a “Guarantor” thereunder, all as if the New Guarantor had been an
original signatory to the Guaranty. Without limiting the generality of the
foregoing, the New Guarantor hereby:


(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);




B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





(b)    makes to the Administrative Agent and the other Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and


(c)    consents and agrees to each provision set forth in the Guaranty.


SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Term Loan
Agreement.




[Signatures on Following Page]




B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered by its duly authorized officers as of the date first
written above.


[NEW GUARANTOR]




By:    
Name:    
Title:    




Address for Notices:


c/o Washington Real Estate Investment Trust
____________________________
____________________________
Attention:______________________
Telecopier: (_____) ______________
Telephone: (_____) ______________




Accepted:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent




By:    
Name:    
Title:    




B-
 
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT C


FORM OF NOTICE OF BORROWING


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
Minneapolis Loan Center
MAC N9303 110
600 South 4th St., 9th Floor
Minneapolis, Minnesota 55415
Attn: David DeAngelis
Telecopier:    (866) 595-7861
Telephone:    (612) 667-4773


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of April 30, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.


1.
Pursuant to Section 2.1.(b) of the Term Loan Agreement, the Borrower hereby
requests that the Lenders make Loans to the Borrower in an aggregate amount
equal to $___________________.



2.
The Borrower requests that such Loans be made available to the Borrower on
____________, 20__.



3.
The Borrower hereby requests that such Loans be of the following Type:



[Check one box only]    
¨    Base Rate Loan
¨    LIBOR Loan, with an initial Interest Period for a duration of:


[Check one box only]
¨    7 days
¨    one month
¨    three months
¨    six months


4.
The principal amount of such Loans subject to a Specified Derivatives Contract
is $__________________________.





C-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





5.
The Specified Derivatives Contract(s) to which such Loans is/are subject:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.



The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the date of the making of the requested Loans, and
immediately after making such Loans, (a) no Default or Event of Default exists
or would exist, and none of the limits specified in Section 2.16. of the Term
Loan Agreement would be violated after giving effect thereto; and (b) the
Continuing Representations are and shall be true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty is and shall be true
and correct in all respects) with the same force and effect as if made on and as
of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects (except in the
case of a representation or warranty qualified by materiality, in which case
such representation or warranty was true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances not
prohibited under the Loan Documents. In addition, the Borrower certifies to the
Administrative Agent and the Lenders that all conditions to the making of the
requested Loans contained in Article V. of the Term Loan Agreement will have
been satisfied at the time such Loans are made.


[Signatures on Following Page]


C-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.


WASHINGTON REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    






C-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT D


FORM OF NOTICE OF CONTINUATION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
Minneapolis Loan Center
MAC N9303 110
600 South 4th St., 9th Floor
Minneapolis, Minnesota 55415
Attn: David DeAngelis
Telecopier:
(866) 595-7861

Telephone:
(612) 667-4773



Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of April 30, 2019
(as amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.


Pursuant to Section 2.10. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of LIBOR Loans under the Term Loan Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Term Loan Agreement:


1.
The requested date of such Continuation is ____________, 20__.



2.
The aggregate principal amount of Loans subject to such Continuation is
$________________________ and the portion of such principal amount subject to
such Continuation is $__________________________.



3.
The current Interest Period of the Loans subject to such Continuation ends on
________________, 20__.







D-
LEGAL02/38898269v3

--------------------------------------------------------------------------------







4.
The duration of the Interest Period for the Loans or portion thereof subject to
such Continuation is:



[Check one box only]


¨
7 days

¨    one month
¨    three months
¨    six months


5.
The principal amount of such Loans subject to a Specified Derivatives Contract
is $__________________________.



6.
The Specified Derivatives Contract(s) to which such Loans is/are subject:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.



[Signatures on Following Page]


D-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.


WASHINGTON REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    






D-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT E


FORM OF NOTICE OF CONVERSION


____________, 20__


Wells Fargo Bank, National Association, as Administrative Agent
Minneapolis Loan Center
MAC N9303 110
600 South 4th St., 9th Floor
Minneapolis, Minnesota 55415
Attn: David DeAngelis
Telecopier:    (866) 595-7861
Telephone:    (612) 667-4773


Ladies and Gentlemen:


Reference is made to the Term Loan Agreement dated as of April 30, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Term Loan Agreement.


Pursuant to Section 2.11. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of Loans of one Type into Loans of another Type under the
Term Loan Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Term Loan
Agreement:


1.
The requested date of such Conversion is ______________, 20__.



3.
The Loans to be Converted pursuant hereto are currently:



[Check one box only]


¨
Base Rate Loan

¨
LIBOR Loan



4.
The aggregate principal amount of Loans subject to the requested Conversion is
$_____________________ and the portion of such principal amount subject to such
Conversion is $___________________.





E-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





5.
The amount of such Loans to be so Converted is to be converted into Loans of the
following Type:



[Check one box only]    


¨
Base Rate Loan

¨
LIBOR Loan, with an initial Interest Period for a duration of:



[Check one box only]


¨    7 days
¨    one month
¨    three months
¨    six months


6.
The principal amount of such Loans subject to a Specified Derivatives Contract
is $__________________________.



7.
The Specified Derivatives Contract(s) to which such Loans is/are subject:
_______________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________.









[Signatures on Following Page]




E-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.




WASHINGTON REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    






E-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT F-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Term Loan Agreement dated as of April 30, 2019
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.


Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.






[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__






F-1-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Term Loan Agreement dated as of April 30, 2019
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__






F-2-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)




Reference is hereby made to the Term Loan Agreement dated as of April 30, 2019
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF PARTICIPANT]




By:    
Name:    
Title:    


Date: ________ __, 20__




F-3-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)




Reference is hereby made to the Term Loan Agreement dated as of April 30, 2019
(as amended, supplemented or otherwise modified from time to time, the “Term
Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST (the
“Borrower”), each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.5. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent (the
“Administrative Agent”), and the other parties thereto.
  
Pursuant to the provisions of Section 3.10. of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Term
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.


[NAME OF LENDER]




By:    
Name:    
Title:    


Date: ________ __, 20__




F-4-
LEGAL02/38898269v3

--------------------------------------------------------------------------------











F-4-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT G


FORM OF COMPLIANCE CERTIFICATE


______________ __, 20__


Reference is made to the Term Loan Agreement dated as of [____], 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Term Loan Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Term Loan Agreement.


Pursuant to Section 8.3. of the Term Loan Agreement, the undersigned, the [chief
financial officer] [chief accounting officer] of the Borrower, hereby certifies
to the Administrative Agent and the Lenders that:


1.    (a) The undersigned has reviewed the terms of the Term Loan Agreement and
has made a review of the transactions, financial condition and other affairs of
the Borrower and its Subsidiaries as of, and during the relevant accounting
period ending on, _______________, 20__ and (b) such review has not disclosed
the existence during such accounting period, and the undersigned does not have
knowledge of the existence, as of the date hereof, of any condition or event
constituting a Default or Event of Default [except as set forth on Attachment A
hereto, which accurately describes the nature of the conditions(s) or event(s)
that constitute (a) Default(s) or (an) Event(s) of Default and the actions which
the Borrower (is taking)(is planning to take) with respect to such condition(s)
or event(s)].


2.    [Reserved].    


3.    Schedule 1 attached hereto accurately and completely sets forth the
calculations required to establish compliance with Section 9.1. of the Term Loan
Agreement on the date of the financial statements for the accounting period set
forth above.


4.    Schedule 2(i) attached hereto accurately and completely sets forth a
reasonably detailed list of all Properties which the Borrower has elected to
include in calculations of Unencumbered NOI and Unencumbered Pool Value for the
fiscal period covered by this Compliance Certificate.


5.    Schedule 2(ii) attached hereto accurately and completely sets forth a
summary with respect to each Property the Borrower has elected to include in
calculations of Unencumbered NOI and Unencumbered Pool Value, including without
limitation, a quarterly and year-to-date statement of Net Operating Income.


6.     Schedule 2(iii) attached hereto accurately and completely sets forth a
statement of Funds From Operations [for the most recently ended fiscal quarter]
[for the most recently ended fiscal year].


7.    Schedule 2(iv) attached hereto accurately and completely sets forth a
report listing Properties acquired in the most recently ended fiscal quarter,
setting forth for each such Property the purchase price


G-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





and Net Operating Income for such Property and indicating whether such Property
is collateral for any Indebtedness of the owner of such Property that is secured
in any manner by any Lien and, if so, a description of such Indebtedness.


[Signatures on Following Page]






G-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






    
IN WITNESS WHEREOF, the undersigned has signed this Compliance Certificate on
and as of the date first written above.




    
Name:     ,
as the [Chief Financial Officer/Chief Accounting Officer] of     Washington Real
Estate Investment Trust










































G-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT H


FORM OF NOTE


$______________    _________, 20__


FOR VALUE RECEIVED, the undersigned, WASHINGTON REAL ESTATE INVESTMENT TRUST, a
real estate investment trust formed under the laws of the State of Maryland (the
“Borrower”) hereby unconditionally promises to pay to
___________________________ or registered assigns (the “Lender”), in care of
Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), to its address as 600 South 4th St., 9th Floor,
Minneapolis, Minnesota 55415, or at such other address as may be specified by
the Administrative Agent to the Borrower, the principal sum of
___________________ AND ___/100 DOLLARS ($_____________)(or such lesser amount
as shall equal the aggregate unpaid principal amount of Loans made by the Lender
to the Borrower under the Term Loan Agreement (defined below)), on the dates and
in the principal amounts provided in the Term Loan Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Term Loan Agreement.


This Note is one of the “Notes” referred to in the Term Loan Agreement dated as
of April 30, 2019 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), by and among the
Borrower, the financial institutions party thereto and their assignees under
Section 12.5. thereof, the Administrative Agent, and the other parties thereto,
and is subject to, and entitled to, all provisions and benefits thereof.
Capitalized terms used herein and not defined herein shall have the respective
meanings given to such terms in the Term Loan Agreement. The Term Loan
Agreement, among other things, (a) provides for the making of Loans by the
Lender to the Borrower in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, (b) permits the prepayment
of the Loans by the Borrower subject to certain terms and conditions and
(c) provides for the acceleration of the maturity of this Note upon the
occurrence of certain events and for prepayments of Loans upon the terms and
conditions specified therein.


The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.


Time is of the essence for this Note.


[This Note is given in replacement of the Note dated _____ __, 20__, in the
original principal amount of $_______ previously delivered to the Lender under
the Term Loan Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN
CONNECTION WITH THE OTHER NOTE.]




THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


[Signatures on Following Page]


H-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date written above.


WASHINGTON REAL ESTATE INVESTMENT TRUST




By:    
Name:    
Title:    












H-
LEGAL02/38898269v3

--------------------------------------------------------------------------------






EXHIBIT I


FORM OF
SOLVENCY CERTIFICATE
[           ], 2019
This Solvency Certificate is delivered pursuant to Section 5.1(a)(viii) of the
certain Term Loan Agreement dated as of April 30, 2019 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), by and among WASHINGTON REAL ESTATE INVESTMENT TRUST, a real estate
investment trust formed under the laws of the State of Maryland (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto (the “Term Loan Agreement”).  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Term Loan Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:
1.         I am the Chief Financial Officer of the Borrower.  I am familiar with
the Transactions and the business and assets of the Borrower and its
Subsidiaries and have reviewed the Term Loan Agreement, financial statements
referred to in Sections 6.1.(j) of the Term Loan Agreement and such documents
and made such investigation as I deemed relevant for the purposes of this
Solvency Certificate and I am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Term Loan Agreement. 
2.         As of the date hereof, immediately after giving effect to the
consummation of the Transactions, on and as of such date (i) the fair value of
the assets of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation on a going concern basis, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
Subsidiaries on a consolidated basis; (ii) the present fair saleable value of
the property of the Borrower and its Subsidiaries on a consolidated and going
concern basis will be greater than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries on a consolidated basis
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business; (iii) the Borrower and its Subsidiaries, on a
consolidated basis, do not intend to incur, or believe that they will incur,
debts or liabilities (including current obligations) beyond their ability to pay
such liabilities, as such debts and other liabilities become absolute and
matured in the ordinary course of business; (iv) the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in the ordinary course of business; and
(v) the Borrower and its Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date. For purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).


I-
LEGAL02/38898269v3

--------------------------------------------------------------------------------





This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower.
[Signatures on Following Page]


I-
LEGAL02/38898269v3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.
WASHINGTON REAL ESTATE INVESTMENT TRUST




By:                                                           
Name:  Stephen E. Riffee
Title:    Chief Financial Officer






I-
LEGAL02/38898269v3